Exhibit 10.1

EXECUTION COPY

 

CREDIT AGREEMENT

 

among

PP HOLDING CORPORATION,

POLYPORE, INC. and DARAMIC HOLDING SAS,

as Borrowers,

The Several Lenders from Time to Time Parties Hereto,

GENERAL ELECTRIC CAPITAL CORPORATION and BEAR, STEARNS & CO. INC.,

as Co-Documentation Agents,

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

Dated as of May 13, 2004,

as Amended and Restated as of July 3, 2007

 

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I DEFINITIONS

 

1

 

 

 

 

 

SECTION 1.1.

 

Defined Terms

 

1

SECTION 1.2.

 

Terms Generally

 

34

SECTION 1.3.

 

Pro Forma Calculations

 

35

SECTION 1.4.

 

Classification of Loans and Borrowings

 

35

SECTION 1.5.

 

Currency Equivalents Generally

 

35

 

 

 

 

 

 

 

 

 

 

ARTICLE II THE CREDITS

 

36

 

 

 

 

 

SECTION 2.1.

 

Commitments

 

36

SECTION 2.2.

 

Loans

 

36

SECTION 2.3.

 

Borrowing Procedure

 

38

SECTION 2.4.

 

Evidence of Debt; Repayment of Loans

 

38

SECTION 2.5.

 

Fees

 

39

SECTION 2.6.

 

Interest on Loans

 

39

SECTION 2.7.

 

Default Interest

 

40

SECTION 2.8.

 

Alternate Rate of Interest

 

40

SECTION 2.9.

 

Termination and Reduction of Commitments

 

40

SECTION 2.10.

 

Conversion and Continuation of Borrowings

 

41

SECTION 2.11.

 

Repayment of Term Loan Borrowings

 

42

SECTION 2.12.

 

Optional Prepayments

 

43

SECTION 2.13.

 

Mandatory Prepayments

 

43

SECTION 2.14.

 

Reserve Requirements; Change in Circumstances

 

44

SECTION 2.15.

 

Indemnity

 

45

SECTION 2.16.

 

Pro Rata Treatment

 

46

SECTION 2.17.

 

Sharing of Setoffs

 

46

SECTION 2.18.

 

Payments

 

46

SECTION 2.19.

 

Taxes

 

47

SECTION 2.20.

 

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

 

48

SECTION 2.21.

 

Swingline Loans

 

48

SECTION 2.22.

 

Letters of Credit

 

50

SECTION 2.23.

 

Increase in Term Loan Commitments

 

53

 

 

 

 

 

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

54

 

 

 

 

 

SECTION 3.1.

 

Organization; Powers

 

54

SECTION 3.2.

 

Authorization

 

54

SECTION 3.3.

 

Enforceability

 

55

SECTION 3.4.

 

Governmental Approvals

 

55

SECTION 3.5.

 

Financial Statements

 

55

SECTION 3.6.

 

No Material Adverse Change

 

55

SECTION 3.7.

 

Title to Properties; Possession Under Leases

 

56

SECTION 3.8.

 

Subsidiaries

 

56

 


--------------------------------------------------------------------------------


 

SECTION 3.9.

 

Litigation; Compliance with Laws

 

56

SECTION 3.10.

 

Agreements

 

56

SECTION 3.11.

 

Federal Reserve Regulations

 

56

SECTION 3.12.

 

Investment Company Act

 

57

SECTION 3.13.

 

Use of Proceeds

 

57

SECTION 3.14.

 

Tax Returns

 

57

SECTION 3.15.

 

No Material Misstatements

 

57

SECTION 3.16.

 

Employee Benefit Plans

 

57

SECTION 3.17.

 

Environmental Matters

 

57

SECTION 3.18.

 

Insurance

 

58

SECTION 3.19.

 

Security Documents

 

58

SECTION 3.20.

 

Location of Real Property and Leased Premises

 

58

SECTION 3.21.

 

Labor Matters

 

58

SECTION 3.22.

 

Solvency

 

59

SECTION 3.23.

 

Senior Indebtedness

 

59

SECTION 3.24.

 

Certain Treasury Regulation Matters

 

59

SECTION 3.25.

 

Foreign Assets Control Regulations, Etc.

 

59

 

 

 

 

 

 

 

 

 

 

ARTICLE IV CONDITIONS OF LENDING

 

60

 

 

 

 

 

SECTION 4.1.

 

All Credit Events

 

60

SECTION 4.2.

 

First Credit Event

 

60

 

 

 

 

 

 

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

62

 

 

 

 

 

SECTION 5.1.

 

Existence; Businesses and Properties

 

62

SECTION 5.2.

 

Insurance

 

63

SECTION 5.3.

 

Taxes

 

64

SECTION 5.4.

 

Financial Statements, Reports, etc

 

64

SECTION 5.5.

 

Litigation and Other Notices

 

65

SECTION 5.6.

 

Information Regarding Collateral

 

66

SECTION 5.7.

 

Maintaining Records; Access to Properties and Inspections

 

66

SECTION 5.8.

 

Use of Proceeds

 

66

SECTION 5.9.

 

Further Assurances

 

66

SECTION 5.10.

 

Certain Treasury Regulation Matters

 

67

SECTION 5.11.

 

Hedging Agreements

 

67

SECTION 5.12.

 

Environmental Laws

 

67

 

 

 

 

 

 

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

68

 

 

 

 

 

SECTION 6.1.

 

Indebtedness

 

68

SECTION 6.2.

 

Liens

 

69

SECTION 6.3.

 

Sale and Lease-Back Transactions

 

71

SECTION 6.4.

 

Investments, Loans and Advances

 

71

SECTION 6.5.

 

Mergers, Consolidations and Sales of Assets

 

73

SECTION 6.6.

 

Restricted Payments

 

75

SECTION 6.7.

 

Transactions with Affiliates

 

77

SECTION 6.8.

 

Business of Holdings, Polypore and Subsidiaries

 

78

 

ii


--------------------------------------------------------------------------------


 

SECTION 6.9.

 

Amendments to Senior Subordinated Note Indenture; Certain Payments of
Subordinated Debt

 

79

SECTION 6.10.

 

Capital Expenditures

 

79

SECTION 6.11.

 

Financial Condition Covenant

 

79

SECTION 6.12.

 

Fiscal Year

 

80

 

 

 

 

 

 

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

80

 

 

 

 

 

 

 

 

 

 

ARTICLE VIII THE AGENTS

 

83

 

 

 

 

 

SECTION 8.1.

 

Appointment

 

83

SECTION 8.2.

 

Delegation of Duties

 

83

SECTION 8.3.

 

Exculpatory Provisions

 

83

SECTION 8.4.

 

Reliance by Administrative Agent

 

84

SECTION 8.5.

 

Notice of Default

 

84

SECTION 8.6.

 

Non-Reliance on Agents and Other Lenders

 

84

SECTION 8.7.

 

Indemnification

 

85

SECTION 8.8.

 

Agent in Its Individual Capacity

 

85

SECTION 8.9.

 

Successor Administrative Agent

 

85

SECTION 8.10.

 

Co-Documentation Agents and Syndication Agent

 

85

 

 

 

 

 

 

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

86

 

 

 

 

 

SECTION 9.1.

 

Notices

 

86

SECTION 9.2.

 

Survival of Agreement

 

86

SECTION 9.3.

 

Binding Effect

 

87

SECTION 9.4.

 

Successors and Assigns

 

87

SECTION 9.5.

 

Expenses; Indemnity

 

89

SECTION 9.6.

 

Right of Setoff

 

90

SECTION 9.7.

 

Applicable Law

 

91

SECTION 9.8.

 

Waivers; Amendment

 

91

SECTION 9.9.

 

Interest Rate Limitation

 

92

SECTION 9.10.

 

Entire Agreement

 

92

SECTION 9.11.

 

WAIVER OF JURY TRIAL

 

92

SECTION 9.12.

 

Severability

 

93

SECTION 9.13.

 

Counterparts

 

93

SECTION 9.14.

 

Headings

 

93

SECTION 9.15.

 

Jurisdiction; Consent to Service of Process

 

93

SECTION 9.16.

 

Confidentiality

 

94

SECTION 9.17.

 

USA Patriot Act

 

94

SECTION 9.18.

 

Releases of Guarantees and Liens

 

94

SECTION 9.19.

 

Judgment Currency

 

95

SECTION 9.20.

 

Taux Effectif Global

 

95

 

iii


--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule 1.1(a)

 

Subsidiary Guarantors

Schedule 1.1(b)

 

Mortgaged Properties

Schedule 2.1

 

Lenders and Commitments

Schedule 3.2

 

Authorizations

Schedule 3.8

 

Subsidiaries

Schedule 3.17

 

Environmental Matters

Schedule 3.18

 

Insurance

Schedule 3.19(a)

 

Filing Offices

Schedule 3.19(d)

 

Mortgage Filing Offices

Schedule 3.20(a)

 

Owned Property

Schedule 3.20(b)

 

Leased Property

Schedule 6.1

 

Outstanding Indebtedness on Restatement Effective Date

Schedule 6.2

 

Liens Existing on Restatement Effective Date

Schedule 6.4

 

Existing Investments

Schedule 6.7

 

Transactions with Affiliates

 

Exhibits

 

 

 

 

 

EXHIBIT A

 

Form of Assignment and Assumption

EXHIBIT B

 

Form of Borrowing Request

EXHIBIT C

 

Guarantee and Collateral Agreement

EXHIBIT D

 

Form of Perfection Certificate

EXHIBIT E-1

 

Form of Opinion of Willkie Farr & Gallagher LLP

EXHIBIT E-2

 

Form of Opinion of Willkie Farr & Gallagher LLP, Paris office

EXHIBIT F

 

Form of Mortgage

EXHIBIT G

 

Form of First Amendment and Reaffirmation

EXHIBIT H

 

Form of Letter Concerning Taux Effectif Global

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT (this “Agreement”), dated as of May 13, 2004, as amended and
restated as of July 3, 2007, among PP HOLDING CORPORATION, a Delaware
corporation (“Holdings”), POLYPORE, INC., a Delaware corporation (“Polypore”),
DARAMIC HOLDING SAS, a French société par actions simplifiée (“Daramic
Holding”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”), GENERAL ELECTRIC CAPITAL
CORPORATION and BEAR, STEARNS & CO. INC., as co-documentation agents (in such
capacity, the “Co-Documentation Agents”), CREDIT SUISSE SECURITIES (USA) LLC, as
syndication agent (in such capacity, the “Syndication Agent”), and JPMORGAN
CHASE BANK, N.A., as administrative agent.

W I T N E S S E T H:

WHEREAS, Polypore entered into the Credit Agreement, dated as of May 13, 2004,
as amended prior to the Restatement Effective Date (as defined below) (the
“Existing Credit Agreement”), among Polypore, Holdings, the several banks and
other financial institutions or entities party thereto and the agents named
therein; and

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in Section 4.2
hereof; and

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of Polypore
outstanding thereunder;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that, on the Restatement Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety as follows:


ARTICLE I


DEFINITIONS

SECTION 1.1.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired CapEx Amount” shall have the meaning assigned to such term in Section
6.10(a).

“Acquired Entity” shall mean any Person acquired by any Group Member in a
transaction not prohibited by this Agreement.

“Acquired Indebtedness” shall mean Indebtedness (a) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Subsidiary of Polypore
or at the time it merges or consolidates with or into Polypore or any of its
Subsidiaries or (b) that is assumed in connection with the acquisition of assets
from such Person and in each case not incurred by such Person in connection
with, or in


--------------------------------------------------------------------------------


anticipation or contemplation of, such Person becoming a Subsidiary of Polypore
or such acquisition, merger or consolidation.  Acquired Indebtedness shall be
deemed to have been incurred, with respect to clause (a) of the preceding
sentence, on the date such Person becomes a Subsidiary and, with respect to
clause (b) of the preceding sentence, on the date of consummation of such
acquisition of assets.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.5(b).

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agents” shall mean the collective reference to the Syndication Agent, the
Co-Documentation Agents and the Administrative Agent.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Alnery” shall mean Alnery No. 104 Limited, a private company limited by shares
organized in Hong Kong.

“Alnery Acquisition” shall mean the acquisition by Polypore BV of Alnery
pursuant to the Alnery Purchase Agreement.

“Alnery Purchase Agreement” shall mean that certain Joint Venture Agreement
entered into as of January 1, 2007 by and among Nippon Sheet Glass Company,
Limited, a corporation organized and existing under the laws of Japan, Alnery,
Polypore BV and Tianjin PE Separator Co. Ltd., a wholly foreign owned enterprise
organized and existing under the laws of the People’s Republic of China.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  For purposes hereof:  “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank, N.A. as its prime rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase Bank, N.A. in connection with extensions of credit to
debtors).  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

“Applicable Percentage” shall mean, for any day, with respect to any
Eurocurrency Loan or ABR Loan, as the case may be, the applicable percentage set
forth below under the caption “Eurocurrency Spread-Term Loans”, “ABR Spread-Term
Loans”, “Eurocurrency Spread-Revolving Loans and Swingline Loans” or “ABR
Spread-Revolving Loans and Swingline Loans”, as the case may be:

2


--------------------------------------------------------------------------------


 

Eurocurrency
Spread-
Term Loans

 

ABR Spread-
Term Loans

 

Eurocurrency
Spread-
Revolving Loans and
Swingline Loans

 

ABR Spread-
Revolving Loans and
Swingline Loans

 

2.25%

 

1.25%

 

2.25%

 

1.25%

 

 

; provided, that on and after the first Adjustment Date (as defined in the
definition of “Pricing Grid”) occurring after the Restatement Effective Date,
the Applicable Percentage will be determined pursuant to the Pricing Grid.

“Approved Fund” shall have the meaning assigned to such term in Section 9.4.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise but excluding investments permitted
by Section 6.4) by any Group Member to any Person other than Polypore or any
Subsidiary Guarantor of (a) any Capital Stock of any of the Subsidiaries or
Unrestricted Subsidiaries (other than directors’ qualifying shares or the sale
by any Person of Capital Stock of such Person) or (b) any other assets of any
Group Member (other than (i) inventory, materials and equipment, damaged,
obsolete or worn out assets, scrap and Permitted Investments, in each case
disposed of in the ordinary course of business, (ii) licenses of intellectual
property in the ordinary course of business, (iii) dispositions between or among
Polypore and Domestic Subsidiaries, (iv) dispositions between or among Foreign
Subsidiaries and (v) dispositions of assets from Polypore or a Domestic
Subsidiary to a Foreign Subsidiary if the disposition were treated as an
investment in the Foreign Subsidiary and would be permitted by Section 6.4),
provided, that any Specified Disposition shall be deemed not to be an “Asset
Sale” for purposes of this Agreement.

“Assignee” shall have the meaning assigned to such term in Section 9.4(b).

“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent.

“Available Amount” shall mean an amount (which may be a negative number) equal
to (a) the sum of (i) $30,000,000 and (ii) the Restricted Available Amount minus
(b) any Specified Payment made prior to the relevant transaction, provided,
that, in connection with a particular transaction (other than the making of any
Capital Expenditures pursuant to Section 6.10(c)(ii)), the Restricted Available
Amount shall not be available if, at the time of such transaction or immediately
after giving effect thereto, (x) a Default or an Event of Default shall have
occurred and be continuing (or would result therefrom) or (y) Polypore is not
able to incur at least $1.00 of additional Indebtedness (other than Permitted
Indebtedness) in compliance with Section 6.1.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall mean (a) in the case of the Euro Term Facility, Daramic Holding
and (b) otherwise, Polypore.  All references herein to “the Borrower” shall be
deemed to be references to the relevant Borrower under the relevant Facility.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

3


--------------------------------------------------------------------------------


“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.3 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.15.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits or euro deposits, as the case may be, in the London
interbank market.

“CapEx Covenant” shall mean the covenant set forth in Section 6.10.

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Polypore and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Polypore for such period prepared in accordance with
GAAP and (b) Capital Lease Obligations or Synthetic Lease Obligations incurred
by Polypore and its consolidated Subsidiaries during such period, but excluding
in each case (i) any such expenditure made to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation, (ii) any such expenditure made as the purchase price of any
Permitted Acquisition, (iii) capital expenditures relating to the construction
or acquisition of any property that has been transferred to a Person (other than
any Group Member) pursuant to a sale-leaseback transaction permitted under
Section 6.3, (iv) interest capitalized during such period, (v) the purchase
price of equipment that is purchased during such period to the extent the
consideration therefor consists of any combination of (x) used or surplus
equipment traded in at the time of such purchase and (y) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, (vi) the purchase price of equipment that is purchased
substantially contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of the such price is reduced by the credit granted
by the seller of such equipment for the equipment being traded at such time or
(vii) any capital expenditures made with Net Cash Proceeds received from an
Asset Sale.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital Stock” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other Capital Stock in any Person.

“Cash Management Agreement” shall mean any agreement entered into by any Group
Member in respect of treasury, depository and cash management services,
purchasing card services, T&E card services, automated clearing house transfers
of funds or similar arrangements.

“Change in Control” shall mean any of the following events:

(a)  any “person” or “group” (within the meaning of the Securities Exchange Act
of 1934 and the rules of the SEC thereunder as in effect on the Restatement
Effective Date) other than the Permitted Investors becomes, directly or
indirectly, the beneficial owner of Capital Stock in Holdings (or, after

4


--------------------------------------------------------------------------------


consummation of the Merger, Polypore) representing more than 40% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of Holdings (or, after consummation of the Merger, Polypore) and
the percentage of aggregate voting power owned by such “person” or “group”
exceeds the percentage of ordinary voting power owned by the Permitted
Investors;

(b)  at any time, occupation of a majority of the seats (other than vacant
seats) on the board of directors of Holdings or Polypore by persons who were
neither (i) nominated by the board of directors of Holdings or Polypore, as the
case may be, nor (ii) appointed by directors so nominated;

(c)  the occurrence of any change in control or similar event (however
denominated) with respect to Holdings or Polypore under and as defined in any
indenture or agreement in respect of Material Indebtedness to which any Group
Member is a party;

(d)  while any Euro Term Loans are outstanding, Daramic Holding shall cease to
be a Subsidiary of Polypore; or

(e)  prior to consummation of the Merger, Holdings shall cease to directly own,
beneficially and of record, 100% of the issued and outstanding Capital Stock of
Polypore.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Effective Date, (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.14, by any lending office of such Lender or
by such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date.

“Charges” shall have the meaning assigned to such term in Section 9.9.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Other Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
a Term Loan Commitment, an Incremental Term Loan Commitment or a Swingline
Commitment.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

“Collateral” shall mean all the “Collateral” as defined in any Security
Document, and shall include the Mortgaged Properties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment and Term Loan Commitment.

“Commitment Fee” shall have the meaning assigned to such term in Section 2.5(a).

“Conduit Lender” shall mean  any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender

5


--------------------------------------------------------------------------------


shall not relieve the designating Lender of any of its obligations to fund a
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 2.14, 2.15, 2.19 or 9.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Polypore dated May 2007.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) all income tax expense (including, without
limitation, income tax expense of consolidated Foreign Subsidiaries) and foreign
withholding tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any non-recurring fees, cash
charges and other cash expenses made or incurred in connection with (A) the
Transactions (to the extent paid or otherwise accounted for within 180 days of
the consummation of the Transactions), (B) current and future permitted
financing transactions and (C) permitted retirements, purchases and redemptions
of the Senior Subordinated Notes (including, without limitation, premiums paid
and costs incurred in connection therewith), (v) (A) facilities relocation or
closing costs, (B) non-recurring restructuring costs and (C) integration costs
and fees, including cash severance costs, in connection with Permitted
Acquisitions, in each case incurred during such period and payable in cash, in
an aggregate amount under this clause (v) not to exceed $10,000,000 for such
period and (vi) any other non-cash charges (other than the write-down of current
assets), impairments and expenses for such period (including amortization of
loan acquisition costs and unrealized gains and losses on Hedging Agreements and
gains and losses on foreign exchange (including in respect of intercompany
notes)) minus (b) without duplication (i) all cash payments made during such
period on account of non-cash charges added to Consolidated Net Income pursuant
to clause (a)(vi) above in such period or in a previous period and (ii) to the
extent included in determining such Consolidated Net Income, any non-cash items
of income (other than normal accruals in the ordinary course of business) for
such period, all determined on a consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” shall mean the “Consolidated Fixed
Charge Coverage Ratio” as defined in the Senior Subordinated Note Indenture as
in effect on the Restatement Effective Date (provided that clause (ii) of the
term “Consolidated Fixed Charges” as used in such definition shall be deemed to
include Designated Preferred Stock (as defined in this Agreement) in addition to
Disqualified Capital Stock), determined with respect to Holdings and its
Subsidiaries.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), net of cash interest income of
Polypore and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus (b) any interest accrued during such period
in respect of Indebtedness of Polypore or any Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined (a) by excluding non-cash interest expense and amortization
of deferred financing costs and original issue discount and (b) after giving
effect to any net payments made or received by Polypore or any Subsidiary with
respect to interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the aggregate net income
(or loss) of Polypore and its Subsidiaries for such period on a consolidated
basis, in accordance with GAAP and

6


--------------------------------------------------------------------------------


without any deduction in respect of preferred stock dividends; provided that
there shall be excluded therefrom to the extent otherwise included, without
duplication: (a) gains and losses from Asset Sales (without regard to the
$2,500,000 limitation set forth in the definition thereof) and the related tax
effects according to GAAP; (b) gains and losses due solely to fluctuations in
currency values and the related tax effects according to GAAP; (c) all
extraordinary, unusual or non-recurring charges, gains and losses (including,
without limitation, all restructuring costs, acquisition integration costs and
fees, including cash severance payments made in connection with acquisitions,
and any expense or charge related to the repurchase of Capital Stock or warrants
or options to purchase Capital Stock), and the related tax effects according to
GAAP; (d) the net income (but not loss) of any Subsidiary to the extent that the
declaration of dividends or similar distributions by that Subsidiary of that
income is prohibited by contract, operation of law or otherwise provided,
however, that a Foreign Subsidiary may agree to restrict its ability to declare
dividends or similar distributions without excluding the net income of such
Foreign Subsidiary from Consolidated Net Income if (i) the agreement that
restricts such ability relates to Indebtedness of such Foreign Subsidiary
described in clause (xiv) of the definition of “Permitted Indebtedness,” (ii)
the proceeds thereof are used, directly or indirectly through intercompany
transfers, to permanently repay the Loans, and (iii) the net income of such
Foreign Subsidiary, together with the net income of each other Foreign
Subsidiary subject to a similar restriction, does not exceed 10% of Consolidated
Net Income; (e) the net loss of any Person, other than a Subsidiary; (f) the net
income of any Person, other than a Subsidiary Guarantor, a Wholly Owned
Subsidiary or Alnery (so long as Alnery is a Subsidiary), except to the extent
of cash dividends or distributions paid to Polypore, a Subsidiary Guarantor or a
Wholly Owned Subsidiary (provided that if either (i) Polypore ceases to have the
right to cause Alnery to become a Wholly Owned Subsidiary substantially on the
terms in effect on the Restatement Effective Date or (ii) Alnery is not a Wholly
Owned Subsidiary on June 30, 2009, then automatically the reference in this
clause (f) to Alnery shall be deemed to be deleted for purposes of any
subsequent calculation of Consolidated Net Income); (g) in the case of a
successor to the referent Person by consolidation or merger or as a transferee
of the referent Person’s assets, any earnings of the successor corporation prior
to such consolidation, merger or transfer of assets; (h) any non-cash
compensation charges and deferred compensation charges, including any arising
from existing stock options resulting from any merger or recapitalization
transaction; provided, however, that Consolidated Net Income for any period
shall be reduced by any cash payments made during such period by such Person in
connection with any such deferred compensation, whether or not such reduction is
in accordance with GAAP; (i) inventory purchase accounting adjustments and
amortization and impairment charges resulting from other purchase accounting
adjustments with respect to acquisition transactions; and (j) unrealized gains
and losses due solely to fluctuations in currency values and related tax effects
according to GAAP.

“Consolidated Total Indebtedness” shall mean, on any date, the total
Indebtedness of Polypore and the Subsidiaries on a consolidated basis on such
date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.1.

“Cure Amount” shall have the meaning assigned to such term in Article VII.

“Cure Right” shall have the meaning assigned to such term in Article VII.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of Polypore and the Subsidiaries.

7


--------------------------------------------------------------------------------


“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Polypore and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swingline Loans.

“Daramic Holding” shall have the meaning assigned to such term in the preamble
hereto.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Term Loans, Revolving Loans, participations in L/C Exposure or
participations in Swing Line Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, unless
the subject of a good faith dispute, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

“De Minimis Holders” shall mean, with respect to any Wholly Owned Subsidiary
holders of directors’ qualifying shares and other de minimis ownership interests
required to be owned under foreign law by local residents.

“Designated Preferred Stock” shall mean preferred stock that is so designated as
Designated Preferred Stock, pursuant to an Officers’ Certificate executed by the
principal executive officer and the principal financial officer of Polypore, on
the issuance date thereof, the cash proceeds of which are excluded from the
Available Amount.

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event: (i) matures or is mandatorily redeemable (other than
redeemable only for Capital Stock of such Person which is not itself
Disqualified Capital Stock) pursuant to a sinking fund obligation or otherwise;
(ii) is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Capital Stock (excluding Capital Stock which is convertible or
exchangeable solely at the option of Holdings, Polypore or a Subsidiary); or
(iii) is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part; in each case (x) in the case
of Holdings or Polypore, on or prior to (a) the final maturity date of the Term
Loans or (b) the date on which there are no Loans or Commitments outstanding or
(y) in the case of a Subsidiary, at any time; provided, however, that any
Capital Stock that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof the right to require such Person to
purchase or redeem such Capital Stock upon the occurrence of an “asset sale” or
“change of control” occurring prior to the final maturity date of the Term Loans
shall not constitute Disqualified Capital Stock if:  (A) the “asset sale” or
“change of control” provisions applicable to such Capital Stock are not more
favorable to the holders of such Capital Stock than the terms described in
Sections 4.10 and 4.15, respectively, of the Senior Subordinated Note Indenture
as in effect on the Restatement Effective Date; and (B) any such requirement
only becomes operative after (1) compliance with such terms applicable to the
Senior Subordinated Notes, including the purchase of any Senior Subordinated
Notes tendered pursuant thereto and (2) payment in full of all amounts owing
under this Agreement and the termination of the Commitments. The amount of any
Disqualified Capital Stock that does not have a fixed redemption, repayment or
repurchase price will be calculated in accordance with the terms of such
Disqualified Capital Stock as if such Disqualified Capital Stock were redeemed,
repaid or repurchased on any date on which the amount of such Disqualified Stock
is to be determined pursuant to this Agreement; provided, however, that if such
Disqualified Capital Stock could not be required to be redeemed, repaid or

8


--------------------------------------------------------------------------------


repurchased at the time of such determination, the redemption, repayment or
repurchase price will be the book value of such Disqualified Capital Stock as
reflected in the most recent internal financial statements of such Person.

“Dollars” and “$” shall mean dollars in lawful currency of the United States.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.  If a Foreign Subsidiary becomes a Guarantor and complies
with the provisions of Section 5.9 as to collateral, Polypore may elect by
written notice to the Administrative Agent to treat such Subsidiary as a
Domestic Subsidiary for purposes of the Loan Documents; provided, that the
Administrative Agent concludes, in its reasonable discretion, that the Lenders
would have substantially the same rights against such Subsidiary pursuant to the
Security Documents under the law of the relevant foreign jurisdiction as the
Lenders would have if such Subsidiary were organized in the United States of
America.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives having the force of law and
orders (including consent orders), in each case, relating to protection of the
environment, natural resources, human health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permits” shall mean any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Polypore, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Polypore or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of Polypore or any of its ERISA Affiliates
from any Plan or

9


--------------------------------------------------------------------------------


Multiemployer Plan; (e) the receipt by Polypore or any of its ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (g)
the receipt by Polypore or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from Polypore or any of its ERISA Affiliates
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the occurrence
of a “prohibited transaction” with respect to which any Group Member or any
ERISA Affiliate is a “disqualified person” (within the meaning of Section 4975
of the Code) or with respect to which any Group Member or ERISA Affiliate could
otherwise be liable; or (i) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of Polypore or any ERISA
Affiliate.

“Euro” and “€” shall mean the single currency of participating member states of
the European Union.

“Euro Term Loan” shall have the meaning assigned to such term in Section 2.1.

“Euro Term Loan Borrowing” shall mean a Borrowing comprised of Euro Term Loans.

“Euro Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Euro Term Loans hereunder as set forth on
Schedule 2.1, or in the Assignment and Assumption pursuant to which such Lender
assumed its Euro Term Loan Commitment, as applicable, as the same may be
(i) reduced from time to time pursuant to Section 2.9 and (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.4.  The aggregate amount of the Euro Term Loan Commitments
as of the Restatement Effective Date is €35,000,000.

“Euro Term Percentage” shall mean, as to any Lender at any time, the percentage
which such Lender’s Euro Term Loan Commitment then constitutes of the aggregate
Euro Term Loan Commitments (or, at any time after the Restatement Effective
Date, the percentage which the principal amount of such Lender’s Euro Term Loan
then outstanding constitutes of the aggregate principal amount of the Euro Term
Loans then outstanding).

“Eurocurrency Base Rate” shall mean with respect to each day during each
Interest Period pertaining to a Eurocurrency Loan, the rate per annum determined
on the basis of the rate for deposits in the relevant currency for a period
equal to such Interest Period commencing on the first day of such Interest
Period appearing on the relevant page of the Reuters screen as of 11:00 A.M.,
Local Time, two Business Days prior to the beginning of such Interest Period. 
In the event that such rate does not appear on the Reuters screen, the
“Eurocurrency Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying Eurocurrency rates as may
be selected by the Administrative Agent or, in the absence of such availability,
by reference to the rate at which the Administrative Agent is offered deposits
in the relevant currency at or about 11:00 A.M., Local Time, two Business Days
prior to the beginning of such Interest Period in the interbank eurocurrency
market where its relevant eurocurrency and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein.

“Eurocurrency Rate” shall mean, with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, a rate per annum determined for such
day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):

10


--------------------------------------------------------------------------------


 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements” shall mean, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System. “Eurocurrency”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Eurocurrency Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of Polypore, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to noncash working capital of Polypore and the
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year)
over (b) the sum, without duplication, of (i) the amount of any Tax Payments in
cash by Polypore and the Subsidiaries with respect to such fiscal year, (ii)
Consolidated Interest Expense for such fiscal year payable in cash, (iii)
Capital Expenditures made in cash in accordance with Section 6.10 and cash
expenditures in connection with Permitted Acquisitions (other than the Alnery
Acquisition) during such fiscal year, in each case except to the extent financed
with the proceeds of Indebtedness, equity issuances or other proceeds that would
not be included in Consolidated EBITDA for such fiscal year, (iv) permanent
repayments of Indebtedness (other than mandatory prepayments of Loans under
Section 2.13), including the principal component of Capitalized Lease
Obligations and Synthetic Lease Obligations, made by Polypore and the
Subsidiaries during such fiscal year, but only to the extent that such
prepayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness, (v)
additions to noncash working capital for such fiscal year (i.e., the increase,
if any, in Current Assets minus Current Liabilities from the beginning to the
end of such fiscal year), (vi) to the extent added to Consolidated Net Income in
determining Consolidated EBITDA, proceeds received by the Loan Parties during
such fiscal year from insurance claims with respect to casualty events, business
interruption or product recalls which reimburse prior business expenses, (vii)
to the extent added to Consolidated Net Income in determining Consolidated
EBITDA, cash indemnity payments received during such fiscal year pursuant to
indemnification provisions in any agreement in connection with any Permitted
Acquisition or any other investment permitted hereunder, (viii) Restricted
Payments made in such fiscal year to the extent such Restricted Payments are
permitted under Section 6.6(b) or 6.6(c), (ix) to the extent not deducted from
Consolidated Net Income in determining Consolidated EBITDA, letter of credit
fees paid in such fiscal year, (x) all extraordinary cash charges for such
fiscal year, (xi) to the extent included in determining Consolidated EBITDA or
added to Consolidated Net Income in determining Consolidated EBITDA,
non-recurring cash charges for such fiscal year, (xii) to the extent added to
Consolidated Net Income in determining Consolidated EBITDA, losses from
discontinued operations for such fiscal year, (xiii) cash expenditures made in
respect of Hedging Agreements during such fiscal year to the extent not
reflected in the computation of Consolidated EBITDA, (xiv) to the extent not
deducted from Consolidated Net Income in determining Consolidated EBITDA, cash
payments for employment benefits made during such fiscal year; (xv) to the
extent not deducted from Consolidated Net Income in determining Consolidated
EBITDA, cash payments for reserves deemed appropriate by Polypore for
environmental liabilities during such fiscal year (unless such cash payments
relate to reserves previously

11


--------------------------------------------------------------------------------


excluded from Consolidated EBITDA pursuant to clause (B) of the next sentence);
and (xvi) in the case of the 2008 and 2009 fiscal years, additional cash
payments actually made in any such fiscal year of up to $5,100,000 in the
aggregate to fulfill the commitments of Polypore BV under the Alnery Purchase
Agreement to acquire the remaining unowned Capital Stock of Alnery.  For
purposes of computation of Excess Cash Flow, Consolidated EBITDA shall be
computed by excluding (A) items (iv) and (v) of clause (a) of the definition of
Consolidated EBITDA to the extent such items are paid in cash during such fiscal
year, (B) without duplication of clause (b)(xv) above and to the extent added to
Consolidated Net Income in determining Consolidated EBITDA, reserves deemed
appropriate by Polypore for environmental liabilities for such fiscal year, (C)
without duplication of clause (b)(xiv) above and to the extent added to
Consolidated Net Income in determining Consolidated EBITDA, employment benefits
for such fiscal year, (D) to the extent added to Consolidated Net Income in
determining Consolidated EBITDA, working capital changes resulting from purchase
accounting for such fiscal year and (E) to the extent added to Consolidated Net
Income in determining Consolidated EBITDA and constituting noncash amounts,
items (c), (e), (g), (h) and (i) of the definition of Consolidated Net Income.

“Excluded Contributions” shall mean net cash proceeds, or property other than
cash that would constitute Permitted Investments or a Permitted Business, in
each case received by Polypore from:

(i)            contributions to its common equity capital (except to the extent
financed with Indebtedness of Holdings); and

(ii)           the sale (other than to a Subsidiary or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of Polypore or any Subsidiary) of Capital Stock (other than
Disqualified Capital Stock) of Polypore,

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate on the date such capital contributions are made or the date such
Capital Stock are sold, as the case may be, which are excluded from the
calculation of the Restricted Available Amount.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the relevant
Borrower under Section 2.20(a)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.19(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.19(a).

“Executive Order” shall mean have the meaning assigned to such term in Section
3.25.

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Facility” shall mean each of (a) the US$ Term Commitments and the US$ Term
Loans made thereunder (the “US$ Term Facility”), (b) the Euro Term Commitments
and the Euro Term Loans made thereunder (the “Euro Term Facility”), (c) the
Incremental Term Commitments and the Incremental Term

12


--------------------------------------------------------------------------------


Loans made thereunder (the “Incremental Term Facility”) and (d) the Revolving
Credit Commitments and the extensions of credit made thereunder (the “Revolving
Facility”).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank,
N.A. from three federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Administrative Agent Fee Letter dated May 11, 2007,
between Polypore and the Administrative Agent.

“Fee Payment Date” shall mean (a) the third Business Day following the last day
of each March, June, September and December and (b) the Revolving Credit
Maturity Date.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees, the Issuing Bank Fees and any other fees payable by a Loan
Party pursuant to a fee agreement entered into with the Administrative Agent or
any other Lender.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such Person.

“Financial Performance Covenant” shall have the meaning assigned to such term in
Article VII.

“Foreign Asset Control Regulations” shall mean have the meaning assigned to such
term in Section 3.25.

“Foreign Lender” shall mean, under the relevant Facility, any Lender that is
organized under the laws of, or if different, of which the lending office is
located in, a jurisdiction other than that in which the relevant Borrower is
located. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Funded Debt” shall mean, as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of Polypore and Daramic Holding, Indebtedness in
respect of the Loans.

“Funding Office” shall mean the relevant office of the Administrative Agent
specified in Section 9.1 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

“GAAP” shall mean United States of America generally accepted accounting
principles.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

13


--------------------------------------------------------------------------------


“Group Members” shall mean the collective reference to Holdings, Polypore and
the Subsidiaries.

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement executed and delivered by Holdings, Polypore and each Subsidiary
Guarantor, in the form of Exhibit C.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Holdings” shall have the meaning assigned to such term in the preamble hereto;
provided, that after the consummation of the Merger, all references herein to
“Holdings” shall be deemed to be references to the Parent, as the surviving
corporation of the Merger.

“Inactive Subsidiary” shall mean any Subsidiary of Polypore that (a) does not
conduct any business operations, (b) has assets with a total book value not in
excess of $10,000 and (c) does not have any Indebtedness outstanding.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $200,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.23.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among Polypore, the Administrative Agent and one or more
Incremental Term Lenders.

“Incremental Term Loan Borrowing” shall mean a Borrowing comprised of
Incremental Term Loans.

14


--------------------------------------------------------------------------------


“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.23, to make Incremental Term Loans to
Polypore.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
Polypore pursuant to Section 2.1(b).  Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.23 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed (it being understood that, unless such Person shall have assumed
such obligations, the amount of such Indebtedness shall be the lesser of (x) the
fair market value of the property securing such Indebtedness and (y) the stated
principal amount of such Indebtedness), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations and Synthetic Lease
Obligations of such Person, (h) all outstanding reimbursement obligations of
such Person as an account party in respect of letters of credit, (i) all
obligations of such Person in respect of bankers’ acceptances, (j) all
obligations of such Person under or in respect of Hedging Agreements, (k) all
obligations of such Person under a Qualified Securitization Transaction or any
transaction of the type described in the definition thereof that does not meet
the criteria of a Qualified Securitization Transaction and (l) for the purposes
of Section 6.1 and the definition of “Total Leverage Ratio” only, all
Disqualified Capital Stock issued by such Person with the amount of Indebtedness
represented by such Disqualified Capital Stock being equal to the greater of its
voluntary or involuntary liquidation preference and its maximum fixed repurchase
price or, with respect to any Subsidiary, any Preferred Stock (but excluding, in
each case, accrued dividends, if any).  For purposes of determining the amount
of Indebtedness of any Person under clause (j) of the preceding sentence, (i) in
the case of Section 6.1 and in determining the Total Leverage Ratio pursuant to
clause (i) of the definition of “Restricted Available Amount”, the amount of the
obligations of such Person in respect of any Hedging Agreement shall be equal at
any time to the termination value, as determined in good faith by Polypore’s
Board of Directors, which determination will be conclusive, of such agreement or
arrangement giving rise to such obligation that would be payable by such Person
at such time and (ii) in all other cases, the amount of the obligations of such
Person in respect of any Hedging Agreement at any time shall be zero prior to
the time any counterparty to such Hedging Agreement shall be entitled to
terminate such Hedging Agreement and, thereafter, shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such Hedging Agreement were terminated at such time.  The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner only to the extent such Person is liable
therefor by contract, as a matter of law or otherwise, and shall not include any
Indebtedness of such partnership that is expressly non-recourse to such Person.
 For clarification purposes, the liability of Polypore or any Subsidiary
Guarantor to make

15


--------------------------------------------------------------------------------


any periodic payments to licensors in consideration for the license of patents
and technical information under license agreements in existence on the
Restatement Effective Date and any amount payable in respect of a settlement of
disputes with respect to such payments thereunder, shall not constitute
Indebtedness.  Indebtedness incurred by Holdings pursuant to Section 6.1 shall
not be included in the computations under Section 6.11 unless such Indebtedness
is assumed by Polypore pursuant to the Merger.  Notwithstanding any other
provision of this Agreement to the contrary, (i) the term “Indebtedness” shall
not be deemed to include (x) any earn-out obligation until such obligation
becomes a liability on the balance sheet of the applicable Person, (y) any
deferred compensation arrangements or (z) any non compete or consulting
obligations incurred in connection with Permitted Acquisitions and (ii) the
amount of Indebtedness for which recourse is limited either to a specified
amount or to an identified asset of such Person shall be deemed to be equal to
such specified amount or the fair market value of such identified asset, as the
case may be.

Notwithstanding the foregoing, in connection with the purchase by Polypore or
any Subsidiary of any business, the term “Indebtedness” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 60 days thereafter.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock. For the purposes of calculating the amount of Indebtedness of a
Securitization Entity outstanding as of any date, the face or notional amount of
any interest in receivables or equipment that is outstanding as of such date
shall be deemed to be Indebtedness but any such interests held by Affiliates of
such Securitization Entity shall be excluded for purposes of such calculation.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and VAT.

“Interest Payment Date” shall mean (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurocurrency Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurocurrency Loan
having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period” shall mean, as to any Eurocurrency Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurocurrency Loan and ending one, two, three or six or (if
agreed to by all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurocurrency Loan and ending one, two, three or six or (if
agreed to by all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., Local Time, on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect

16


--------------------------------------------------------------------------------


thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)           the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Credit Maturity Date or beyond
the date final payment is due on the Term Loans, as the case may be; and

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investment” or “investment” shall have the meaning assigned to such term in
Section 6.4.

“Issuing Bank” shall mean, as the context may require, (a) JPMorgan Chase Bank,
N.A., in its capacity as the issuer of Letters of Credit hereunder, and (b) any
other Lender that may become an Issuing Bank pursuant to Section 2.22(i) or
2.22(k), with respect to Letters of Credit issued by such Lender.  The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.5(c).

“Judgment Currency” shall have the meaning assigned to such term in Section
9.19.

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 9.19.

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.22.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the Dollar Equivalent of the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit at such time
and (b) the aggregate principal amount of all L/C Disbursements that have not
yet been reimbursed at such time.  The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.5(c).

“Lenders” shall mean (a) the Persons listed on Schedule 2.1 (other than any such
Person that has ceased to be a party hereto pursuant to an Assignment and
Assumption) and (b) any Person that has become a party hereto pursuant to an
Assignment and Assumption.  Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

17


--------------------------------------------------------------------------------


“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.22.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, any fee letters entered into between any Loan Party and the
Administrative Agent or any Lender and each Incremental Term Loan Assumption
Agreement.

“Loan Parties” shall mean Polypore, Daramic Holding and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

“Local Time” shall mean (a) in the case of the definition of “Eurocurrency Base
Rate” with respect to Loans denominated in Euros, London time, and (b) in all
other cases, New York City time.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, operations, assets, liabilities, financial condition or results of
operations of the Group Members, taken as a whole, (b) a material impairment of
the ability of Polypore or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or (c) a
material impairment of the rights of or benefits available to the Lenders under
any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of any one or more Group Members in an aggregate principal
amount exceeding $20,000,000.

“Material Subsidiary” shall mean, at any time, any Subsidiary which at such time
shall be a “significant subsidiary” of Polypore within the meaning of Regulation
S-X of the SEC as in effect on the Restatement Effective Date; provided, that
Polypore and its Material Subsidiaries shall at all times have assets during the
term of this Agreement constituting at least 90% of Polypore’s consolidated
total assets; provided, further, that each Subsidiary which owns any
Intellectual Property (other than Intellectual Property with an aggregate fair
market value of less than $1,500,000) shall be deemed to be a Material
Subsidiary hereunder.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation, molds, pollutants,
contaminants, radioactivity, radiofrequency radiation or any other radiation
associated with or allegedly associated with the telecommunications business,
and any other substance of any kind that is regulated pursuant to or gives rise
to liability under any applicable Environmental Law.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.9.

“Merger” shall mean a merger of Polypore and Holdings with and into the Parent,
with the Parent being the surviving corporation.  For the purposes of any
calculation made pursuant to this Agreement, each transaction, circumstance or
event relating to the Parent or Holdings that would affect such

18


--------------------------------------------------------------------------------


calculation if it occurred with respect to Polypore shall, from and after the
date of the Merger, be deemed to have occurred with respect to Polypore.

“Mortgaged Properties” shall mean, initially, the real properties owned or
leased by the Loan Parties specified on Schedule 1.1(b), and shall include each
parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 5.9.

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered by any Loan Party in connection with the Existing Credit Agreement or
pursuant to Section 5.9, each substantially in the form of Exhibit F.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale or Recovery
Event, the cash proceeds (including cash proceeds subsequently received (as and
when received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s and investment banking fees
or commissions, legal, environmental assessment, appraisal and consultant’s
fees, transfer and similar taxes and Polypore’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against (A) any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale and (B) any liabilities associated with such asset or assets and
retained by Polypore or any of its Subsidiaries after such sale or other
disposition thereof, including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction (provided, that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale or the asset relating to such Recovery Event, as
applicable, and which is required to be repaid with such proceeds (other than
any such Indebtedness assumed by the purchaser of such asset); provided,
however, that, if (x) Polypore shall deliver a certificate of a Financial
Officer to the Administrative Agent at the time of receipt thereof setting forth
Polypore’s intent to reinvest such proceeds in productive assets of a kind used
or useful in the business of Polypore and its Subsidiaries within 365 days of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used or contractually
committed to be used at the end of such 365-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds (provided, that any such
proceeds that are excluded from Net Cash Proceeds because they have been
contractually committed to be used, but not actually used, by the end of such
365-day period shall be deemed to be Net Cash Proceeds on the date that is 120
days after the end of such 365-day period, unless they have been actually used
prior thereto); and (b) with respect to any issuance or disposition of
Indebtedness, the cash proceeds thereof, net of all taxes and fees (including
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses) incurred in connection
therewith.

“Obligation Currency” shall have the meaning assigned to such term in Section
9.19.

“Obligations” the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans (including the Incremental Term Loans)
and Reimbursement Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to Polypore or Daramic Holding, whether or not a claim
for

19


--------------------------------------------------------------------------------


post-filing or post-petition interest is allowed in such proceeding) the Loans
and all other obligations and liabilities of Polypore or Daramic Holding to the
Administrative Agent or to any Lender (or, in the case of Specified Hedging
Agreements or Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
any Specified Hedging Agreement, any Specified Cash Management Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by Polypore pursuant hereto) or otherwise.

“Officers’ Certificate” shall mean a certificate signed on behalf of Polypore by
two officers of Polypore, one of whom must be the principal executive officer,
the principal financial officer, the treasurer or the principal accounting
officer of Polypore.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Parent” shall mean Polypore International, Inc., a Delaware corporation.

“Parent Notes” shall mean the Parent’s 10-1/2% Senior Discount Notes due 2012.

“Participant” shall have the meaning assigned to such term in Section 9.4(c).

“Patriot Act shall have the meaning assigned to such term in Section 9.17.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit D, prepared by Polypore.

“Permitted Acquisition” shall mean any acquisition not prohibited by this
Agreement.

“Permitted Business” shall mean any business (including stock or assets) that
derives a majority of its revenues from the business engaged in by Polypore and
its Subsidiaries on the Restatement Effective Date and/or activities that are
reasonably similar, ancillary or related to, or a reasonable extension,
development or expansion of, the businesses in which Polypore and its
Subsidiaries are engaged on the Restatement Effective Date.

“Permitted Cure Securities” shall have the meaning assigned to such term in
Article VII.

“Permitted Indebtedness” shall mean, without duplication, each of the following:

(i)  Indebtedness under the Senior Subordinated Notes outstanding on the
Restatement Effective Date and the Guarantees thereof outstanding on the
Restatement Effective Date;

(ii)  Indebtedness of the Loan Parties under the Loan Documents;

20


--------------------------------------------------------------------------------


(iii)  other Indebtedness of Polypore and its Subsidiaries outstanding on the
Restatement Effective Date described on Schedule 6.1;

(iv)  Hedging Agreements of Polypore or any of its Subsidiaries covering
Indebtedness of Polypore or any of its Subsidiaries; provided, however, that, if
applicable, any Indebtedness to which any such Hedging Agreements correspond is
otherwise permitted to be incurred under this Agreement; and provided, further,
that such Hedging Agreements are not entered into, in the judgment of Polypore,
for speculative purposes;

(v)  unsecured intercompany Indebtedness between or among Polypore and any such
Subsidiaries (other than a Securitization Entity); provided, however, that: (a)
if any Loan Party is the obligor on such Indebtedness and the payee is a
Subsidiary that is not a Guarantor, such Indebtedness is expressly subordinated
to the prior payment in full in cash of all obligations of such Loan Party under
the Loan Documents to which it is a party; and (b)(1) any subsequent issuance or
transfer of Capital Stock or any other event which results in any such
Indebtedness being beneficially held by a Person other than Polypore or a
Subsidiary (other than a Securitization Entity) thereof; and (2) any sale or
other transfer of any such Indebtedness to a Person that is not either Polypore
or a Subsidiary (other than a Securitization Entity) thereof (other than by way
of granting a Lien permitted under this Agreement or in connection with the
exercise of remedies by a secured creditor) shall be deemed, in each case, to
constitute an incurrence of such Indebtedness by Polypore or such Subsidiary, as
the case may be, that was not permitted by this clause (v);

(vi)  Indebtedness (including Capital Lease Obligations) incurred to finance the
purchase, lease or improvement of property (real or personal) or equipment
(whether through the direct purchase of assets or the Capital Stock of any
Person owning such assets and no other material assets) in an aggregate
principal amount outstanding not to exceed the greater of (a) $20,000,000 and
(b) 1.5% of Total Assets, provided, that such Indebtedness is incurred prior to
or within 180 days after such purchase, lease or improvement;

(vii)  Refinancing Indebtedness;

(viii)  guarantees by Polypore and its Subsidiaries of each other’s
Indebtedness; provided, however, that such Indebtedness is permitted to be
incurred under this Agreement; provided, further, that in the event such
Indebtedness (other than Acquired Indebtedness) is incurred pursuant to the
Consolidated Fixed Charge Coverage Ratio, such guarantees are by Polypore or a
Guarantor only; and provided, further, that the Indebtedness of any Subsidiary
that is not a Guarantor may only be so guaranteed by another Subsidiary that is
not a Guarantor;

(ix)  Indebtedness arising from agreements of Polypore or a Subsidiary of
Polypore providing for indemnification, adjustment of purchase price, earn-out
or other similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or Capital Stock of a Subsidiary of
Polypore, other than guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition; provided, however, that the maximum assumable
liability in respect of all such Indebtedness shall at no time exceed the gross
proceeds actually received by Polypore and its Subsidiaries in connection with
such disposition;

(x)  obligations in respect of performance and surety bonds and completion
guarantees provided by Polypore or any Subsidiary of Polypore in the ordinary
course of business;

(xi)  Indebtedness of a Securitization Entity incurred in a Qualified
Securitization Transaction that is non-recourse to Polypore or any Subsidiary of
Polypore (except for Standard Securitization Undertakings);

21


--------------------------------------------------------------------------------


(xii)  Indebtedness assumed by Polypore or any of the Guarantors in connection
with the acquisition of a Permitted Business; provided that on the date of the
incurrence of such Indebtedness, after giving effect to the incurrence thereof
and the use of proceeds therefrom, the Consolidated Fixed Charge Coverage Ratio
is greater than the Consolidated Fixed Charge Coverage Ratio immediately prior
to the incurrence of such Indebtedness; and provided, further, that such
Indebtedness is not incurred in anticipation or contemplation of such
acquisition;

(xiii)  additional Indebtedness of Polypore and the Domestic Subsidiaries in an
aggregate principal amount which does not exceed $50,000,000 at any one time
outstanding which amount may, but need not, be incurred in whole or in part
under a credit facility (it being understood that any Indebtedness or Preferred
Stock incurred pursuant to this clause (xiii) shall cease to be deemed incurred
or outstanding for purposes of this clause (xiii) but shall be deemed incurred
under Section 6.1 hereof from and after the first date on which Polypore or such
Domestic Subsidiary could have incurred such Indebtedness or Preferred Stock
thereunder without reliance on this clause (xiii));

(xiv)  additional Indebtedness of the Foreign Subsidiaries in an aggregate
outstanding principal amount which does not exceed an amount equal to (a) the
greater of (1) $50,000,000 and (2) 3.6% of the portion of Total Assets
comprising assets of the Foreign Subsidiaries minus (b) the aggregate
outstanding principal amount of the Euro Term Loans (which amount may, but need
not, be incurred in whole or in part under a credit facility);

(xv)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(xvi)  Indebtedness of Polypore or any of its Subsidiaries represented by
letters of credit for the account of Polypore or such Subsidiary, as the case
may be, issued in the ordinary course of business of Polypore or such
Subsidiary, including, without limitation, in order to provide security for
workers’ compensation claims or payment obligations in connection with
self-insurance or similar requirements in the ordinary course of business and
other Indebtedness with respect to workers’ compensation claims, self-insurance
obligations, performance, surety and similar bonds and completion guarantees
provided by Polypore or any Subsidiary of Polypore in the ordinary course of
business; and

(xvii) Indebtedness consisting of promissory notes issued by Polypore or any
Guarantor to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Capital Stock of Holdings (or, after consummation of the Merger,
Polypore) permitted by Section 6.6.

No Foreign Subsidiary may incur any Indebtedness (other than pursuant to clause
(v) of the definition of Permitted Indebtedness) if the proceeds are used to
refinance Indebtedness of Polypore; provided, however, that proceeds of
Indebtedness incurred pursuant to clause (xiv) of the definition of “Permitted
Indebtedness” may be used to prepay the Term Loans or, if there is a
corresponding permanent reduction in the Revolving Credit Commitments, the
Revolving Loans.

For purposes of determining compliance with Section 6.1, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (i) through (xvii) above or is
entitled to be incurred pursuant to the Consolidated Fixed Charge Coverage Ratio
provisions of Section 6.1, Polypore shall, in its sole discretion, divide and
classify (or later redivide and reclassify) such item of Indebtedness in any
manner that complies with Section 6.1 hereof.  Accrual of interest, accretion or
amortization of original issue discount, the payment of interest

22


--------------------------------------------------------------------------------


on any Indebtedness in the form of additional Indebtedness with the same terms,
and the payment of dividends on Disqualified Capital Stock in the form of
additional shares of the same class of Disqualified Capital Stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Disqualified
Capital Stock for purposes of Section 6.1.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or, in the case of a Foreign Subsidiary,
marketable direct obligations issued by or unconditionally guaranteed by the
government of the country of such Foreign Subsidiary or backed by the full faith
and credit of the government of the country of such Foreign Subsidiary, in each
case maturing within one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from Standard & Poor’s Ratings Service (“S&P”)
or from Moody’s Investors Service, Inc. (“Moody’s”) or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of investments;

(c) investments in certificates of deposit, Eurocurrency deposits, overnight
bank deposits or banker’s acceptances, demand deposits and time deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any Lender or any
other commercial bank organized under the laws of the United States of America
or any State thereof that has a combined capital and surplus and undivided
profits of not less than $500,000,000 or issued by or offered by a bank
organized under the laws of any foreign country recognized by the United States
the long-term debt of which is rated at least “A” or the equivalent by S&P or
“A” or the equivalent thereof by Moody’s having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000 or the
foreign currency equivalent thereof;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from Standard & Poor’s Ratings Service or from
Moody’s Investors Service, Inc.;

(f) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (e)
above;

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing; and

23


--------------------------------------------------------------------------------


(h) solely with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Foreign Bank”) and maturing within twelve (12) months of the date of
acquisition and (ii) equivalents of demand deposit accounts which are maintained
with an Approved Foreign Bank.

“Permitted Investors” shall mean (a) the Sponsor and (b) the directors,
executive officers and other management employees of Holdings or Polypore on the
Restatement Effective Date.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Polypore or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Polypore” shall have the meaning assigned to such term in the preamble hereto;
provided, that after the consummation of the Merger, all references herein to
“Polypore” shall be deemed to be references to the Parent, as the surviving
corporation of the Merger.

“Polypore BV” shall mean Polypore B.V., a limited liability company organized
and existing under the laws of the Netherlands.

“Preferred Stock” of any Person shall mean any Capital Stock of such Person that
has preferential rights to any other Capital Stock of such Person with respect
to dividends or redemptions or upon liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.

24


--------------------------------------------------------------------------------


“Pricing Grid” shall mean the table set forth below.

Total Leverage
Ratio

 

Eurocurrency
Spread-
Term Loans

 

ABR
Spread-
Term Loans

 

Eurocurrency
Spread-
Revolving Loans
and Swingline
Loans

 

ABR Spread-
Revolving Loans
and Swingline
Loans

 

Category 1

Greater than 4.50 to
1.00

 

2.25

%

1.25

%

2.25

%

1.25

%

 

 

 

 

 

 

 

 

 

 

Category 2

Greater than 3.50 to
1.00, but less than or
equal to 4.50 to 1.00

 

2.00

%

1.00

%

2.00

%

1.00

%

 

 

 

 

 

 

 

 

 

 

Category 3

Less than or equal to
3.50 to 1.00

 

2.00

%

1.00

%

1.75

%

0.75

%

Each change in the Applicable Percentage resulting from a change in the Total
Leverage Ratio shall be effective with respect to all Loans and Letters of
Credit outstanding on and after the date (the “Adjustment Date”) of delivery to
the Administrative Agent of the financial statements and certificates required
by Section 5.4(a) or (b) and Section 5.4(c), respectively, indicating such
change, and until the date immediately preceding the next date of delivery of
such financial statements and certificates indicating another such change. 
Notwithstanding the foregoing, until Polypore shall have delivered the financial
statements and certificates required by Section 5.4(b) and Section 5.4(c),
respectively, for the fiscal period ended on June 30, 2007, the Total Leverage
Ratio shall be deemed to be in Category 1 for purposes of determining the
Applicable Percentage.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder (excluding any calculation of the Restricted Available
Amount), compliance with such test or covenant after giving effect to any
proposed Permitted Acquisition or Asset Sale (including pro forma adjustments
arising out of events which are directly attributable to the proposed Permitted
Acquisition or Asset Sale, are factually supportable and are expected to have a
continuing impact, in each case as reasonably determined by Polypore and as
certified by a Financial Officer of Polypore and approved by the Administrative
Agent) using, for purposes of determining such compliance, the historical
financial statements of all entities or assets so acquired or sold or to be
acquired or sold and the consolidated financial statements of Polypore and its
Subsidiaries which shall be reformulated as if such Permitted Acquisitions or
Asset Sale, and all other Permitted Acquisitions or Asset Sales that have been
consummated during the period, and any Indebtedness or other liabilities
incurred or repaid in connection with any such Permitted Acquisitions or Asset
Sale had been consummated and incurred or repaid at the beginning of such period
(and if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination).  For purposes of
this definition, whenever pro forma effect is to be given to an acquisition of
assets and the amount of income or earnings relating thereto, the pro forma
calculations shall be determined in good faith by a responsible financial or
accounting officer of Polypore (including pro forma expense and cost

25


--------------------------------------------------------------------------------


reductions).  In addition, any such pro forma calculation, to reflect operating
expense reductions reasonably expected to result from any acquisition or merger,
may include adjustments as appropriate, in the reasonable determination of
Polypore as set forth in an certificate of its chief financial officer, that
either (a) would be permitted pursuant to Rule 11-02 of Regulation S-X of the
Securities Act of 1933, as amended, or (b) have been realized or for which
substantially all the steps necessary for realization have been taken or at the
time of determination are reasonably expected to be taken within 12 months
following any such acquisition, including, but not limited to, the execution or
termination of any contracts, the termination of any personnel or the closing of
any facility, as applicable (but determined without duplication of any amounts
included in clause (a)(v)(C) of the definition of “Consolidated EBITDA”),
provided that such adjustments shall be calculated on an annualized basis and
will be set forth in a certificate signed by Polypore’s chief financial officer
and another officer which states in detail (i) the amount of such adjustment or
adjustments, and (ii) that such adjustment or adjustments are based on the
reasonable good faith beliefs of the officers executing such certificate at the
time of such execution.

“Pro Rata Percentage” shall mean, of any Revolving Credit Lender at any time
shall mean the percentage of the Total Revolving Credit Commitment represented
by such Lender’s Revolving Credit Commitment.  In the event the Revolving Credit
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Revolving Credit Commitments most
recently in effect.

“Public Equity Offering” shall mean an underwritten primary public offering of
common stock of, and by, the Parent pursuant to a registration statement filed
with the SEC in accordance with the Securities Act of 1933, as amended, which
yields not less than $225,000,000 in gross cash proceeds to the Parent.

“Purchase Money Note” shall mean a promissory note of a Securitization Entity
evidencing the deferred purchase price of receivables (and related assets)
and/or a line of credit, which may be irrevocable, from Polypore or any
Subsidiary in connection with a Qualified Securitization Transaction to a
Securitization Entity, which note shall be repaid from cash available to the
Securitization Entity other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest and
principal and amounts paid in connection with the purchase of newly generated
receivables or newly acquired equipment.

“Qualified Capital Stock” shall mean any Capital Stock that is not Disqualified
Capital Stock.

“Qualified Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by Polypore or any of its Subsidiaries
pursuant to which Polypore or any of its Subsidiaries may sell, convey or
otherwise transfer to: (i) a Securitization Entity (in the case of a transfer by
Polypore or any of its Subsidiaries); and (ii) any other Person (in the case of
a transfer by a Securitization Entity), or may grant a security interest in any
accounts receivable or equipment (whether now existing or arising or acquired in
the future) of Polypore or any of its Subsidiaries, and any assets related
thereto including, without limitation, all collateral securing such accounts
receivable and all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable, proceeds of such accounts
receivable and other assets (including contract rights) which are customarily
transferred or in respect of which security interests are customarily granted in
connection with assets securitization transactions involving accounts
receivable.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Loan Party.

26


--------------------------------------------------------------------------------


“Refinance” shall mean, in respect of any security or Indebtedness, to
refinance, extend, renew, refund, repay, prepay, redeem, defease or retire, or
to issue a security or Indebtedness in exchange or replacement for, such
security or Indebtedness in whole or in part. “Refinanced” and “Refinancing”
shall have correlative meanings.

“Refinancing Indebtedness” shall mean any Refinancing, modification,
replacement, restatement, refunding, deferral, extension, substitution,
supplement, reissuance or resale of existing or future Indebtedness (other than
intercompany Indebtedness), including any additional Indebtedness incurred to
pay interest or premiums required by the instruments governing such existing or
future Indebtedness as in effect at the time of issuance thereof (“Required
Premiums”) and fees in connection therewith; provided that any such event shall
not: (i) directly or indirectly result in an increase in the aggregate principal
amount of Permitted Indebtedness, except to the extent such increase is a result
of a simultaneous incurrence of additional Indebtedness: (A) to pay Required
Premiums and related fees; or (B) otherwise permitted to be incurred under this
Agreement; and (ii) create Indebtedness with a Weighted Average Life to Maturity
at the time such Indebtedness is incurred that is less than the Weighted Average
Life to Maturity at such time of the Indebtedness being refinanced, modified,
replaced, renewed, restated, refunded, deferred, extended, substituted,
supplemented, reissued or resold; and (iii) if the Indebtedness being refinanced
is subordinated in right of payment to the Obligations or the Guarantees
thereof, such Refinancing Indebtedness is subordinated in right of payment to
the Obligations or the Guarantees thereof on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded.

“Register” shall have the meaning assigned to such term in Section 9.4(b).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligation” shall mean the obligation of Polypore to reimburse
the Issuing Bank pursuant to Section 2.22(e) for amounts drawn under Letters of
Credit.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall have the meaning assigned to such term in Section 2.11.

“Required Lenders” shall mean, at any time, the holders of more than 50% of (a)
until the Restatement Effective Date, the Commitments then in effect and (b)
thereafter, the sum of (i) the aggregate unpaid principal amount of the Term
Loans then outstanding and (ii) the Total Revolving Credit Commitments then in
effect or, if the Revolving Credit Commitments have been terminated, the total
Revolving Credit Exposure of all Lenders at such time; provided, that the unused
Term

27


--------------------------------------------------------------------------------


Commitment, unused Revolving Credit Commitment of, and the portion of the Term
Loans and Revolving Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Required Revolving Lenders” shall mean, at any time, the holders of more than
50% of the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the total Revolving Credit
Exposure of all Lenders at such time; provided, that the unused Revolving Credit
Commitment of, and the portion of the Revolving Credit Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restatement Effective Date” shall mean the date on which the conditions
precedent set forth in Section 4.2 hereof shall have been satisfied.

“RESTRICTED AVAILABLE AMOUNT” SHALL MEAN THE SUM OF, WITHOUT DUPLICATION:

(i)  50% of the cumulative Consolidated Net Income (or if cumulative
Consolidated Net Income shall be a loss, minus 100% of such loss) of Polypore
earned subsequent to July 1, 2007 and on or prior to the date the relevant
Specified Payment occurs (the “Reference Date”) (treating such period as a
single accounting period); provided, however, that if, at the time of a proposed
Specified Payment, the Total Leverage Ratio is less than 4.50 to 1.00, for
purposes of calculating the availability of amounts hereunder for such Specified
Payment only, the reference to 50% in this clause (i) shall be deemed to be 75%;
plus

(ii) 100% of the aggregate net cash proceeds (including the fair market value of
property other than cash that would constitute Permitted Investments or a
Permitted Business) received by Polypore from any Person (other than (1) a
Subsidiary of Polypore, (2) Excluded Contributions and (3) proceeds of
Indebtedness of Holdings) from the issuance and sale subsequent to the
Restatement Effective Date and on or prior to the Reference Date of Qualified
Capital Stock of Polypore; plus

(iii) without duplication of any amounts included in clause (ii) above, 100% of
the aggregate net cash proceeds of any equity contribution received subsequent
to the Restatement Effective Date by Polypore from a holder of Polypore’s
Capital Stock (other than Excluded Contributions, proceeds from the Public
Equity Offering (unless contributed to Polypore in the form of common equity)
and proceeds of Indebtedness of Holdings); plus

(iv) the amount by which Indebtedness of Polypore is reduced on Polypore’s
balance sheet upon the conversion or exchange subsequent to the Restatement
Effective Date of any Indebtedness of Polypore for Qualified Capital Stock of
Polypore (less the amount of any cash, or the fair value of any other property,
distributed by Polypore upon such conversion or exchange); provided, however,
that the foregoing amount shall not exceed the net cash proceeds received by
Polypore or any Subsidiary from the sale of such Indebtedness (excluding net
cash proceeds from sales to a Subsidiary of Polypore or to an employee stock
ownership plan or a trust established by Polypore or any of its Subsidiaries for
the benefit of their employees); plus

(v) an amount equal to the sum of (I) 100% of the aggregate net proceeds
(including the fair market value of property other than cash that would
constitute Permitted Investments or a Permitted

28


--------------------------------------------------------------------------------


Business) received by Polypore or any Subsidiary (A) from any sale or other
disposition of any Investment in any Person (including an Unrestricted
Subsidiary) made by Polypore and its Subsidiaries pursuant to Section 6.4(l) and
(B) representing the return of capital or principal (excluding dividends and
distributions otherwise included in Consolidated Net Income) with respect to
such Investment, and (II) the portion (proportionate to Polypore’s Capital Stock
in an Unrestricted Subsidiary) of the fair market value of the net assets of an
Unrestricted Subsidiary at the time such Unrestricted Subsidiary is designated a
Subsidiary; provided, however, that, in the case of item (II), the foregoing sum
shall not exceed, in the case of any Unrestricted Subsidiary, the amount of
Investments previously made (and treated as a Specified Payment) by Polypore or
any Subsidiary in such Unrestricted Subsidiary pursuant to Section 6.4(l) and;
provided further, that no amount will be included under this clause (v) to the
extent it is already included in Consolidated Net Income; plus

(vi) $25,000,000.

“Restricted Indebtedness” shall mean Indebtedness of any Group Member, the
payment, prepayment, repurchase or defeasance of which is restricted under
Section 6.9(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock in any
Group Member, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock in any Group Member or any option, warrant or other right to acquire any
such Capital Stock in any Group Member.

“Restricted Subsidiary” shall mean any subsidiary of Polypore that is not an
Unrestricted Subsidiary.

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Credit Maturity Date” shall mean July 3, 2013.  Notwithstanding the
foregoing, if any Senior Subordinated Notes are outstanding on February 1, 2012,
then the Revolving Credit Maturity Date shall automatically be changed to
February 1, 2012.  Any Senior Subordinated Notes that have been defeased in
accordance with the Senior Subordinated Note Indenture shall be deemed to be no
longer outstanding for the purposes of this definition.

“Revolving Loans” shall mean the revolving loans made by the Lenders to Polypore
pursuant to clause (iii) of Section 2.1(a).

29


--------------------------------------------------------------------------------


“SEC” shall mean the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Securitization Entity” shall mean a wholly-owned Subsidiary of Polypore (or
another Person in which Polypore or any Subsidiary of Polypore makes an
Investment and to which Polypore or any Subsidiary of Polypore transfers
accounts receivable or equipment and related assets) which engages in no
activities other than in connection with the financing of accounts receivable or
equipment and which is designated by the Board of Directors of Polypore (as
provided below) as a Securitization Entity:  (i) no portion of the Indebtedness
or any other obligations (contingent or otherwise) of which: (A) is guaranteed
by Polypore or any Subsidiary of Polypore (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings); (B) is recourse to or obligates Polypore
or any Subsidiary of Polypore in any way other than pursuant to Standard
Securitization Undertakings; or (C) subjects any property or asset of Polypore
or any Subsidiary of Polypore, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings; (ii) with which neither Polypore nor any Subsidiary
of Polypore has any material contract, agreement, arrangement or understanding
(except in connection with a Purchase Money Note or Qualified Securitization
Transaction) other than on terms no less favorable to Polypore or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of Polypore, other than fees payable in the ordinary course of
business in connection with servicing receivables of such entity; and (iii) to
which neither Polypore nor any Subsidiary of Polypore has any obligations to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results.

Any such designation by the Board of Directors of Polypore shall be evidenced to
the Administrative Agent by filing with the Administrative Agent a certified
copy of the resolution of the Board of Directors of Polypore giving effect to
such designation and an Officers’ Certificate certifying that such designation
complied with the foregoing conditions.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.9.

“Senior Leverage Ratio” shall mean, on any date, the ratio of (a) the excess of
(i) Consolidated Total Indebtedness that is secured by a Lien on such date over
(ii) an amount equal to the lesser of (x) the amount of cash and Permitted
Investments held by Polypore and its Subsidiaries on such date that are free and
clear of any Lien (other than non-consensual Liens permitted by Section 6.2 and
Liens permitted by Section 6.2(b)) and (y) $50,000,000 to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date

“Senior Subordinated Note Indenture” shall mean the Indenture entered into by
Polypore and certain of the Subsidiary Guarantors in connection with the
issuance of the Senior Subordinated Notes, together with all instruments and
other agreements entered into by Polypore or such Subsidiary Guarantor in
connection therewith.

“Senior Subordinated Notes” shall mean (a) the 8 ¾% subordinated notes of
Polypore issued on May 13, 2004 pursuant to the Senior Subordinated Note
Indenture, together with any exchange notes or any replacement notes issued
under the Senior Subordinated Note Indenture and (b) additional

30


--------------------------------------------------------------------------------


subordinated notes of Polypore issued after the Restatement Effective Date
pursuant to the Senior Subordinated Note Indenture to the extent permitted under
Section 6.1.

“Specified Cash Management Agreement” shall mean any Cash Management Agreement
entered into by any Group Member with any Lender or affiliate thereof which
either (a) is in effect on the Restatement Effective Date or (b) has been
designated by such Lender and Polypore, by notice to the Administrative Agent
not later than 90 days after execution and delivery thereof, as a “Specified
Cash Management Agreement”.

“Specified Disposition” shall mean any asset sale or series of related asset
sales described in clause (b) of the definition of “Asset Sale” having a value
not in excess of $2,500,000.

“Specified Hedging Agreement” shall mean any Hedging Agreement in respect of
interest rates entered into by Polypore and any Lender or affiliate thereof or,
in the case of any agreement in effect on the Restatement Effective Date, any
former Lender that was a Lender on the Restatement Effective Date, or any of
their respective affiliates, which either (a) is in effect on the Restatement
Effective Date or (b) has been designated by such Lender and Polypore, by notice
to the Administrative Agent not later than 90 days after execution and delivery
thereof, as a “Specified Hedging Agreement”.

“Specified Payment” shall mean any payment or expenditure made pursuant to
Section 6.4(l), 6.6(j), 6.6(k), 6.9(b)(iii) or 6.10(c)(ii).

“Sponsor” shall mean Warburg Pincus Private Equity VIII, L.P., Warburg Pincus
International Partners, L.P. and their respective Affiliates.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by Polypore or any Subsidiary of Polypore
which are reasonably customary, as determined in good faith by the Board of
Directors of Polypore, in an accounts receivable or equipment transaction.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the parent or one or more subsidiaries of the
parent or a combination thereof.

“Subsidiary” shall mean any subsidiary of Polypore; provided, that Unrestricted
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than the definition of “Unrestricted Subsidiary”).

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.1(a), and
each other Subsidiary that is or becomes a party to the Guarantee and Collateral
Agreement.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.21, as the same may be reduced from time to time
pursuant to Section 2.9 or Section 2.21.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

31


--------------------------------------------------------------------------------


“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.21.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the sum of (a) the obligations of such Person to pay rent or other amounts under
any Synthetic Lease which are attributable to principal and, without
duplication, (b) the amount of any purchase price payment under any Synthetic
Lease assuming the lessee exercises the option to purchase the leased property
at the end of the lease term.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which any Group Member is or
may become obligated to make (a) any payment in connection with a purchase by
any third party from a Person other than any Group Member of any Capital Stock
or Restricted Indebtedness of any Group Member or (b) any payment (other than on
account of a permitted purchase by it of any Capital Stock or Restricted
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Capital Stock or Restricted Indebtedness of any Group
Member; provided, that no phantom stock or similar plan providing for payments
only to current or former directors, officers or employees of any Group Member
(or to their heirs or estates) shall be deemed to be a Synthetic Purchase
Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Tax Payments” shall mean net payments in cash by Polypore (or by Holdings or
the Parent on behalf of Polypore) to Holdings in respect of Taxes pursuant to
the Tax Sharing Agreement.

“Tax Sharing Agreement” shall mean the Tax Sharing Agreement dated as of May 13,
2004 among Holdings, the Parent, Polypore and certain Subsidiaries.

“Term Loan Commitment” shall mean, with respect to any Lender, such Lender’s
(a) US$ Term Loan Commitment, (b) Euro Term Loan Commitment and (c) Incremental
Term Loan Commitment.

“Term Loan Maturity Date” shall mean July 3, 2014.  Notwithstanding the
foregoing, if any Senior Subordinated Notes are outstanding on February 1, 2012,
then the Term Loan Maturity Date shall automatically be changed to February 1,
2012.  Any Senior Subordinated Notes that have been defeased in accordance with
the Senior Subordinated Note Indenture shall be deemed to be no longer
outstanding for the purposes of this definition.

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to clauses (i) and (ii) of Section 2.1(a).  Unless the context shall
otherwise require, the term “Term Loans” shall include Incremental Term Loans.

32


--------------------------------------------------------------------------------


“Total Assets” shall mean, as of any date, the total consolidated assets of
Polypore and the Subsidiaries, as set forth on Polypore’s most recently
delivered quarterly balance sheet.

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) the excess of
(i) Consolidated Total Indebtedness on such date over (ii) an amount equal to
the lesser of (x) the amount of cash and Permitted Investments held by Polypore
and its Subsidiaries on such date that are free and clear of any Lien (other
than non-consensual Liens permitted by Section 6.2) and (y) $50,000,000 to (b)
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the Restatement Effective Date is $90,000,000.

“Trading With the Enemy Act” shall have the meaning assigned to such term in
Section 3.25.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and, in the case of the Borrower, the making of the initial Borrowings
hereunder, (b) the repayment of all amounts outstanding or due under, and the
termination of, the Existing Credit Agreement and (c) the payment of related
fees and expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Eurocurrency Rate and the Alternate Base Rate.

“Uniform Customs” shall have the meaning assigned to such term in Section 9.7.

“Unrestricted Subsidiary” of any Person means: (i) any Subsidiary of such Person
that at the time of determination shall be or continue to be designated an
Unrestricted Subsidiary by the Board of Directors of such Person in the manner
provided below; and (ii) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of Polypore may designate any Subsidiary (including any
newly acquired or newly formed Subsidiary or a Person becoming a Subsidiary
through merger or consolidation or Investment therein) to be an Unrestricted
Subsidiary unless such Subsidiary owns any Capital Stock of or Indebtedness of
or has any Investment in, or owns or holds any Lien on any property of, Polypore
or any other Subsidiary of Polypore that is not a Subsidiary of the Subsidiary
to be so designated or another Unrestricted Subsidiary; provided that: (i)
Polypore certifies to the Administrative Agent that such designation is being
made as an Investment using the Available Amount pursuant to Section 6.4(l) or
the basket referred to in Section 6.4(r) (with the amount of such Investment
being deemed to be the fair market value of the net assets of such Subsidiary at
the time such Subsidiary is designated an Unrestricted Subsidiary); and (ii)
each Subsidiary to be so designated and each of its Subsidiaries: (A) has not at
the time of designation, any Indebtedness pursuant to which the lender has
recourse to any of the assets of Polypore or any of its Restricted Subsidiaries,
unless such recourse is Indebtedness or a Lien that is permitted under this
Agreement after giving effect to such designation; and (B) either alone or in
the aggregate with all other Unrestricted Subsidiaries does not operate,
directly or indirectly, all or substantially all of the business of Polypore and
its Subsidiaries.

The Board of Directors of Polypore may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary only if (x) immediately after giving effect to such
designation, Polypore is able to incur at least $1.00 of additional Indebtedness
(other than Permitted Indebtedness) in compliance with Section 6.1 and (y)
immediately before and immediately after giving effect to such designation, no
Default or Event of

33


--------------------------------------------------------------------------------


Default shall have occurred and be continuing or would occur as a consequence
thereof. Any such designation by the Board of Directors of Polypore shall be
evidenced to the Administrative Agent by promptly filing with the Administrative
Agent a copy of the Board Resolution giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing provisions.  Any Unrestricted Subsidiary designated as a Restricted
Subsidiary may not subsequently be re-designated as an Unrestricted Subsidiary.

If, at any time, any Unrestricted Subsidiary would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Indebtedness of
such Subsidiary shall be deemed to be incurred as of such date.

Actions taken by an Unrestricted Subsidiary shall not be deemed to have been
taken, directly or indirectly, by Polypore or any Restricted Subsidiary.

“US$ Term Loan” shall have the meaning assigned to such term in Section 2.1.

“US$ Term Loan Borrowing” shall mean a Borrowing comprised of US$ Term Loans.

“US$ Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make US$ Term Loans hereunder as set forth on
Schedule 2.1, or in the Assignment and Assumption pursuant to which such Lender
assumed its US$ Term Loan Commitment, as applicable, as the same may be
(i) reduced from time to time pursuant to Section 2.9 and (ii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.4.  The aggregate amount of the US$ Term Loan Commitments
as of the Restatement Effective Date is $322,893,500.

“US$ Term Percentage”:  as to any Lender at any time, the percentage which such
Lender’s US$ Term Loan Commitment then constitutes of the aggregate US$ Term
Loan Commitments (or, at any time after the Restatement Effective Date, the
percentage which the principal amount of such Lender’s US$ Term Loan then
outstanding constitutes of the aggregate principal amount of the US$ Term Loans
then outstanding).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying:  (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof; by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares and other de
minimis ownership interests required to be owned under foreign law by local
residents) or other ownership interests representing 100% of the Capital Stock
are, at the time any determination is being made, owned, controlled or held by
such Person or one or more Wholly Owned Subsidiaries of such Person or by such
Person and one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.2.  Terms Generally.  The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the

34


--------------------------------------------------------------------------------


corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.  Except as otherwise expressly provided herein, (a) any reference in
this Agreement to any Loan Document shall mean such document as amended,
restated, supplemented or otherwise modified from time to time and (b) all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided, however, that if, before or after any
change in GAAP occurs, Polypore notifies the Administrative Agent that Polypore
wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any such change in GAAP occurring after the Restatement
Effective Date on the operation of such covenant (or if the Administrative Agent
notifies Polypore that the Required Lenders (or, in the case of Sections 6.10
and 6.11, the Required Revolving Lenders) wish to amend Article VI or any
related definition for such purpose), then Polypore’s compliance with such
covenant (and the computations made for purposes of determining the Applicable
Percentage) shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to Polypore and
the Required Lenders (or, in the case of Sections 6.10 and 6.11, Polypore and
the Required Revolving Lenders).

SECTION 1.3.  Pro Forma Calculations.  With respect to any period during which
any Permitted Acquisition or Asset Sale occurs as permitted pursuant to the
terms hereof, the Total Leverage Ratio and the Senior Leverage Ratio shall be
calculated with respect to such period and such Permitted Acquisition or Asset
Sale on a Pro Forma Basis.  For purposes of determining whether a Default or
Event of Default is in existence after giving effect to a particular
transaction, if the Revolving Facility is then being utilized (after giving
effect to such transaction), pro forma compliance with Section 6.11 shall be
required unless otherwise agreed by the Required Revolving Lenders.

SECTION 1.4.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.5.  Currency Equivalents Generally.  Any amount specified in this
Agreement or any of the other Loan Documents to be in Dollars shall also include
the equivalent of such amount in any currency other than Dollars, such
equivalent amount to be determined at the rate of exchange quoted by JPMorgan
Chase Bank, N.A. in New York, New York at the close of business on the Business
Day immediately preceding any date of determination thereof, to prime banks in
New York, New York for the spot purchase in the New York foreign exchange market
of such amount in Dollars with such other currency.  The maximum amount of
Indebtedness, investments and other threshold amounts that any Group Member may
incur under Article VI shall not be deemed to be exceeded, with respect to any
outstanding Indebtedness, investments and other threshold amounts solely as a
result of fluctuations in the exchange rate of currencies.  When calculating
capacity for the incurrence of additional Indebtedness, investments and other
threshold amounts by any Group Member, the exchange rate of currencies shall be
measured as of the date of such calculation.

35


--------------------------------------------------------------------------------



ARTICLE II


THE CREDITS

SECTION 2.1.  Commitments.  (a)  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (i) to make a term loan to Polypore in Dollars (a
“US$ Term Loan”) on the Restatement Effective Date in a principal amount not to
exceed its US$ Term Loan Commitment, (ii) to make a term loan to Daramic Holding
in Euros (a “Euro Term Loan”) on the Restatement Effective Date in a principal
amount not to exceed its Euro Term Loan Commitment and (iii) to make Revolving
Loans to Polypore in Dollars, at any time and from time to time on or after the
Restatement Effective Date, and until the earlier of the Revolving Credit
Maturity Date and the termination of the Revolving Credit Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Credit Commitment.  Within the limits
set forth in clause (iii) of the preceding sentence and subject to the terms,
conditions and limitations set forth herein, Polypore may borrow, pay or prepay
and reborrow Revolving Loans.  Amounts paid or prepaid in respect of Term Loans
may not be reborrowed.


(B)                                 INCREMENTAL TERM LOANS.  EACH LENDER HAVING
AN INCREMENTAL TERM LOAN COMMITMENT HEREBY AGREES, SEVERALLY AND NOT JOINTLY, ON
THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN AND IN THE APPLICABLE
INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT AND IN RELIANCE ON THE
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS,
TO MAKE INCREMENTAL TERM LOANS TO POLYPORE, IN AN AGGREGATE PRINCIPAL AMOUNT NOT
TO EXCEED ITS INCREMENTAL TERM LOAN COMMITMENT.  AMOUNTS PAID OR PREPAID IN
RESPECT OF INCREMENTAL TERM LOANS MAY NOT BE REBORROWED.

SECTION 2.2.  Loans.  (a)  Each Loan (other than Swingline Loans) shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender).  Except for Swingline Loans and
Loans deemed made pursuant to Section 2.2(f), the Loans comprising any Borrowing
shall be in an aggregate principal amount that is (i) (A) in the case of a
Revolving Borrowing, an integral multiple of $1,000,000 and not less than
$1,000,000, (B) in the case of a US$ Term Loan Borrowing or an Incremental Term
Loan Borrowing, an integral multiple of $1,000,000 and not less than $5,000,000
(except with respect to any Incremental Term Loan Borrowing, to the extent
otherwise provided in the related Incremental Term Loan Assumption Agreement)
and (C) in the case of a Euro Term Loan Borrowing, an integral multiple of
€1,000,000 and not less than €5,000,000 or (ii) in the case of any Borrowing,
equal to the remaining available balance of the applicable Commitments.


(B)                                 SUBJECT TO SECTION 2.8, EACH BORROWING SHALL
BE COMPRISED ENTIRELY OF EUROCURRENCY LOANS OR, WITH RESPECT TO LOANS
DENOMINATED IN DOLLARS, ABR LOANS, AS THE BORROWER MAY REQUEST PURSUANT TO
SECTION 2.3.  EACH LENDER MAY AT ITS OPTION MAKE ANY EUROCURRENCY LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED, THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  BORROWINGS OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME
TIME; PROVIDED, HOWEVER, THAT THE BORROWER SHALL NOT BE ENTITLED TO REQUEST ANY
BORROWING THAT, IF MADE, WOULD RESULT IN MORE THAN TEN (10) EUROCURRENCY
BORROWINGS OUTSTANDING HEREUNDER AT ANY TIME.  FOR PURPOSES OF THE FOREGOING,
BORROWINGS HAVING DIFFERENT INTEREST PERIODS, REGARDLESS OF WHETHER THEY
COMMENCE ON THE SAME DATE, SHALL BE CONSIDERED SEPARATE BORROWINGS.

36


--------------------------------------------------------------------------------



(C)                                  EXCEPT WITH RESPECT TO SWINGLINE LOANS AND
LOANS MADE PURSUANT TO SECTION 2.2(F), EACH LENDER SHALL MAKE EACH LOAN TO BE
MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE FUNDING OFFICE NOT LATER THAN 12:00 (NOON),
LOCAL TIME, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSFER THE AMOUNTS SO
RECEIVED TO THE ACCOUNT DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING
REQUEST OR, IF A BORROWING SHALL NOT OCCUR ON SUCH DATE BECAUSE ANY CONDITION
PRECEDENT HEREIN SPECIFIED SHALL NOT HAVE BEEN MET, RETURN THE AMOUNTS SO
RECEIVED TO THE RESPECTIVE LENDERS.


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH
LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION
OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE
SUCH PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING
IN ACCORDANCE WITH PARAGRAPH (C) ABOVE AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH DATE A
CORRESPONDING AMOUNT.  IF THE ADMINISTRATIVE AGENT SHALL HAVE SO MADE FUNDS
AVAILABLE THEN, TO THE EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION
AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH LENDER AND THE BORROWER SEVERALLY
AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS
REPAID TO THE ADMINISTRATIVE AGENT AT (I) IN THE CASE OF THE BORROWER, THE
INTEREST RATE APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING AND
(II) IN THE CASE OF SUCH LENDER, A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
TO REPRESENT ITS COST OF OVERNIGHT OR SHORT-TERM FUNDS (WHICH DETERMINATION
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR).  IF SUCH LENDER SHALL REPAY TO THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE
SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.


(E)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, POLYPORE SHALL NOT BE ENTITLED TO REQUEST ANY REVOLVING CREDIT
BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER
THE REVOLVING CREDIT MATURITY DATE.


(F)                                    IF THE ISSUING BANK SHALL NOT HAVE
RECEIVED FROM POLYPORE THE PAYMENT REQUIRED TO BE MADE BY SECTION 2.22(E) WITHIN
THE TIME SPECIFIED IN SUCH SECTION, THE ISSUING BANK WILL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT OF THE L/C DISBURSEMENT AND THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER OF SUCH L/C DISBURSEMENT AND ITS
PRO RATA PERCENTAGE THEREOF.  EACH REVOLVING CREDIT LENDER SHALL PAY BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT NOT LATER
THAN 2:00 P.M., NEW YORK CITY TIME, ON SUCH DATE (OR, IF SUCH REVOLVING CREDIT
LENDER SHALL HAVE RECEIVED SUCH NOTICE LATER THAN 12:00 (NOON), NEW YORK CITY
TIME, ON ANY DAY, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON THE
IMMEDIATELY FOLLOWING BUSINESS DAY), AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA
PERCENTAGE OF SUCH L/C DISBURSEMENT (IT BEING UNDERSTOOD THAT SUCH AMOUNT SHALL
BE DEEMED TO CONSTITUTE AN ABR REVOLVING LOAN OF SUCH LENDER AND SUCH PAYMENT
SHALL BE DEEMED TO HAVE REDUCED THE L/C EXPOSURE), AND THE ADMINISTRATIVE AGENT
WILL PROMPTLY PAY TO THE ISSUING BANK AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING CREDIT LENDERS.  THE ADMINISTRATIVE AGENT WILL PROMPTLY PAY TO THE
ISSUING BANK ANY AMOUNTS RECEIVED BY IT FROM POLYPORE PURSUANT TO
SECTION 2.22(E) PRIOR TO THE TIME THAT ANY REVOLVING CREDIT LENDER MAKES ANY
PAYMENT PURSUANT TO THIS PARAGRAPH (F); ANY SUCH AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT THEREAFTER WILL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE
AGENT TO THE REVOLVING CREDIT LENDERS THAT SHALL HAVE MADE SUCH PAYMENTS AND TO
THE ISSUING BANK, AS THEIR INTERESTS MAY APPEAR.  IF ANY REVOLVING CREDIT LENDER
SHALL NOT HAVE MADE ITS PRO RATA PERCENTAGE OF SUCH L/C DISBURSEMENT AVAILABLE
TO THE ADMINISTRATIVE AGENT AS PROVIDED ABOVE, SUCH LENDER AND POLYPORE
SEVERALLY AGREE TO PAY INTEREST ON SUCH AMOUNT, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS REQUIRED TO BE PAID IN ACCORDANCE WITH THIS PARAGRAPH TO
BUT EXCLUDING THE DATE SUCH AMOUNT IS PAID, TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE ISSUING BANK AT (I) IN THE CASE OF POLYPORE, A RATE PER ANNUM
EQUAL TO THE INTEREST RATE APPLICABLE TO REVOLVING LOANS PURSUANT TO
SECTION 2.6(A), AND (II) IN THE CASE OF

37


--------------------------------------------------------------------------------



SUCH LENDER, FOR THE FIRST SUCH DAY, THE FEDERAL FUNDS EFFECTIVE RATE, AND FOR
EACH DAY THEREAFTER, THE ALTERNATE BASE RATE.

SECTION 2.3.  Borrowing Procedure.  In order to request a Borrowing (other than
a Swingline Loan or a deemed Borrowing pursuant to Section 2.2(f), as to which
this Section 2.3 shall not apply), the Borrower shall hand deliver or fax to the
Administrative Agent (or give telephonic notice promptly confirmed by written
notice) a duly completed Borrowing Request (a) in the case of a Eurocurrency
Borrowing, not later than 12:00 (noon), Local Time, three Business Days before a
proposed Borrowing, and (b) in the case of an ABR Borrowing, not later than
12:00 (noon), New York City time, one Business Day before a proposed Borrowing. 
Each Borrowing Request shall be irrevocable, shall be signed by or on behalf of
the Borrower and shall specify the following information: (i) whether the
Borrowing then being requested is to be a US$ Term Loan Borrowing, a Euro Term
Loan Borrowing, an Incremental Term Loan Borrowing or a Revolving Credit
Borrowing, whether such Borrowing is denominated in Dollars, and whether such
Borrowing is to be a Eurocurrency Borrowing or an ABR Borrowing; (ii) the date
of such Borrowing (which shall be a Business Day); (iii) the number and location
of the account to which funds are to be disbursed; (iv) the amount of such
Borrowing; and (v) if such Borrowing is to be a Eurocurrency Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.2.  If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period with respect to any
Eurocurrency Borrowing is specified in any such notice, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.3 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

SECTION 2.4.  Evidence of Debt; Repayment of Loans.  (a)  The Borrower hereby
unconditionally promises to pay to each Lender, through the Administrative
Agent, (i) the principal amount of each Term Loan of such Lender as provided in
Section 2.11 and (ii) the then unpaid principal amount of each Revolving Loan of
such Lender on the Revolving Credit Maturity Date.  Polypore hereby promises to
pay to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the Revolving Credit Maturity Date.


(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM
TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID
TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


(C)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT WILL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE
TYPE THEREOF AND, IF APPLICABLE, THE INTEREST PERIOD APPLICABLE THERETO, (II)
THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND
PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY
SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER OR ANY
GUARANTOR AND EACH LENDER’S SHARE THEREOF.


(D)                                 THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPHS (B) AND (C) ABOVE SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH
ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF
THE BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THEIR TERMS.


(E)                                  ANY LENDER MAY REQUEST THAT LOANS MADE BY
IT HEREUNDER BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER
SHALL EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO

38


--------------------------------------------------------------------------------



SUCH LENDER AND ITS REGISTERED ASSIGNS AND IN A FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE BORROWER. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, IN THE EVENT ANY LENDER SHALL REQUEST AND
RECEIVE SUCH A PROMISSORY NOTE, THE INTERESTS REPRESENTED BY SUCH NOTE SHALL AT
ALL TIMES (INCLUDING AFTER ANY ASSIGNMENT OF ALL OR PART OF SUCH INTERESTS
PURSUANT TO SECTION 9.4) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES PAYABLE
TO THE PAYEE NAMED THEREIN OR ITS REGISTERED ASSIGNS.

SECTION 2.5.  Fees.  (a)  Polypore agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to 0.50% per annum on the daily unused amount of the
Commitments of such Lender (other than the Swingline Commitment) during the
preceding quarter (or other period commencing with the Restatement Effective
Date or ending with the Revolving Credit Maturity Date or the date on which the
Commitments of such Lender shall expire or be terminated); provided that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by Polypore so long as such
Lender shall be a Defaulting Lender except to the extent that such commitment
fee shall otherwise have been due and payable by Polypore prior to such time;
and provided, further, that no commitment fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.  All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days.  The Commitment Fee due to each Lender
shall commence to accrue on the Restatement Effective Date and shall cease to
accrue on the date on which the Commitment of such Lender shall expire or be
terminated as provided herein.  For purposes of calculating Commitment Fees
only, no portion of the Revolving Credit Commitments shall be deemed utilized as
a result of outstanding Swingline Loans.


(B)                                 POLYPORE AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR ITS OWN ACCOUNT, THE ADMINISTRATION FEES SET FORTH IN THE FEE LETTER
AT THE TIMES AND IN THE AMOUNTS SPECIFIED THEREIN (THE “ADMINISTRATIVE AGENT
FEES”).


(C)                                  POLYPORE AGREES TO PAY (I) TO EACH
REVOLVING CREDIT LENDER, THROUGH THE ADMINISTRATIVE AGENT, ON EACH FEE PAYMENT
DATE A FEE (AN “L/C PARTICIPATION FEE”) CALCULATED ON SUCH LENDER’S PRO RATA
PERCENTAGE OF THE DAILY AGGREGATE L/C EXPOSURE (EXCLUDING THE PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED L/C DISBURSEMENTS) DURING THE PRECEDING QUARTER (OR
SHORTER PERIOD COMMENCING WITH THE RESTATEMENT EFFECTIVE DATE OR ENDING WITH THE
REVOLVING CREDIT MATURITY DATE OR THE DATE ON WHICH ALL LETTERS OF CREDIT HAVE
BEEN CANCELED OR HAVE EXPIRED AND THE REVOLVING CREDIT COMMITMENTS OF ALL
LENDERS SHALL HAVE BEEN TERMINATED) AT A RATE PER ANNUM EQUAL TO THE APPLICABLE
PERCENTAGE FROM TIME TO TIME USED TO DETERMINE THE INTEREST RATE ON REVOLVING
CREDIT BORROWINGS COMPRISED OF EUROCURRENCY LOANS PURSUANT TO SECTION 2.6, AND
(II) TO THE ISSUING BANK, FOR ITS OWN ACCOUNT, A FRONTING FEE OF 0.25% PER ANNUM
ON THE UNDRAWN AND UNEXPIRED AMOUNT OF EACH LETTER OF CREDIT, PAYABLE QUARTERLY
IN ARREARS ON EACH FEE PAYMENT DATE AFTER THE ISSUANCE DATE (THE “ISSUING BANK
FEES”).  ALL L/C PARTICIPATION FEES AND ISSUING BANK FEES SHALL BE COMPUTED ON
THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF 360 DAYS.


(D)                                 ALL FEES SHALL BE PAID IN DOLLARS ON THE
DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION, IF AND AS APPROPRIATE, AMONG THE LENDERS, EXCEPT THAT THE ISSUING
BANK FEES SHALL BE PAID DIRECTLY TO THE ISSUING BANK.  ONCE PAID, NONE OF THE
FEES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES.

SECTION 2.6.  Interest on Loans.  (a)  Subject to the provisions of Section 2.7,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate

39


--------------------------------------------------------------------------------


is determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 2.7,
THE LOANS COMPRISING EACH EUROCURRENCY BORROWING SHALL BEAR INTEREST (COMPUTED
ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) AT A
RATE PER ANNUM EQUAL TO THE EUROCURRENCY RATE FOR THE INTEREST PERIOD IN EFFECT
FOR SUCH BORROWING PLUS THE APPLICABLE PERCENTAGE IN EFFECT FROM TIME TO TIME.


(C)                                  INTEREST ON EACH LOAN SHALL BE PAYABLE TO
THE APPLICABLE LENDERS, THROUGH THE ADMINISTRATIVE AGENT, ON THE INTEREST
PAYMENT DATES APPLICABLE TO SUCH LOAN EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT.  THE APPLICABLE ALTERNATE BASE RATE OR EUROCURRENCY RATE FOR EACH
INTEREST PERIOD OR DAY WITHIN AN INTEREST PERIOD, AS THE CASE MAY BE, SHALL BE
DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

SECTION 2.7.  Default Interest.  Any amount (whether of principal, interest,
Fees or otherwise) not paid when due hereunder or under any other Loan Document
shall bear interest, to the extent permitted by law (after as well as before
judgment), payable on demand, (a) in the case of principal, at the rate
otherwise applicable thereto pursuant to Section 2.6 plus 2.00% per annum and
(b) in all other cases, at a rate per annum (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Term Loan plus
2.00% per annum.

SECTION 2.8.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to a majority in interest of the Lenders
participating or to participate in such Loan of making or maintaining its
Eurocurrency Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Eurocurrency Rate, the Administrative Agent shall, as
soon as practicable thereafter, give written or fax notice of such determination
to the Borrower and the Lenders.  In the event of any such determination, until
the Administrative Agent shall have advised the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurocurrency Borrowing pursuant to Section 2.3 or 2.10 shall be
deemed to be a request for an ABR Borrowing.  Each determination by the
Administrative Agent under this Section 2.8 shall be conclusive absent manifest
error.

SECTION 2.9.  Termination and Reduction of Commitments.  (a)  The US$ Term Loan
Commitments and the Euro Term Loan Commitments shall automatically terminate at
5:00 p.m., New York City time, on the Restatement Effective Date. The Revolving
Credit Commitments, the Swingline Commitment and the L/C Commitment shall
automatically terminate on the Revolving Credit Maturity Date.


(B)                                 UPON AT LEAST THREE BUSINESS DAYS’ PRIOR
IRREVOCABLE WRITTEN OR FAX NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED BY
WRITTEN NOTICE) TO THE ADMINISTRATIVE AGENT, THE BORROWER MAY AT ANY TIME IN
WHOLE PERMANENTLY TERMINATE, OR FROM TIME TO TIME IN PART PERMANENTLY REDUCE,
THE TERM LOAN COMMITMENTS OR THE REVOLVING CREDIT COMMITMENTS; PROVIDED,
HOWEVER, THAT (I) EACH PARTIAL REDUCTION OF THE TERM LOAN COMMITMENTS OR THE
REVOLVING CREDIT COMMITMENTS SHALL BE IN AN INTEGRAL MULTIPLE OF $1,000,000 AND
IN A MINIMUM AMOUNT OF $1,000,000 AND (II) THE TOTAL REVOLVING CREDIT COMMITMENT
SHALL NOT BE REDUCED TO AN AMOUNT THAT IS LESS THAN THE AGGREGATE REVOLVING
CREDIT EXPOSURE AT THE TIME.

40


--------------------------------------------------------------------------------



(C)                                  EACH REDUCTION IN THE TERM LOAN COMMITMENTS
OR THE REVOLVING CREDIT COMMITMENTS HEREUNDER SHALL BE MADE RATABLY AMONG THE
LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE COMMITMENTS.  THE
BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE
LENDERS, ON THE DATE OF TERMINATION OF THE COMMITMENTS OF ANY CLASS, ALL ACCRUED
AND UNPAID COMMITMENT FEES RELATING TO SUCH CLASS TO BUT EXCLUDING THE DATE OF
SUCH TERMINATION.

SECTION 2.10.  Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 12:00 (noon), New York City time, one Business Day
prior to conversion, to convert any Eurocurrency Borrowing denominated in
Dollars into an ABR Borrowing, (b) not later than 12:00 (noon), New York City
time, three Business Days prior to conversion or continuation, to convert any
ABR Borrowing into a Eurocurrency Borrowing denominated in Dollars or to
continue any Eurocurrency Borrowing as a Eurocurrency Borrowing for an
additional Interest Period, and (c) not later than 12:00 (noon), Local Time,
three Business Days prior to conversion, to convert the Interest Period with
respect to any Eurocurrency Borrowing to another permissible Interest Period,
subject in each case to the following:

(I)   EACH CONVERSION OR CONTINUATION SHALL BE MADE PRO RATA AMONG THE LENDERS
IN ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING THE
CONVERTED OR CONTINUED BORROWING;

(II)   IF LESS THAN ALL THE OUTSTANDING PRINCIPAL AMOUNT OF ANY BORROWING SHALL
BE CONVERTED OR CONTINUED, THEN EACH RESULTING BORROWING SHALL SATISFY THE
LIMITATIONS SPECIFIED IN SECTIONS 2.2(A) AND 2.2(B) REGARDING THE PRINCIPAL
AMOUNT AND MAXIMUM NUMBER OF BORROWINGS OF THE RELEVANT TYPE;

(III)   EACH CONVERSION SHALL BE EFFECTED BY EACH LENDER AND THE ADMINISTRATIVE
AGENT BY RECORDING FOR THE ACCOUNT OF SUCH LENDER THE NEW LOAN OF SUCH LENDER
RESULTING FROM SUCH CONVERSION AND REDUCING THE LOAN (OR PORTION THEREOF) OF
SUCH LENDER BEING CONVERTED BY AN EQUIVALENT PRINCIPAL AMOUNT; ACCRUED INTEREST
ON ANY EUROCURRENCY LOAN (OR PORTION THEREOF) BEING CONVERTED SHALL BE PAID BY
THE BORROWER AT THE TIME OF CONVERSION;

(IV)   IF ANY EUROCURRENCY BORROWING IS CONVERTED AT A TIME OTHER THAN THE END
OF THE INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL PAY, UPON DEMAND,
ANY AMOUNTS DUE TO THE LENDERS PURSUANT TO SECTION 2.15; AND

(V)   AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT SPECIFIED IN
CLAUSE (B) OR (C) OF ARTICLE VII (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIOD
IN SUCH CLAUSE (C)), NO OUTSTANDING LOAN DENOMINATED IN DOLLARS MAY BE CONVERTED
INTO, OR CONTINUED AS, A EUROCURRENCY LOAN.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity, currency denomination and amount
of the Borrowing that the Borrower requests be converted or continued, (ii)
whether such Borrowing is to be converted to or continued as a Eurocurrency
Borrowing or an ABR Borrowing, (iii) if such notice requests a conversion, the
date of such conversion (which shall be a Business Day) and (iv) if such
Borrowing is to be converted to or continued as a Eurocurrency Borrowing, the
Interest Period with respect thereto.  If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurocurrency
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.  The Administrative Agent shall advise the Lenders of any
notice given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing.  If the Borrower shall not have given notice
in accordance with this Section 2.10 to continue any Eurocurrency Borrowing into
a subsequent

41


--------------------------------------------------------------------------------


Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing.

SECTION 2.11.  Repayment of Term Loan Borrowings.  (a)  The Borrower shall pay
to the applicable Lenders, through the Administrative Agent, on the dates set
forth below, or if any such date is not a Business Day, on the next preceding
Business Day (each such date being called a “Repayment Date”), a principal
amount of the US$ Term Loans and Euro Term Loans (as adjusted from time to time
pursuant to Sections 2.11(c), 2.12, 2.13(e) and 2.23(d)) equal to such Lender’s
US$ Term Percentage or Euro Term Percentage, as the case may be, multiplied by a
percentage of the original aggregate principal amount of the US$ Term Loans or
the Euro Term Loans, as applicable, as set forth below (together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment):

Repayment Date

 

Amount

 

 

 

 

 

September 29, 2007

 

0.25

%

December 29, 2007

 

0.25

%

March 29, 2008

 

0.25

%

June 28, 2008

 

0.25

%

September 27, 2008

 

0.25

%

January 3, 2009

 

0.25

%

April 4, 2009

 

0.25

%

July 4, 2009

 

0.25

%

October 3, 2009

 

0.25

%

January 2, 2010

 

0.25

%

April 3, 2010

 

0.25

%

July 3, 2010

 

0.25

%

October 2, 2010

 

0.25

%

January 1, 2011

 

0.25

%

April 2, 2011

 

0.25

%

July 2, 2011

 

0.25

%

October 1, 2011

 

0.25

%

December 31, 2011

 

0.25

%

March 31, 2012

 

0.25

%

June 30, 2012

 

0.25

%

September 29, 2012

 

0.25

%

December 29, 2012

 

0.25

%

March 30, 2013

 

0.25

%

June 29, 2013

 

0.25

%

September 28, 2013

 

0.25

%

December 28, 2013

 

0.25

%

March 29, 2014

 

0.25

%

June 28, 2014

 

0.25

%

Term Loan Maturity Date

 

93.00

%


(B)                                 POLYPORE SHALL PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE LENDERS, ON EACH INCREMENTAL TERM LOAN REPAYMENT
DATE, A PRINCIPAL AMOUNT OF THE OTHER TERM LOANS (AS ADJUSTED FROM TIME TO TIME
PURSUANT TO SECTIONS 2.11(C), 2.12 AND 2.13(E)) EQUAL TO THE AMOUNT SET FORTH
FOR SUCH DATE IN THE APPLICABLE INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT,
TOGETHER IN EACH CASE WITH ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT
TO BE PAID TO BUT EXCLUDING THE DATE OF SUCH PAYMENT.

42


--------------------------------------------------------------------------------



(C)                                  IN THE EVENT AND ON EACH OCCASION THAT ANY
TERM LOAN COMMITMENT (OTHER THAN ANY INCREMENTAL TERM LOAN COMMITMENT) SHALL BE
REDUCED OR SHALL EXPIRE OR TERMINATE OTHER THAN AS A RESULT OF THE MAKING OF A
TERM LOAN, THE INSTALLMENTS PAYABLE ON EACH REPAYMENT DATE SHALL BE REDUCED PRO
RATA BY AN AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF SUCH REDUCTION, EXPIRATION OR
TERMINATION.


(D)                                 TO THE EXTENT NOT PREVIOUSLY PAID, ALL TERM
LOANS SHALL BE DUE AND PAYABLE ON THE TERM LOAN MATURITY DATE AND ALL
INCREMENTAL TERM LOANS SHALL BE DUE AND PAYABLE ON THE APPLICABLE INCREMENTAL
TERM LOAN MATURITY DATE, TOGETHER IN EACH CASE WITH ACCRUED AND UNPAID INTEREST
ON THE PRINCIPAL AMOUNT TO BE PAID TO BUT EXCLUDING THE DATE OF PAYMENT.


(E)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 2.11, IF ANY SENIOR SUBORDINATED NOTES ARE OUTSTANDING ON FEBRUARY
1, 2012, THEN, ON FEBRUARY 1, 2012, ALL OUTSTANDING TERM LOANS SHALL
AUTOMATICALLY BECOME DUE AND PAYABLE.  ANY SENIOR SUBORDINATED NOTES THAT HAVE
BEEN DEFEASED IN ACCORDANCE WITH THE SENIOR SUBORDINATED NOTE INDENTURE SHALL BE
DEEMED TO BE NO LONGER OUTSTANDING FOR THE PURPOSES OF THIS PARAGRAPH.


(F)                                    ALL REPAYMENTS PURSUANT TO THIS SECTION
2.11 SHALL BE SUBJECT TO SECTION 2.15, BUT SHALL OTHERWISE BE WITHOUT PREMIUM OR
PENALTY.

SECTION 2.12.  Optional Prepayments.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephonic
notice promptly confirmed by written notice) in the case of Eurocurrency Loans,
or written or fax notice (or telephonic notice promptly confirmed by written
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), Local Time;
provided, however, that (i) each partial prepayment of Loans denominated in
Dollars shall be in an amount that is an integral multiple of $100,000 and not
less than $500,000 and (ii) each partial prepayment of Loans denominated in
Euros shall be in an amount that is an integral multiple of €100,000 and not
less than €500,000.


(B)                                 OPTIONAL PREPAYMENTS OF OUTSTANDING TERM
LOANS UNDER THIS AGREEMENT SHALL BE ALLOCATED BETWEEN EURO TERM LOANS AND ALL
OTHER TERM LOANS AS DIRECTED BY POLYPORE (WITH ANY AMOUNT ALLOCATED TO SUCH
OTHER TERM LOANS BEING APPLIED RATABLY THERETO), AND SHALL BE APPLIED TO THE
INSTALLMENTS THEREOF AS DIRECTED BY POLYPORE.


(C)                                  EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE
PREPAYMENT DATE AND THE PRINCIPAL AMOUNT AND CURRENCY DENOMINATION OF EACH
BORROWING (OR PORTION THEREOF) TO BE PREPAID, SHALL BE IRREVOCABLE AND SHALL
COMMIT THE BORROWER TO PREPAY SUCH BORROWING BY THE AMOUNT STATED THEREIN ON THE
DATE STATED THEREIN.  ALL PREPAYMENTS UNDER THIS SECTION 2.12 SHALL BE SUBJECT
TO SECTION 2.15 BUT OTHERWISE WITHOUT PREMIUM OR PENALTY.  ALL PREPAYMENTS UNDER
THIS SECTION 2.12 SHALL BE ACCOMPANIED BY ACCRUED AND UNPAID INTEREST ON THE
PRINCIPAL AMOUNT TO BE PREPAID TO BUT EXCLUDING THE DATE OF PAYMENT; PROVIDED,
HOWEVER, THAT IN THE CASE OF A PREPAYMENT OF AN ABR REVOLVING LOAN OR A
SWINGLINE LOAN THAT IS NOT MADE IN CONNECTION WITH A TERMINATION OF THE
REVOLVING CREDIT COMMITMENTS, THE ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL
AMOUNT PREPAID SHALL BE PAYABLE ON THE NEXT SCHEDULED INTEREST PAYMENT DATE WITH
RESPECT TO SUCH ABR REVOLVING LOAN OR SWINGLINE LOAN.

SECTION 2.13.  Mandatory Prepayments.  (a)  In the event of any termination of
all the Revolving Credit Commitments, Polypore shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace all outstanding Letters of Credit.
If as a result of any partial reduction of the Revolving Credit Commitments the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment after giving effect thereto, then Polypore shall, on the date of such
reduction, repay or prepay Revolving Credit Borrowings

43


--------------------------------------------------------------------------------


or Swingline Loans (or a combination thereof) and/or replace outstanding Letters
of Credit in an amount sufficient to eliminate such excess.


(B)                                 NOT LATER THAN THE THIRD BUSINESS DAY
FOLLOWING THE COMPLETION OF ANY ASSET SALE OR RECOVERY EVENT, THE BORROWER SHALL
APPLY 100% OF THE NET CASH PROCEEDS RECEIVED WITH RESPECT THERETO TO PREPAY
OUTSTANDING TERM LOANS IN ACCORDANCE WITH SECTION 2.13(E).


(C)                                  NO LATER THAN THE EARLIER OF (I) 90 DAYS
AFTER THE END OF EACH FISCAL YEAR OF POLYPORE, COMMENCING WITH THE FISCAL YEAR
ENDING ON JANUARY 3, 2009, AND (II) THE DATE ON WHICH THE FINANCIAL STATEMENTS
WITH RESPECT TO SUCH PERIOD ARE DELIVERED PURSUANT TO SECTION 5.4(A), THE
BORROWER SHALL PREPAY OUTSTANDING TERM LOANS IN ACCORDANCE WITH SECTION 2.13(E)
IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO 50% OF EXCESS CASH FLOW FOR THE FISCAL
YEAR THEN ENDED; PROVIDED, HOWEVER, THAT IN THE EVENT THE TOTAL LEVERAGE RATIO
AT THE END OF SUCH FISCAL YEAR WAS EQUAL TO OR LESS THAN 5.00 TO 1.00 AND
GREATER THAN 4.00 TO 1.00, THEN SUCH AMOUNT SHALL BE REDUCED TO 25% OF SUCH
EXCESS CASH FLOW AND IN THE EVENT THE TOTAL LEVERAGE RATIO AT THE END OF SUCH
FISCAL YEAR WAS EQUAL TO OR LESS THAN 4.00 TO 1.00, NO SUCH PREPAYMENT SHALL BE
REQUIRED.


(D)                                 IN THE EVENT THAT ANY LOAN PARTY OR ANY
SUBSIDIARY OF A LOAN PARTY SHALL RECEIVE NET CASH PROCEEDS FROM THE ISSUANCE OR
OTHER DISPOSITION OF INDEBTEDNESS FOR MONEY BORROWED (OR SIMILAR TRANSACTION
EVIDENCED BY BONDS, DEBENTURES, NOTES OR SIMILAR INSTRUMENTS) OF ANY LOAN PARTY
OR ANY SUBSIDIARY OF A LOAN PARTY (OTHER THAN INDEBTEDNESS FOR MONEY BORROWED
(OR SIMILAR TRANSACTION EVIDENCED BY BONDS, DEBENTURES, NOTES OR SIMILAR
INSTRUMENTS) PERMITTED PURSUANT TO SECTION 6.1, EXCEPT FOR INDEBTEDNESS INCURRED
UNDER CLAUSE (XI) OF THE DEFINITION OF “PERMITTED INDEBTEDNESS”, FOR WHICH A
MANDATORY PREPAYMENT SHALL BE REQUIRED), THE BORROWER SHALL, SUBSTANTIALLY
SIMULTANEOUSLY WITH (AND IN ANY EVENT NOT LATER THAN THE THIRD BUSINESS DAY NEXT
FOLLOWING) THE RECEIPT OF SUCH NET CASH PROCEEDS BY SUCH LOAN PARTY OR SUCH
SUBSIDIARY, APPLY AN AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS TO PREPAY
OUTSTANDING TERM LOANS IN ACCORDANCE WITH SECTION 2.13(E).


(E)                                  MANDATORY PREPAYMENTS OF OUTSTANDING TERM
LOANS UNDER THIS AGREEMENT SHALL BE ALLOCATED BETWEEN EURO TERM LOANS AND ALL
OTHER TERM LOANS AS DIRECTED BY POLYPORE (WITH ANY AMOUNT ALLOCATED TO SUCH
OTHER TERM LOANS BEING APPLIED RATABLY THERETO), AND SHALL BE APPLIED TO THE
INSTALLMENTS THEREOF AS DIRECTED BY POLYPORE.


(F)                                    THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT, AT THE TIME OF EACH PREPAYMENT REQUIRED UNDER THIS SECTION
2.13, (I) A CERTIFICATE SIGNED BY A FINANCIAL OFFICER OF THE BORROWER SETTING
FORTH IN REASONABLE DETAIL THE CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT AND
(II) TO THE EXTENT PRACTICABLE, AT LEAST THREE DAYS PRIOR WRITTEN NOTICE OF SUCH
PREPAYMENT.  EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE, THE
TYPE OF EACH LOAN BEING PREPAID AND THE PRINCIPAL AMOUNT OF EACH LOAN (OR
PORTION THEREOF) TO BE PREPAID.  ALL PREPAYMENTS OF BORROWINGS UNDER THIS
SECTION 2.13 SHALL BE SUBJECT TO SECTION 2.15, BUT SHALL OTHERWISE BE WITHOUT
PREMIUM OR PENALTY.

SECTION 2.14.  Reserve Requirements; Change in Circumstances.  (a) 
Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank (except any such reserve requirement
which is reflected in the Eurocurrency Rate) or shall impose on such Lender or
the Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or the Issuing Bank of making or maintaining
any Eurocurrency Loan or increase the cost to any Lender of issuing or
maintaining any Letter of Credit or purchasing or maintaining a participation
therein or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Bank

44


--------------------------------------------------------------------------------


hereunder (whether of principal, interest or otherwise), in each case, by an
amount deemed by such Lender or the Issuing Bank to be material, then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, upon
demand such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.


(B)                                 IF ANY LENDER OR THE ISSUING BANK SHALL HAVE
DETERMINED THAT ANY CHANGE IN LAW REGARDING CAPITAL ADEQUACY HAS OR WOULD HAVE
THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE OR
PARTICIPATIONS IN LETTERS OF CREDIT PURCHASED BY SUCH LENDER PURSUANT HERETO OR
THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK PURSUANT HERETO TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER OR THE ISSUING BANK TO BE MATERIAL,
THEN FROM TIME TO TIME THE BORROWER SHALL PAY TO SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING
COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)                                  A CERTIFICATE OF A LENDER OR THE ISSUING
BANK SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR
THE ISSUING BANK OR ITS HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) ABOVE SHALL BE DELIVERED TO THE BORROWER AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE
ISSUING BANK THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE DELIVERED BY IT
WITHIN 10 DAYS AFTER ITS RECEIPT OF THE SAME.


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
OR THE ISSUING BANK TO DEMAND COMPENSATION FOR ANY INCREASED COSTS OR REDUCTION
IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL SHALL NOT
CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED, THAT THE BORROWER SHALL NOT BE UNDER ANY OBLIGATION TO
COMPENSATE ANY LENDER OR THE ISSUING BANK UNDER PARAGRAPH (A) OR (B) ABOVE WITH
RESPECT TO INCREASED COSTS OR REDUCTIONS WITH RESPECT TO ANY PERIOD PRIOR TO THE
DATE THAT IS 180 DAYS PRIOR TO SUCH REQUEST IF SUCH LENDER OR THE ISSUING BANK
KNEW OR COULD REASONABLY HAVE BEEN EXPECTED TO KNOW OF THE CIRCUMSTANCES GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF THE FACT THAT SUCH
CIRCUMSTANCES WOULD RESULT IN A CLAIM FOR INCREASED COMPENSATION BY REASON OF
SUCH INCREASED COSTS OR REDUCTIONS; PROVIDED, FURTHER, THAT THE FOREGOING
LIMITATION SHALL NOT APPLY TO ANY INCREASED COSTS OR REDUCTIONS ARISING OUT OF
THE RETROACTIVE APPLICATION OF ANY CHANGE IN LAW WITHIN SUCH 180-DAY PERIOD. 
THE PROTECTION OF THIS SECTION SHALL BE AVAILABLE TO EACH LENDER AND THE ISSUING
BANK REGARDLESS OF ANY POSSIBLE CONTENTION OF THE INVALIDITY OR INAPPLICABILITY
OF THE CHANGE IN LAW THAT SHALL HAVE OCCURRED OR BEEN IMPOSED.

SECTION 2.15.  Indemnity.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of (a)
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurocurrency
Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any Eurocurrency Loan to an ABR Loan, or the conversion of the
Interest Period with respect to any Eurocurrency Loan, in each case other than
on the last day of the Interest Period in effect therefor, or (iii) any
Eurocurrency Loan to be made by such Lender (including any Eurocurrency Loan to
be made pursuant to a conversion or continuation under Section 2.10) not being
made after notice of such Loan shall have been given by the Borrower hereunder
(any of the events referred to in this clause (a) being called a “Breakage
Event”) or (b) any default in the making of any payment or prepayment required
to be made hereunder.  In the case of any Breakage Event, such loss shall
include an amount equal to the excess, as reasonably determined by such Lender,
of (i) its cost of obtaining funds for the Eurocurrency Loan that is the subject
of such Breakage Event for the period from

45


--------------------------------------------------------------------------------


the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period, but such loss
shall not, in any event, include any lost profit or loss of applicable margin. 
A certificate of any Lender setting forth any amount or amounts which such
Lender is entitled to receive pursuant to this Section 2.15 shall be delivered
to the Borrower and shall be conclusive absent manifest error.

SECTION 2.16.  Pro Rata Treatment.  Each Borrowing, each payment or prepayment
of principal of any Borrowing, each payment of interest on the Loans, each
payment of the Commitment Fees or the L/C Participation Fees, each reduction of
the Term Loan Commitments or the Revolving Credit Commitments and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the Lenders in accordance with
their respective applicable Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans or participations in L/C Disbursements, as
applicable).  Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

SECTION 2.17.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
L/C Disbursement as a result of which the unpaid portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid portion of the Loans and participations in L/C Disbursements of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans and L/C Exposure of such other Lender,
so that the aggregate unpaid amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate unpaid amount of all Loans and L/C Exposure
then outstanding as the amount of its Loans and L/C Exposure prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
amount of all Loans and L/C Exposure outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.17 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest.  Polypore, Daramic Holding and Holdings expressly consent to the
foregoing arrangements and agree that any Lender holding a participation in a
Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by Polypore, Daramic Holding and Holdings to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

SECTION 2.18.  Payments.  (a)  The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), Local Time, on the date when due in Dollars or Euros, as applicable, and
in immediately available funds, without setoff, defense or counterclaim.  Each
such payment (other than (i) Issuing Bank Fees, which shall be paid directly to
the Issuing Bank, and (ii) principal of and interest on Swingline Loans, which
shall be paid directly to the Swingline Lender except as otherwise provided in
Section 2.20(e)) shall be made to the Administrative Agent at the Funding
Office, or at such other location as the Administrative Agent shall notify the
Borrower from time to time

46


--------------------------------------------------------------------------------


in accordance with Section 9.1.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.


(B)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, WHENEVER ANY PAYMENT (INCLUDING PRINCIPAL OF OR INTEREST ON ANY
BORROWING OR ANY FEES OR OTHER AMOUNTS) HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BECOME DUE, OR OTHERWISE WOULD OCCUR, ON A DAY THAT IS NOT A
BUSINESS DAY, SUCH PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND
SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF
INTEREST OR FEES, IF APPLICABLE.

SECTION 2.19.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower or any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower or any Loan
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or such Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Loan Party shall make such
deductions and (iii) the Borrower or such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


(C)                                  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 10 DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, ON OR WITH RESPECT
TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER OR ANY LOAN
PARTY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR
OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM
OR WITH RESPECT THERETO (OTHER THAN PENALTIES OR INTEREST ATTRIBUTABLE TO (I) A
FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS APPLICABLE, IN
MAKING SUCH WRITTEN DEMAND TO THE BORROWER OR (II) THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS APPLICABLE),
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER,
OR BY THE ADMINISTRATIVE AGENT ON ITS BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)                                 AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER OR ANY OTHER LOAN PARTY TO A
GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT
THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL
AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT
OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


(E)                                  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL
PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.

47


--------------------------------------------------------------------------------


SECTION 2.20.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a)  In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.19, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
refuses to consent to any amendment, waiver or other modification of any Loan
Document requested by Polypore or Daramic Holding that requires the consent of a
greater percentage of the Lenders than the Required Lenders and such amendment,
waiver or other modification is consented to by the Required Lenders, Polypore
or Daramic Holding may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.4(b)), upon
notice to such Lender or the Issuing Bank and the Administrative Agent, require
such Lender or the Issuing Bank to transfer and assign, without recourse,
representation or warranty, except as to warranty as to its ownership of the
assigned obligations (in accordance with and subject to the restrictions
contained in Section 9.4), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations and,
with respect to clause (iv) above, shall consent to such requested amendment,
waiver or other modification of any Loan Document (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) Polypore or Daramic
Holding shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of the Issuing
Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, and (z) the Borrower or such assignee shall have paid to the affected
Lender or the Issuing Bank in immediately available funds an amount equal to the
sum of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or the Issuing Bank plus
all Fees and other amounts accrued for the account of such Lender or the Issuing
Bank hereunder (including any amounts under Section 2.14 and Section 2.15);
provided, further, that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14 or the amounts paid pursuant to
Section 2.19, as the case may be, cease to cause such Lender or the Issuing Bank
to suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital or cease to result in amounts being payable under
Section 2.19, as the case may be (including as a result of any action taken by
such Lender or the Issuing Bank pursuant to paragraph (b) below), or if such
Lender or the Issuing Bank shall waive its right to claim further compensation
under Section 2.14 in respect of such circumstances or event or shall waive its
right to further payments under Section 2.19 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender or the Issuing Bank shall not
thereafter be required to make any such transfer and assignment hereunder.


(B)                                 IF (I) ANY LENDER OR THE ISSUING BANK SHALL
REQUEST COMPENSATION UNDER SECTION 2.14 OR (II) THE BORROWER IS REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY LENDER OR THE ISSUING BANK OR ANY GOVERNMENTAL
AUTHORITY ON ACCOUNT OF ANY LENDER OR THE ISSUING BANK, PURSUANT TO
SECTION 2.19, THEN SUCH LENDER OR THE ISSUING BANK SHALL USE REASONABLE EFFORTS
(WHICH SHALL NOT REQUIRE SUCH LENDER OR THE ISSUING BANK TO INCUR AN
UNREIMBURSED LOSS OR UNREIMBURSED COST OR EXPENSE OR OTHERWISE TAKE ANY ACTION
INCONSISTENT WITH ITS INTERNAL POLICIES OR LEGAL OR REGULATORY RESTRICTIONS OR
SUFFER ANY DISADVANTAGE OR BURDEN DEEMED BY IT TO BE SIGNIFICANT) (X) TO FILE
ANY CERTIFICATE OR DOCUMENT REASONABLY REQUESTED IN WRITING BY THE BORROWER OR
(Y) TO ASSIGN ITS RIGHTS AND DELEGATE AND TRANSFER ITS OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF SUCH FILING OR ASSIGNMENT
WOULD REDUCE ITS CLAIMS FOR COMPENSATION UNDER SECTION 2.14 OR WOULD REDUCE
AMOUNTS PAYABLE PURSUANT TO SECTION 2.19, AS THE CASE MAY BE, IN THE FUTURE. 
THE BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY
ANY LENDER OR THE ISSUING BANK IN CONNECTION WITH ANY SUCH FILING OR ASSIGNMENT,
DELEGATION AND TRANSFER.

SECTION 2.21.  Swingline Loans.  (a)  Swingline Commitment.  Subject to the
terms and conditions and relying upon the representations and warranties herein
set forth, the Swingline Lender agrees to make loans to

48


--------------------------------------------------------------------------------


Polypore at any time and from time to time on and after the Restatement
Effective Date and until the earlier of the Revolving Credit Maturity Date and
the termination of the Revolving Credit Commitments in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of all Swingline Loans exceeding
$10,000,000 in the aggregate or (ii) the Aggregate Revolving Credit Exposure,
after giving effect to any Swingline Loan, exceeding the Total Revolving Credit
Commitment.  Each Swingline Loan shall be in a principal amount that is an
integral multiple of $100,000 and not less than $100,000.  The Swingline
Commitment may be terminated or reduced from time to time as provided herein. 
Within the foregoing limits, Polypore may borrow, pay or prepay and reborrow
Swingline Loans hereunder, subject to the terms, conditions and limitations set
forth herein.


(B)                                 SWINGLINE LOAN BORROWING PROCEDURE. POLYPORE
SHALL NOTIFY THE SWINGLINE LENDER BY FAX, OR BY TELEPHONE (CONFIRMED BY FAX),
NOT LATER THAN 12:00 (NOON), NEW YORK CITY TIME, ON THE DAY OF A PROPOSED
SWINGLINE LOAN.  SUCH NOTICE SHALL BE DELIVERED ON A BUSINESS DAY, SHALL BE
IRREVOCABLE AND SHALL REFER TO THIS AGREEMENT AND SHALL SPECIFY THE REQUESTED
DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF SUCH SWINGLINE LOAN AND THE
WIRE TRANSFER INSTRUCTIONS FOR THE ACCOUNT OF POLYPORE TO WHICH THE PROCEEDS OF
SUCH SWINGLINE LOAN SHOULD BE TRANSFERRED. THE SWINGLINE LENDER SHALL PROMPTLY
MAKE EACH SWINGLINE LOAN BY WIRE TRANSFER TO THE ACCOUNT SPECIFIED BY POLYPORE
IN SUCH REQUEST.


(C)                                  PREPAYMENT.  POLYPORE SHALL HAVE THE RIGHT
AT ANY TIME AND FROM TIME TO TIME TO PREPAY ANY SWINGLINE LOAN, IN WHOLE OR IN
PART, UPON GIVING WRITTEN OR FAX NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED
BY WRITTEN NOTICE) TO THE SWINGLINE LENDER AND TO THE ADMINISTRATIVE AGENT
BEFORE 12:00 (NOON), NEW YORK CITY TIME ON THE DATE OF PREPAYMENT AT THE
SWINGLINE LENDER’S ADDRESS FOR NOTICES SPECIFIED IN SECTION 9.1.


(D)                                 INTEREST.  EACH SWINGLINE LOAN SHALL BE AN
ABR LOAN AND, SUBJECT TO THE PROVISIONS OF SECTION 2.7, SHALL BEAR INTEREST AT
THE RATE PROVIDED FOR THE ABR REVOLVING LOANS AS PROVIDED IN SECTION 2.6(A).


(E)                                  PARTICIPATIONS.  THE SWINGLINE LENDER MAY
BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M.,
NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE THE REVOLVING CREDIT LENDERS TO
ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE
LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE
LOANS IN WHICH THE REVOLVING CREDIT LENDERS WILL PARTICIPATE.  THE
ADMINISTRATIVE AGENT WILL, PROMPTLY UPON RECEIPT OF SUCH NOTICE, GIVE NOTICE TO
EACH REVOLVING CREDIT LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S PRO RATA
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  IN FURTHERANCE OF THE FOREGOING,
EACH REVOLVING CREDIT LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON
RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE SWINGLINE LENDER, SUCH REVOLVING CREDIT LENDER’S PRO RATA
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING CREDIT LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN
SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE
AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, AND THAT EACH SUCH PAYMENT
SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER.  EACH REVOLVING CREDIT LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER
THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME
MANNER AS PROVIDED IN SECTION 2.2(C) WITH RESPECT TO LOANS MADE BY SUCH LENDER
(AND SECTION 2.2(C) SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF
THE LENDERS) AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE
LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY POLYPORE OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED
PURSUANT TO THIS PARAGRAPH AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE
LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER. 
ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM POLYPORE (OR OTHER PARTY ON
BEHALF OF POLYPORE) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE
SWINGLINE LENDER OF THE

49


--------------------------------------------------------------------------------



PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE
ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT
SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO THE LENDERS THAT SHALL
HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE LENDER,
AS THEIR INTERESTS MAY APPEAR. THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE
LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE POLYPORE (OR OTHER PARTY
LIABLE FOR OBLIGATIONS OF POLYPORE) OF ANY DEFAULT IN THE PAYMENT THEREOF.

SECTION 2.22.  Letters of Credit.  (a)  General.  Polypore may request the
issuance of a Letter of Credit denominated in Dollars or in an Alternative
Currency for its own account or for the account of any Subsidiary, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time while the Revolving Credit Commitments remain in
effect.  This Section shall not be construed to impose an obligation upon the
Issuing Bank to issue any Letter of Credit that is inconsistent with the terms
and conditions of this Agreement.


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  IN ORDER TO REQUEST THE ISSUANCE OF A LETTER OF
CREDIT (OR TO AMEND, RENEW OR EXTEND AN EXISTING LETTER OF CREDIT), POLYPORE
SHALL HAND DELIVER OR FAX TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT
(REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR
IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED, THE DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION, THE DATE ON WHICH SUCH LETTER OF
CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C) BELOW), WHETHER SUCH
LETTER OF CREDIT SHALL BE ISSUED IN DOLLARS OR AN ALTERNATIVE CURRENCY, THE
AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF
AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO PREPARE SUCH LETTER OF
CREDIT. THE ISSUING BANK SHALL PROMPTLY (I) NOTIFY THE ADMINISTRATIVE AGENT IN
WRITING OF THE AMOUNT AND EXPIRY DATE OF EACH LETTER OF CREDIT ISSUED BY IT AND
(II) PROVIDE A COPY OF EACH SUCH LETTER OF CREDIT (AND ANY AMENDMENTS, RENEWALS
OR EXTENSIONS THEREOF) TO THE ADMINISTRATIVE AGENT.  A LETTER OF CREDIT SHALL BE
ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF, AND UPON ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT POLYPORE SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT, AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION (I) THE L/C EXPOSURE SHALL NOT EXCEED $50,000,000, (II) THE
AGGREGATE ALTERNATIVE CURRENCY EXPOSURE SHALL NOT EXCEED $50,000,000 AND (III)
THE AGGREGATE REVOLVING CREDIT EXPOSURE SHALL NOT EXCEED THE TOTAL REVOLVING
CREDIT COMMITMENT.


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT THE CLOSE OF BUSINESS ON THE EARLIER OF THE DATE ONE YEAR AFTER
THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT AND THE DATE THAT IS FIVE
BUSINESS DAYS PRIOR TO THE REVOLVING CREDIT MATURITY DATE, UNLESS SUCH LETTER OF
CREDIT EXPIRES BY ITS TERMS ON AN EARLIER DATE; PROVIDED, THAT A LETTER OF
CREDIT MAY, UPON THE REQUEST OF POLYPORE, INCLUDE A PROVISION WHEREBY SUCH
LETTER OF CREDIT SHALL BE RENEWED AUTOMATICALLY FOR ADDITIONAL CONSECUTIVE
PERIODS OF 12 MONTHS OR LESS (BUT NOT BEYOND THE DATE THAT IS FIVE BUSINESS DAYS
PRIOR TO THE REVOLVING CREDIT MATURITY DATE) UNLESS THE ISSUING BANK NOTIFIES
THE BENEFICIARY THEREOF AT LEAST 30 DAYS PRIOR TO THE THEN-APPLICABLE EXPIRATION
DATE THAT SUCH LETTER OF CREDIT WILL NOT BE RENEWED.


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING BANK OR THE
LENDERS, THE ISSUING BANK HEREBY GRANTS TO EACH REVOLVING CREDIT LENDER, AND
EACH SUCH LENDER HEREBY ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN SUCH
LETTER OF CREDIT EQUAL TO SUCH LENDER’S PRO RATA PERCENTAGE OF THE AGGREGATE
AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT, EFFECTIVE UPON THE
ISSUANCE OF SUCH LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE
FOREGOING, EACH REVOLVING CREDIT LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE ISSUING BANK,
SUCH LENDER’S PRO RATA PERCENTAGE OF EACH L/C DISBURSEMENT MADE BY THE ISSUING
BANK AND NOT REIMBURSED BY POLYPORE (OR, IF APPLICABLE, ANOTHER PARTY PURSUANT
TO ITS OBLIGATIONS UNDER ANY OTHER LOAN DOCUMENT) FORTHWITH ON THE DATE DUE AS
PROVIDED IN SECTION 2.2(F).  EACH REVOLVING CREDIT LENDER ACKNOWLEDGES AND
AGREES THAT ITS OBLIGATION TO ACQUIRE

50


--------------------------------------------------------------------------------



PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT,
WITHHOLDING OR REDUCTION WHATSOEVER.


(E)                                  REIMBURSEMENT.  IF THE ISSUING BANK SHALL
MAKE ANY L/C DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, POLYPORE SHALL PAY
TO THE ADMINISTRATIVE AGENT (OR DIRECTLY TO THE ISSUING BANK, WITH CONCURRENT
NOTICE TO THE ADMINISTRATIVE AGENT) AN AMOUNT (IN THE CURRENCY IN WHICH THE
LETTER OF CREDIT WAS DENOMINATED) EQUAL TO SUCH L/C DISBURSEMENT NOT LATER THAN
TWO HOURS AFTER POLYPORE SHALL HAVE RECEIVED NOTICE FROM THE ISSUING BANK THAT
PAYMENT OF SUCH DRAFT WILL BE MADE, OR, IF POLYPORE SHALL HAVE RECEIVED SUCH
NOTICE LATER THAN 10:00 A.M., LOCAL TIME, ON ANY BUSINESS DAY, NOT LATER THAN
10:00 A.M., LOCAL TIME, ON THE IMMEDIATELY FOLLOWING BUSINESS DAY.


(F)                                    OBLIGATIONS ABSOLUTE.  POLYPORE’S
OBLIGATIONS TO REIMBURSE L/C DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) ABOVE
SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, UNDER ANY AND ALL
CIRCUMSTANCES WHATSOEVER, AND IRRESPECTIVE OF:

(I)   ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR ANY LOAN
DOCUMENT, OR ANY TERM OR PROVISION THEREIN;

(II)   ANY AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ALL OR ANY OF
THE PROVISIONS OF ANY LETTER OF CREDIT OR ANY LOAN DOCUMENT;

(III)   THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT
POLYPORE, ANY OTHER PARTY GUARANTEEING, OR OTHERWISE OBLIGATED WITH, POLYPORE,
ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF OR ANY OTHER PERSON MAY AT ANY TIME
HAVE AGAINST THE BENEFICIARY UNDER ANY LETTER OF CREDIT, THE ISSUING BANK, THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED OR UNRELATED
AGREEMENT OR TRANSACTION;

(IV)   ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO
BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

(V)   PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION
OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT; AND

(VI)   ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND OF THE ISSUING
BANK, THE LENDERS, THE ADMINISTRATIVE AGENT OR ANY OTHER PERSON OR ANY OTHER
EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OF POLYPORE’S OBLIGATIONS HEREUNDER.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of Polypore hereunder to
reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank.  However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to Polypore to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by Polypore to the extent permitted by applicable law)
suffered by Polypore that are caused by the Issuing Bank’s gross negligence or
willful misconduct in determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof; it is understood that
the Issuing Bank may accept

51


--------------------------------------------------------------------------------


documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit (i) the Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute willful misconduct or gross negligence of the Issuing
Bank.


(G)                                 DISBURSEMENT PROCEDURES.  THE ISSUING BANK
SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING
TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK
SHALL AS PROMPTLY AS POSSIBLE GIVE TELEPHONIC NOTIFICATION, CONFIRMED BY FAX, TO
THE ADMINISTRATIVE AGENT AND POLYPORE OF SUCH DEMAND FOR PAYMENT AND WHETHER THE
ISSUING BANK HAS MADE OR WILL MAKE AN L/C DISBURSEMENT THEREUNDER; PROVIDED,
THAT ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE
POLYPORE OF ITS OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE REVOLVING
CREDIT LENDERS WITH RESPECT TO ANY SUCH L/C DISBURSEMENT.  THE ADMINISTRATIVE
AGENT SHALL PROMPTLY GIVE EACH REVOLVING CREDIT LENDER NOTICE THEREOF.


(H)                                 INTERIM INTEREST.  IF THE ISSUING BANK SHALL
MAKE ANY L/C DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THEN, UNLESS
POLYPORE SHALL REIMBURSE SUCH L/C DISBURSEMENT IN FULL ON SUCH DATE, THE UNPAID
AMOUNT THEREOF SHALL BEAR INTEREST FOR THE ACCOUNT OF THE ISSUING BANK, FOR EACH
DAY FROM AND INCLUDING THE DATE OF SUCH L/C DISBURSEMENT, TO BUT EXCLUDING THE
EARLIER OF THE DATE OF PAYMENT BY POLYPORE OR THE DATE ON WHICH INTEREST SHALL
COMMENCE TO ACCRUE THEREON AS PROVIDED IN SECTION 2.2(F), AT THE RATE PER ANNUM
THAT WOULD APPLY TO SUCH AMOUNT IF SUCH AMOUNT WERE AN ABR REVOLVING LOAN.


(I)                                     RESIGNATION OR REMOVAL OF THE ISSUING
BANK.  THE ISSUING BANK MAY RESIGN AT ANY TIME BY GIVING 30 DAYS’ PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, THE LENDERS AND POLYPORE, AND MAY BE REMOVED
AT ANY TIME BY POLYPORE BY NOTICE TO THE ISSUING BANK, THE ADMINISTRATIVE AGENT
AND THE LENDERS.  SUBJECT TO THE NEXT SUCCEEDING PARAGRAPH, UPON THE ACCEPTANCE
OF ANY APPOINTMENT AS THE ISSUING BANK HEREUNDER BY A LENDER THAT SHALL AGREE TO
SERVE AS SUCCESSOR ISSUING BANK, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME
VESTED WITH ALL THE INTERESTS, RIGHTS AND OBLIGATIONS OF THE RETIRING ISSUING
BANK AND THE RETIRING ISSUING BANK SHALL BE DISCHARGED FROM ITS OBLIGATIONS TO
ISSUE ADDITIONAL LETTERS OF CREDIT HEREUNDER.  AT THE TIME SUCH REMOVAL OR
RESIGNATION SHALL BECOME EFFECTIVE, POLYPORE SHALL PAY ALL ACCRUED AND UNPAID
FEES PURSUANT TO SECTION 2.5(C)(II).  THE ACCEPTANCE OF ANY APPOINTMENT AS THE
ISSUING BANK HEREUNDER BY A SUCCESSOR LENDER SHALL BE EVIDENCED BY AN AGREEMENT
ENTERED INTO BY SUCH SUCCESSOR, IN A FORM SATISFACTORY TO POLYPORE AND THE
ADMINISTRATIVE AGENT, AND, FROM AND AFTER THE EFFECTIVE DATE OF SUCH AGREEMENT,
(I) SUCH SUCCESSOR LENDER SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE
PREVIOUS ISSUING BANK UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND (II)
REFERENCES HEREIN AND IN THE OTHER LOAN DOCUMENTS TO THE TERM “ISSUING BANK”
SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR
TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE. 
AFTER THE RESIGNATION OR REMOVAL OF THE ISSUING BANK HEREUNDER, THE RETIRING
ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE
RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH
RESIGNATION OR REMOVAL, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF
CREDIT.


(J)                                     CASH COLLATERALIZATION.  IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, POLYPORE SHALL, ON THE BUSINESS DAY IT
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR,

52


--------------------------------------------------------------------------------



IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, REVOLVING CREDIT LENDERS
HOLDING PARTICIPATIONS IN OUTSTANDING LETTERS OF CREDIT REPRESENTING GREATER
THAN 50% OF THE AGGREGATE UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT)
THEREOF AND OF THE AMOUNT TO BE DEPOSITED, DEPOSIT IN AN ACCOUNT WITH THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE REVOLVING CREDIT LENDERS, AN AMOUNT
IN CASH EQUAL TO THE L/C EXPOSURE AS OF SUCH DATE; PROVIDED, HOWEVER, THAT THE
OBLIGATION TO DEPOSIT SUCH CASH SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH
DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE
OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO
POLYPORE DESCRIBED IN CLAUSE (G) OR (H) OF ARTICLE VII.  SUCH DEPOSIT SHALL BE
HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE
OF THE OBLIGATIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND
CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER
THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS IN PERMITTED
INVESTMENTS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION
OF THE ADMINISTRATIVE AGENT, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR
PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS
IN SUCH ACCOUNT SHALL (I) AUTOMATICALLY BE APPLIED BY THE ADMINISTRATIVE AGENT
TO REIMBURSE THE ISSUING BANK FOR L/C DISBURSEMENTS FOR WHICH IT HAS NOT BEEN
REIMBURSED, (II) BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS
OF POLYPORE FOR THE L/C EXPOSURE AT SUCH TIME AND (III) IF THE MATURITY OF THE
LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING CREDIT
LENDERS HOLDING PARTICIPATIONS IN OUTSTANDING LETTERS OF CREDIT REPRESENTING
GREATER THAN 50% OF THE AGGREGATE UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF
CREDIT), BE APPLIED TO SATISFY THE OBLIGATIONS.  IF POLYPORE IS REQUIRED TO
PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF
AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL
BE RETURNED TO POLYPORE WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT
HAVE BEEN CURED OR WAIVED.


(K)                                  ADDITIONAL ISSUING BANKS.  POLYPORE MAY, AT
ANY TIME AND FROM TIME TO TIME WITH THE CONSENT OF THE ADMINISTRATIVE AGENT
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND SUCH LENDER, DESIGNATE
ONE OR MORE ADDITIONAL LENDERS TO ACT AS AN ISSUING BANK UNDER THE TERMS OF THE
AGREEMENT.  ANY LENDER DESIGNATED AS AN ISSUING BANK PURSUANT TO THIS PARAGRAPH
(K) SHALL BE DEEMED TO BE AN “ISSUING BANK” (IN ADDITION TO BEING A LENDER) IN
RESPECT OF LETTERS OF CREDIT ISSUED OR TO BE ISSUED BY SUCH LENDER, AND, WITH
RESPECT TO SUCH LETTERS OF CREDIT, SUCH TERM SHALL THEREAFTER APPLY TO THE OTHER
ISSUING BANK AND SUCH LENDER.

SECTION 2.23.  Increase in Term Loan Commitments.  (a)  Polypore may, by written
notice to the Administrative Agent from time to time, request Incremental Term
Loan Commitments in an amount not to exceed the Incremental Term Loan Amount
from one or more Incremental Term Lenders (which may include any existing
Lender) willing to provide such Incremental Term Loans in their own discretion;
provided, that each Incremental Term Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld).  Such notice shall set forth (i) the amount
of the Incremental Term Loan Commitments being requested (which shall be in
minimum increments of $1,000,000 and a minimum amount of $25,000,000 or equal to
the remaining Incremental Term Loan Amount), (ii) the date on which such
Incremental Term Loan Commitments are requested to become effective (which shall
not be less than 10 Business Days after the date of such notice) and
(iii) whether such Incremental Term Loan Commitments are to be Term Loan
Commitments or commitments to make term loans with terms different from the Term
Loans (“Other Term Loans”).


(B)                                 POLYPORE AND EACH INCREMENTAL TERM LENDER
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN INCREMENTAL TERM LOAN
ASSUMPTION AGREEMENT AND SUCH OTHER DOCUMENTATION AS THE ADMINISTRATIVE AGENT
SHALL REASONABLY SPECIFY TO EVIDENCE THE INCREMENTAL TERM LOAN COMMITMENT OF
SUCH INCREMENTAL TERM LENDER.  EACH INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT
SHALL SPECIFY THE TERMS OF THE INCREMENTAL TERM LOANS TO BE MADE THEREUNDER;
PROVIDED, THAT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS,
(I) THE FINAL MATURITY DATE OF ANY OTHER TERM LOANS

53


--------------------------------------------------------------------------------



SHALL BE NO EARLIER THAN THE TERM LOAN MATURITY DATE, (II) THE AVERAGE LIFE TO
MATURITY OF ANY OTHER TERM LOANS SHALL BE NO SHORTER THAN THE AVERAGE LIFE TO
MATURITY OF THE TERM LOANS, (III) ANY OTHER TERM LOANS SHALL BE DENOMINATED IN
DOLLARS AND (IV) AFTER GIVING PRO FORMA EFFECT TO THE INCURRENCE THEREOF AND ANY
SUBSTANTIALLY CONCURRENT USE OF PROCEEDS THEREOF, THE SENIOR LEVERAGE RATIO
DETERMINED AS OF THE LAST DAY OF THE MOST RECENT FISCAL QUARTER FOR WHICH
FINANCIAL STATEMENTS ARE AVAILABLE SHALL NOT EXCEED (X) 3.25 TO 1.00 FOR ANY
SUCH FISCAL QUARTER ENDING ON OR PRIOR TO JUNE 30, 2008 OR (Y) 3.00 TO 1.00 FOR
ANY SUCH FISCAL QUARTER ENDING THEREAFTER.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER AS TO THE EFFECTIVENESS OF EACH INCREMENTAL TERM
LOAN ASSUMPTION AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY AGREES THAT, UPON
THE EFFECTIVENESS OF ANY INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT, THIS
AGREEMENT SHALL BE AMENDED TO THE EXTENT (BUT ONLY TO THE EXTENT) NECESSARY TO
REFLECT THE EXISTENCE AND TERMS OF THE INCREMENTAL TERM LOAN COMMITMENT
EVIDENCED THEREBY AS PROVIDED FOR IN SECTION 9.8(B).  ANY SUCH DEEMED AMENDMENT
MAY BE MEMORIALIZED IN WRITING BY THE ADMINISTRATIVE AGENT WITH POLYPORE’S
CONSENT (NOT TO BE UNREASONABLY WITHHELD) AND FURNISHED TO THE OTHER PARTIES
HERETO.


(C)                                  NOTWITHSTANDING THE FOREGOING, NO
INCREMENTAL TERM LOAN COMMITMENT SHALL BECOME EFFECTIVE UNDER THIS SECTION 2.23
UNLESS (I) ON THE DATE OF SUCH EFFECTIVENESS, THE CONDITIONS SET FORTH IN
PARAGRAPHS (B) AND (C) OF SECTION 4.1 SHALL BE SATISFIED AND THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT EFFECT DATED SUCH DATE AND
EXECUTED BY A FINANCIAL OFFICER OF POLYPORE AND (II) THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (WITH SUFFICIENT COPIES FOR EACH OF THE INCREMENTAL TERM
LENDERS) LEGAL OPINIONS, BOARD RESOLUTIONS AND OTHER CLOSING CERTIFICATES AND
DOCUMENTATION CONSISTENT WITH THOSE DELIVERED ON THE RESTATEMENT EFFECTIVE DATE
UNDER SECTION 4.2.


(D)                                 EACH OF THE PARTIES HERETO HEREBY AGREES
THAT THE ADMINISTRATIVE AGENT MAY TAKE ANY AND ALL ACTION AS MAY BE REASONABLY
NECESSARY TO ENSURE THAT ALL INCREMENTAL TERM LOANS (OTHER THAN OTHER TERM
LOANS), WHEN ORIGINALLY MADE, ARE INCLUDED IN EACH BORROWING OF OUTSTANDING TERM
LOANS ON A PRO RATA BASIS, AND POLYPORE AGREES THAT SECTION 2.15 SHALL APPLY TO
ANY CONVERSION OF EUROCURRENCY TERM LOANS TO ABR TERM LOANS REASONABLY REQUIRED
BY THE ADMINISTRATIVE AGENT TO EFFECT THE FOREGOING.  IN ADDITION, TO THE EXTENT
ANY INCREMENTAL TERM LOANS ARE NOT OTHER TERM LOANS, THE SCHEDULED AMORTIZATION
PAYMENTS UNDER SECTIONS 2.11(A) REQUIRED TO BE MADE AFTER THE MAKING OF SUCH
INCREMENTAL TERM LOANS SHALL BE RATABLY INCREASED BY THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH INCREMENTAL TERM LOANS.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

Each of Holdings and Polypore represents and warrants to the Administrative
Agent, the Issuing Bank and each of the Lenders that:

SECTION 3.1.  Organization; Powers.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated hereby or thereby to which it is or will be a party and,
in the case of the Borrower, to borrow hereunder.

SECTION 3.2.  Authorization.  The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of any Group Member, (B) any order of any Governmental Authority or
(C) any provision of any indenture, material agreement or other material
instrument to which any Group Member is a party or by which any

54


--------------------------------------------------------------------------------


of them or any of their property is or may be bound, (ii) except as set forth on
Schedule 3.2, be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, material agreement or other material
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by any
Group Member (other than any Lien created hereunder or under the Security
Documents).

SECTION 3.3.  Enforceability.  This Agreement has been duly executed and
delivered by Holdings, Polypore and Daramic Holding and constitutes, and each
other Loan Document when executed and delivered by each Loan Party party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms.

SECTION 3.4.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of any Mortgages, (c) such as have been made or obtained
and are in full force and effect or which are not material to the consummation
of the Transactions and (d) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.5.  Financial Statements.  (a)  Polypore has heretofore furnished to
the Lenders (i) the consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of Polypore and its consolidated
subsidiaries as of and for the fiscal year ended December 30, 2006, audited by
and accompanied by the unqualified opinion of Ernst & Young LLP, independent
public accountants and (ii) the unaudited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows of Polypore and its
consolidated subsidiaries as of and for each fiscal quarter subsequent to
December 30, 2006 ended 45 days before the Restatement Effective Date.  Such
financial statements present fairly, in all material respects, the financial
condition and results of operations and cash flows of Polypore and its
consolidated subsidiaries as of such dates and for such periods.  Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of Polypore and its consolidated subsidiaries as of the dates
thereof.  Such financial statements were prepared in accordance with GAAP
applied on a consistent basis, except that the unaudited financial statements
are subject to normal year-end adjustments and do not contain notes thereto.


(B)                                 POLYPORE HAS HERETOFORE DELIVERED TO THE
LENDERS THE UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET OF POLYPORE AND ITS
CONSOLIDATED SUBSIDIARIES AT MARCH 31, 2007, PREPARED GIVING EFFECT TO THE
TRANSACTIONS AS IF THEY HAD OCCURRED ON SUCH DATE.  SUCH PRO FORMA FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN GOOD FAITH BY POLYPORE, BASED ON THE
ASSUMPTIONS USED TO PREPARE THE PRO FORMA FINANCIAL INFORMATION CONTAINED IN THE
CONFIDENTIAL INFORMATION MEMORANDUM (WHICH ASSUMPTIONS ARE BELIEVED BY POLYPORE
ON THE RESTATEMENT EFFECTIVE DATE TO BE REASONABLE), ARE BASED ON THE BEST
INFORMATION AVAILABLE TO POLYPORE AS OF THE DATE OF DELIVERY THEREOF, ACCURATELY
REFLECT, IN ALL MATERIAL RESPECTS, ALL ADJUSTMENTS REQUIRED TO BE MADE TO GIVE
EFFECT TO THE TRANSACTIONS AND PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, ON A
PRO FORMA BASIS THE ESTIMATED CONSOLIDATED FINANCIAL POSITION OF POLYPORE AND
ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND FOR SUCH PERIODS, ASSUMING
THAT THE TRANSACTIONS HAD ACTUALLY OCCURRED AT SUCH DATE OR AT THE BEGINNING OF
SUCH PERIOD, AS THE CASE MAY BE.

SECTION 3.6.  No Material Adverse Change.  No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, operations, assets, liabilities,

55


--------------------------------------------------------------------------------


financial condition or results of operations of the Group Members, taken as a
whole, since December 30, 2006.

SECTION 3.7.  Title to Properties; Possession Under Leases.  (a)  Each Group
Member has good and marketable title to, or valid leasehold interests in, all
its material properties and material assets, except for minor defects in title
that do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by Section
6.2 and except where the failure to have such title could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.2.


(B)                                 EACH GROUP MEMBER HAS COMPLIED WITH ALL
MATERIAL OBLIGATIONS DUE AND PAYABLE OR REQUIRED TO BE PERFORMED UNDER ALL
MATERIAL LEASES TO WHICH IT IS A PARTY AND ALL SUCH MATERIAL LEASES ARE IN FULL
FORCE AND EFFECT.  EACH GROUP MEMBER ENJOYS PEACEFUL AND UNDISTURBED POSSESSION
UNDER ALL SUCH LEASES, EXCEPT WHERE THE FAILURE TO SO ENJOY COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

SECTION 3.8.  Subsidiaries.  Schedule 3.8 sets forth as of the Restatement
Effective Date a list of all Subsidiaries and the percentage ownership interest
of Holdings or Polypore therein.  The shares of Capital Stock so indicated on
Schedule 3.8 are owned by Holdings or Polypore, directly or indirectly, free and
clear of all Liens (other than Liens created under the Security Documents).

SECTION 3.9.  Litigation; Compliance with Laws.  (a)  There are not any actions,
suits or proceedings at law or in equity or by or before any Governmental
Authority now pending or, to the knowledge of Holdings or Polypore, threatened
against or affecting any Group Member or any business, property or rights of any
such Person (i) that involve any Loan Document or the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.


(B)                                 NO GROUP MEMBER NOR ANY OF THEIR RESPECTIVE
MATERIAL PROPERTIES OR MATERIAL ASSETS IS IN VIOLATION OF, NOR WILL THE
CONTINUED OPERATION OF THEIR MATERIAL PROPERTIES AND MATERIAL ASSETS AS
CURRENTLY CONDUCTED VIOLATE, ANY LAW, RULE OR REGULATION (INCLUDING ANY ZONING,
BUILDING, ENVIRONMENTAL LAW, ORDINANCE, CODE OR APPROVAL OR ANY BUILDING
PERMITS), OR IS IN DEFAULT WITH RESPECT TO ANY JUDGMENT, WRIT, INJUNCTION,
DECREE OR ORDER OF ANY GOVERNMENTAL AUTHORITY, WHERE SUCH VIOLATION OR DEFAULT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

SECTION 3.10.  Agreements.  (a)  No Group Member is a party to any agreement or
instrument or subject to any corporate restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(B)                                 NO GROUP MEMBER IS IN DEFAULT IN ANY MANNER
UNDER ANY PROVISION OF ANY INDENTURE OR OTHER AGREEMENT OR INSTRUMENT EVIDENCING
INDEBTEDNESS, OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH IT OR ANY OF ITS PROPERTIES OR ASSETS ARE OR MAY BE BOUND, WHERE SUCH
DEFAULT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

SECTION 3.11.  Federal Reserve Regulations.  (a)  No Group Member is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.


(B)                                 NO PART OF THE PROCEEDS OF ANY LOAN OR ANY
LETTER OF CREDIT WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER
IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, FOR ANY PURPOSE THAT ENTAILS A
VIOLATION

56


--------------------------------------------------------------------------------



OF, OR THAT IS INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF THE
BOARD, INCLUDING REGULATION T, U OR X.

SECTION 3.12.  Investment Company Act.  No Group Member is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.13.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
(other than any Incremental Term Loans) and will request the issuance of Letters
of Credit only for the purposes specified in Section 5.8.  The Borrower will use
the proceeds of any Incremental Term Loans solely as set forth in the applicable
Incremental Term Loan Assumption Agreement.

SECTION 3.14.  Tax Returns.  Each Group Member has filed or caused to be filed
all Federal and all material state, local and foreign tax returns or materials
required to have been filed by it and has paid or caused to be paid all material
taxes due and payable by it and all assessments received by it, except taxes
that are being contested in good faith by appropriate proceedings and for which
the relevant Group Member shall have set aside on its books adequate reserves
and except for taxes the nonpayment of which could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.15.  No Material Misstatements.  None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or Polypore
to the Administrative Agent or any Lender in connection with the negotiation of
any Loan Document or included therein or delivered pursuant thereto contained,
which, in the case of clauses (a) and (b), when taken as a whole and together
with the representations and warranties contained in this Agreement, contains or
will contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, each
of Holdings and Polypore represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule and it is
understood that actual results may differ from forecasts and projections.

SECTION 3.16.  Employee Benefit Plans.  Each of Polypore and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect.  The
present value of all benefit liabilities under any underfunded Plan (based on
the assumptions used to fund such plan and when considered together with all
such underfunded Plans) did not, as of the last annual valuation dates
applicable thereto, exceed the fair market value of the assets of such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.17.  Environmental Matters.  (a)  Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, no Group Member (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.


(B)                                 SINCE THE RESTATEMENT EFFECTIVE DATE, THERE
HAS BEEN NO CHANGE IN THE STATUS OF THE MATTERS DISCLOSED ON SCHEDULE 3.17 THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

57


--------------------------------------------------------------------------------


SECTION 3.18.  Insurance.  Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by Polypore or by Polypore for its
Subsidiaries as of the Restatement Effective Date.  As of each such date, such
insurance is in full force and effect and all premiums have been duly paid if
due.  Polypore and its Subsidiaries have insurance in such amounts and covering
such risks and liabilities as are, when considered in its entirety, in the good
faith judgment of Polypore prudent in the ordinary course of business of
Polypore and its Subsidiaries.

SECTION 3.19.  Security Documents.  (a)  The Guarantee and Collateral Agreement
is effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral (as defined in the Guarantee and Collateral Agreement) and the
proceeds thereof and (i) if the Pledged Collateral (as defined in the Guarantee
and Collateral Agreement) has been delivered to the Administrative Agent, the
Guarantee and Collateral Agreement shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Pledged Collateral, in each case prior and superior in
right to any other Person, and (ii) if financing statements in appropriate form
have been filed in the offices specified on Schedule 3.19(a), the Lien created
under the Guarantee and Collateral Agreement will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in all such Collateral as to which a security interest may be perfected
by such a filing (other than Intellectual Property, as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 6.2.


(B)                                 IF THE GUARANTEE AND COLLATERAL AGREEMENT
HAS BEEN RECORDED WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE
UNITED STATES COPYRIGHT OFFICE, AND FINANCING STATEMENTS IN APPROPRIATE FORM
HAVE BEEN FILED IN THE OFFICES SPECIFIED ON SCHEDULE 3.19(A), THE GUARANTEE AND
COLLATERAL AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND SECURITY
INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE
INTELLECTUAL PROPERTY (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT) IN
WHICH A SECURITY INTEREST MAY BE PERFECTED BY FILING IN THE UNITED STATES AND
ITS TERRITORIES AND POSSESSIONS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY
OTHER PERSON (IT BEING UNDERSTOOD THAT SUBSEQUENT RECORDINGS IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE MAY BE
NECESSARY TO PERFECT A LIEN ON REGISTERED TRADEMARKS, TRADEMARK APPLICATIONS AND
COPYRIGHTS ACQUIRED BY THE LOAN PARTIES AFTER THE RESTATEMENT EFFECTIVE DATE).


(C)                                  THE MORTGAGES ARE EFFECTIVE TO CREATE IN
FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES, A LEGAL, VALID AND ENFORCEABLE LIEN ON ALL OF THE LOAN PARTIES’ RIGHT,
TITLE AND INTEREST IN AND TO THE MORTGAGED PROPERTY THEREUNDER AND THE PROCEEDS
THEREOF, AND IF THE MORTGAGES HAVE BEEN FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 3.19(D), THE MORTGAGES SHALL CONSTITUTE A FULLY PERFECTED LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH
MORTGAGED PROPERTY AND THE PROCEEDS THEREOF, IN EACH CASE PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON, OTHER THAN WITH RESPECT TO THE RIGHTS OF PERSONS
PURSUANT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.2.

SECTION 3.20.  Location of Real Property and Leased Premises.  Schedule 3.20(a)
lists completely and correctly as of the Restatement Effective Date all domestic
real property owned by Polypore and the Subsidiaries and the addresses thereof. 
Polypore and the Subsidiaries, as the case may be, as of the Restatement
Effective Date, own in fee all the real property set forth on Schedule 3.20(a). 
Schedule 3.20(b) lists completely and correctly as of the Restatement Effective
Date all material domestic real property leased by Polypore and the Subsidiaries
and the addresses thereof.  Polypore and the Subsidiaries, as the case may be,
as of the Restatement Effective Date, have valid leasehold interests in all the
real property set forth on Schedule 3.20(b).

SECTION 3.21.  Labor Matters.  As of the Restatement Effective Date, there are
no strikes, lockouts or slowdowns against any Group Member pending or, to the
knowledge of Holdings or Polypore, threatened.  The

58


--------------------------------------------------------------------------------


consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Group Member is bound.  Except to the extent
any of the following, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (a) the hours worked by and payments
made to employees of each Group Member have not been in violation in any
material respect of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters and (b) all
payments due from any Group Member, or for which any claim may be made against
any Group Member, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Group Member.

SECTION 3.22.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Restatement Effective Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of the Loan Parties taken as a whole, at
a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Loan Parties taken as a whole will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties taken as a whole will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Loan Parties
taken as a whole will not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Restatement Effective Date.

SECTION 3.23.  Senior Indebtedness.  The Obligations constitute “Senior
Indebtedness” under and as defined in the Senior Subordinated Note Indenture.

SECTION 3.24.  Certain Treasury Regulation Matters.  The Borrower does not
intend to treat the Loans and related transactions as being a “reportable”
transaction (within the meaning of Treasury Regulation 1.6011-4).  The Borrower
acknowledges that the Administrative Agent and one or more of the Lenders may
treat its Loans as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1 to the extent that the Borrower’s application of the proceeds
of the Loans requires the same and the Administrative Agent and such Lender or
Lenders, as applicable, may, in connection therewith, maintain such lists and
other records as they may determine is required by such Treasury Regulation.

SECTION 3.25.  Foreign Assets Control Regulations, Etc.  None of the requesting
or borrowing of the Loans, the requesting or issuance, extension or renewal of
any Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Patriot Act).  To the knowledge of Polypore,
neither Polypore nor any of its Subsidiaries (a) is a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages transactions with any such “blocked
person” blocked by such order, law or regulation.

59


--------------------------------------------------------------------------------



ARTICLE IV


CONDITIONS OF LENDING

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.1.  All Credit Events.  On the date of each Borrowing, including each
Borrowing of a Swingline Loan and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A NOTICE OF SUCH BORROWING AS REQUIRED BY SECTION 2.3 (OR SUCH NOTICE
SHALL HAVE BEEN DEEMED GIVEN IN ACCORDANCE WITH SECTION 2.3) OR, IN THE CASE OF
THE ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT, THE ISSUING
BANK AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE REQUESTING THE
ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL OF SUCH LETTER OF CREDIT AS REQUIRED
BY SECTION 2.22(B) OR, IN THE CASE OF THE BORROWING OF A SWINGLINE LOAN, THE
SWINGLINE LENDER AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE
REQUESTING SUCH SWINGLINE LOAN AS REQUIRED BY SECTION 2.21(B).


(B)                                 THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN ARTICLE III HEREOF AND IN EACH OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH CREDIT EVENT WITH THE
SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
EARLIER DATE.


(C)                                  AT THE TIME OF AND IMMEDIATELY AFTER SUCH
CREDIT EVENT, NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.


(D)                                 IF (I) THE REVOLVING FACILITY WAS UNUTILIZED
AS OF THE LAST DAY OF THE MOST RECENT FISCAL QUARTER FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED AND (II) SUCH CREDIT EVENT IS THE FIRST CREDIT
EVENT UNDER THE REVOLVING FACILITY TO OCCUR AFTER DELIVERY OF SUCH FINANCIAL
STATEMENTS, POLYPORE SHALL BE IN COMPLIANCE WITH SECTION 6.11, DETERMINED AS IF
POLYPORE HAD BEEN REQUIRED TO COMPLY WITH SECTION 6.11 AS OF SUCH DAY.

Each Credit Event shall be deemed to constitute a representation and warranty by
Polypore and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b), (c) and, if applicable, (d) of this Section 4.1.

SECTION 4.2.  First Credit Event.  On the Restatement Effective Date:

(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, ON BEHALF OF ITSELF, THE LENDERS AND THE ISSUING BANK, A FAVORABLE
WRITTEN OPINION OF (I) WILLKIE FARR & GALLAGHER LLP, COUNSEL FOR HOLDINGS AND
POLYPORE, SUBSTANTIALLY TO THE EFFECT SET FORTH IN EXHIBIT E-1 AND (II) WILLKIE
FARR & GALLAGHER LLP, COUNSEL FOR DARAMIC HOLDING, SUBSTANTIALLY TO THE EFFECT
SET FORTH IN EXHIBIT E-2, IN EACH CASE (A) DATED THE RESTATEMENT EFFECTIVE DATE,
(B) ADDRESSED TO THE ISSUING BANK, THE ADMINISTRATIVE AGENT AND THE LENDERS AND
(C) COVERING SUCH OTHER MATTERS RELATING TO THE LOAN DOCUMENTS AND THE
TRANSACTIONS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST, AND HOLDINGS,
POLYPORE AND DARAMIC HOLDING HEREBY REQUEST SUCH COUNSEL TO DELIVER SUCH
OPINIONS.

(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) A COPY OF THE CERTIFICATE OR ARTICLES OF INCORPORATION, INCLUDING ALL
AMENDMENTS THERETO, OF EACH LOAN PARTY, CERTIFIED AS OF A

60


--------------------------------------------------------------------------------


RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF ITS ORGANIZATION, AND A
CERTIFICATE AS TO THE GOOD STANDING OF EACH LOAN PARTY AS OF A RECENT DATE, FROM
SUCH SECRETARY OF STATE; (II) A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY OF EACH LOAN PARTY DATED THE RESTATEMENT EFFECTIVE DATE AND CERTIFYING
(A) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE BY-LAWS OF SUCH
LOAN PARTY AS IN EFFECT ON THE RESTATEMENT EFFECTIVE DATE AND AT ALL TIMES SINCE
A DATE PRIOR TO THE DATE OF THE RESOLUTIONS DESCRIBED IN CLAUSE (B) BELOW, (B)
THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF RESOLUTIONS DULY ADOPTED BY
THE BOARD OF DIRECTORS OF SUCH LOAN PARTY AUTHORIZING THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH SUCH PERSON IS A PARTY AND, IN
THE CASE OF THE BORROWER, THE BORROWINGS HEREUNDER, AND THAT SUCH RESOLUTIONS
HAVE NOT BEEN MODIFIED, RESCINDED OR AMENDED AND ARE IN FULL FORCE AND EFFECT,
(C) THAT THE CERTIFICATE OR ARTICLES OF INCORPORATION OF SUCH LOAN PARTY HAVE
NOT BEEN AMENDED SINCE THE DATE OF THE LAST AMENDMENT THERETO SHOWN ON THE
CERTIFICATE OF GOOD STANDING FURNISHED PURSUANT TO CLAUSE (I) ABOVE AND (D) AS
TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER EXECUTING ANY LOAN
DOCUMENT OR ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH ON BEHALF OF
SUCH LOAN PARTY; (III) A CERTIFICATE OF ANOTHER OFFICER AS TO THE INCUMBENCY AND
SPECIMEN SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY EXECUTING THE
CERTIFICATE PURSUANT TO CLAUSE (II) ABOVE; AND (IV) SUCH OTHER DOCUMENTS AS THE
LENDERS, THE ISSUING BANK OR THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE RESTATEMENT EFFECTIVE DATE AND SIGNED BY A
FINANCIAL OFFICER OF POLYPORE, CONFIRMING COMPLIANCE WITH THE CONDITIONS
PRECEDENT SET FORTH IN SECTIONS 4.1(B), (C) AND (D) (DETERMINED AS IF POLYPORE
HAD BEEN REQUIRED TO COMPLY WITH SECTION 6.11 AS OF THE RESTATEMENT EFFECTIVE
DATE).

(D)                                 THE ADMINISTRATIVE AGENT AND THE SYNDICATION
AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR
TO THE RESTATEMENT EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED,
REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED
OR PAID BY POLYPORE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

(E)                                  AN AMENDMENT TO THE GUARANTEE AND
COLLATERAL AGREEMENT AND A REAFFIRMATION IN RESPECT OF THE SECURITY DOCUMENTS,
SUBSTANTIALLY IN THE FORM OF EXHIBIT G, SHALL HAVE BEEN DULY EXECUTED BY EACH
LOAN PARTY THAT IS TO BE A PARTY THERETO.  THE ADMINISTRATIVE AGENT ON BEHALF OF
THE SECURED PARTIES SHALL HAVE A SECURITY INTEREST IN THE COLLATERAL OF THE TYPE
AND PRIORITY DESCRIBED IN EACH SECURITY DOCUMENT, EXCEPT TO THE EXTENT OTHERWISE
PROVIDED HEREIN OR IN SUCH SECURITY DOCUMENTS.

(F)                                    THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A PERFECTION CERTIFICATE WITH RESPECT TO THE LOAN PARTIES DATED THE
RESTATEMENT EFFECTIVE DATE AND DULY EXECUTED BY A RESPONSIBLE OFFICER OF
POLYPORE, AND SHALL HAVE RECEIVED THE RESULTS OF A SEARCH OF THE UNIFORM
COMMERCIAL CODE FILINGS (OR EQUIVALENT FILINGS) MADE WITH RESPECT TO THE LOAN
PARTIES IN THE STATES (OR OTHER JURISDICTIONS) OF FORMATION OF SUCH PERSONS, IN
WHICH THE CHIEF EXECUTIVE OFFICE OF EACH SUCH PERSON IS LOCATED AND IN THE OTHER
JURISDICTIONS IN WHICH SUCH PERSONS MAINTAIN PROPERTY, IN EACH CASE AS INDICATED
ON SUCH PERFECTION CERTIFICATE, TOGETHER WITH COPIES OF THE FINANCING STATEMENTS
(OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH, AND ACCOMPANIED BY EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT THE LIENS INDICATED IN ANY SUCH
FINANCING STATEMENT (OR SIMILAR DOCUMENT) WOULD BE PERMITTED UNDER SECTION 6.2
OR HAVE BEEN OR WILL BE CONTEMPORANEOUSLY RELEASED OR TERMINATED.

(G)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A COPY OF, OR A CERTIFICATE AS TO COVERAGE UNDER, THE INSURANCE POLICIES
REQUIRED BY SECTION 5.2 AND THE APPLICABLE PROVISIONS OF THE SECURITY DOCUMENTS,
EACH OF WHICH SHALL BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A

61


--------------------------------------------------------------------------------


CUSTOMARY LENDER’S LOSS PAYABLE ENDORSEMENT AND TO NAME THE ADMINISTRATIVE AGENT
ON BEHALF OF THE SECURED PARTIES AS ADDITIONAL INSURED, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT.

(H)                                 ALL AMOUNTS OWING UNDER THE EXISTING CREDIT
AGREEMENT SHALL HAVE BEEN PAID IN FULL.

(I)                                     THE PUBLIC EQUITY OFFERING SHALL HAVE
BEEN CONSUMMATED.

(J)                                     THE LENDERS SHALL HAVE RECEIVED THE
FINANCIAL STATEMENTS AND OPINION REFERRED TO IN SECTION 3.5.

(K)                                  ALL REQUISITE GOVERNMENTAL AUTHORITIES
SHALL HAVE APPROVED OR CONSENTED TO THE TRANSACTIONS AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY TO THE EXTENT REQUIRED, ALL APPLICABLE APPEAL PERIODS SHALL
HAVE EXPIRED AND THERE SHALL NOT BE ANY PENDING OR THREATENED LITIGATION,
GOVERNMENTAL, ADMINISTRATIVE OR JUDICIAL ACTION THAT COULD REASONABLY BE
EXPECTED TO PREVENT OR IMPOSE MATERIALLY BURDENSOME CONDITIONS ON THE
TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY. ALL REQUISITE THIRD
PARTY CONSENTS NECESSARY FOR THE CONSUMMATION OF THE TRANSACTIONS SHALL HAVE
BEEN OBTAINED EXCEPT FOR THOSE THIRD PARTY CONSENTS WHERE THE FAILURE TO SO
OBTAIN SUCH CONSENTS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

(L)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A SOLVENCY CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF POLYPORE
DOCUMENTING THE SOLVENCY OF POLYPORE AND ITS SUBSIDIARIES AFTER GIVING EFFECT TO
THE TRANSACTIONS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

(M)                               THE LENDERS SHALL HAVE RECEIVED ALL
DOCUMENTATION AND OTHER INFORMATION REQUIRED BY GOVERNMENTAL AUTHORITIES UNDER
APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS,
INCLUDING THE PATRIOT ACT, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE RESTATEMENT
EFFECTIVE DATE.


ARTICLE V


AFFIRMATIVE COVENANTS

Each of Holdings and Polypore covenants and agrees with each Lender that so long
as this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and Polypore will,
and will cause each of the Material Subsidiaries to:

SECTION 5.1.  Existence; Businesses and Properties.  (a)  Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.5.


(B)                                 DO OR CAUSE TO BE DONE ALL THINGS NECESSARY
TO OBTAIN, PRESERVE, RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT ALL RIGHTS,
LICENSES, PERMITS, FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS
AND TRADE NAMES USED IN OR RELATING TO THE CONDUCT OF ITS BUSINESS, EXCEPT WHERE
THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; MAINTAIN AND OPERATE SUCH BUSINESS IN SUBSTANTIALLY THE MANNER IN WHICH
IT IS PRESENTLY CONDUCTED AND OPERATED, INCLUDING ANY

62


--------------------------------------------------------------------------------



REASONABLE EXTENSION, DEVELOPMENT OR EXPANSION THEREOF; COMPLY WITH ALL
APPLICABLE LAWS, RULES, REGULATIONS AND DECREES AND ORDERS OF ANY GOVERNMENTAL
AUTHORITY, WHETHER NOW IN EFFECT OR HEREAFTER ENACTED, EXCEPT WHERE THE FAILURE
TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND
AT ALL TIMES MAINTAIN AND PRESERVE ALL PROPERTY MATERIAL TO THE CONDUCT OF SUCH
BUSINESS AND KEEP SUCH PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION AND
FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL NEEDFUL AND PROPER REPAIRS,
RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO NECESSARY IN ORDER
THAT THE BUSINESS CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED
AT ALL TIMES, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

SECTION 5.2.  Insurance.  (a)  Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.


(B)                                 CAUSE ALL SUCH POLICIES COVERING ANY
COLLATERAL TO BE ENDORSED OR OTHERWISE AMENDED TO INCLUDE A CUSTOMARY LENDER’S
LOSS PAYABLE ENDORSEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, WHICH ENDORSEMENT SHALL PROVIDE THAT, FROM AND AFTER THE
RESTATEMENT EFFECTIVE DATE, IF THE INSURANCE CARRIER SHALL HAVE RECEIVED WRITTEN
NOTICE FROM THE ADMINISTRATIVE AGENT OF THE OCCURRENCE OF AN EVENT OF DEFAULT,
THE INSURANCE CARRIER SHALL PAY ALL PROCEEDS OTHERWISE PAYABLE TO POLYPORE OR
THE LOAN PARTIES UNDER SUCH POLICIES DIRECTLY TO THE ADMINISTRATIVE AGENT; CAUSE
ALL SUCH POLICIES TO PROVIDE THAT NEITHER POLYPORE, THE ADMINISTRATIVE AGENT NOR
ANY OTHER PARTY SHALL BE A COINSURER THEREUNDER AND TO CONTAIN A “REPLACEMENT
COST ENDORSEMENT”, WITHOUT ANY DEDUCTION FOR DEPRECIATION, AND SUCH OTHER
PROVISIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE FROM TIME TO TIME
TO PROTECT THEIR INTERESTS; DELIVER EVIDENCE OF ALL SUCH POLICIES TO THE
ADMINISTRATIVE AGENT; UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, DELIVER
ORIGINAL OR CERTIFIED COPIES OF ALL SUCH POLICIES TO THE ADMINISTRATIVE AGENT
UPON ITS REQUEST; CAUSE EACH SUCH POLICY TO PROVIDE THAT IT SHALL NOT BE
CANCELED, MODIFIED OR NOT RENEWED (I) BY REASON OF NONPAYMENT OF PREMIUM UPON
NOT LESS THAN 10 DAYS’ PRIOR WRITTEN NOTICE THEREOF BY THE INSURER TO THE
ADMINISTRATIVE AGENT (GIVING THE ADMINISTRATIVE AGENT THE RIGHT TO CURE DEFAULTS
IN THE PAYMENT OF PREMIUMS) OR (II) FOR ANY OTHER REASON UPON NOT LESS THAN 30
DAYS’ PRIOR WRITTEN NOTICE THEREOF BY THE INSURER TO THE ADMINISTRATIVE AGENT;
DELIVER TO THE ADMINISTRATIVE AGENT, PRIOR TO THE CANCELLATION, MODIFICATION OR
NONRENEWAL OF ANY SUCH POLICY OF INSURANCE, EVIDENCE OF A RENEWAL OR REPLACEMENT
POLICY (OR OTHER EVIDENCE OF RENEWAL OF A POLICY PREVIOUSLY DELIVERED TO THE
ADMINISTRATIVE AGENT) TOGETHER WITH EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT OF PAYMENT OF THE PREMIUM THEREFOR.


(C)                                  IF AT ANY TIME THE AREA IN WHICH THE
PREMISES (AS DEFINED IN THE MORTGAGES) ARE LOCATED IS DESIGNATED (I) A “FLOOD
HAZARD AREA” IN ANY FLOOD INSURANCE RATE MAP PUBLISHED BY THE FEDERAL EMERGENCY
MANAGEMENT AGENCY (OR ANY SUCCESSOR AGENCY), OBTAIN FLOOD INSURANCE IN SUCH
TOTAL AMOUNT AS THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY FROM TIME
TO TIME REQUIRE, AND OTHERWISE COMPLY WITH THE NATIONAL FLOOD INSURANCE PROGRAM
AS SET FORTH IN THE FLOOD DISASTER PROTECTION ACT OF 1973, AS IT MAY BE AMENDED
FROM TIME TO TIME, OR (II) A “ZONE 1” AREA, OBTAIN EARTHQUAKE INSURANCE IN SUCH
TOTAL AMOUNT AS THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY FROM TIME
TO TIME REQUIRE.


(D)                                 WITH RESPECT TO ANY MORTGAGED PROPERTY,
CARRY AND MAINTAIN COMPREHENSIVE GENERAL LIABILITY INSURANCE INCLUDING A “BROAD
FORM” COMMERCIAL GENERAL LIABILITY ENDORSEMENT AND COVERAGE ON AN OCCURRENCE
BASIS AGAINST CLAIMS MADE FOR PERSONAL INJURY (INCLUDING BODILY INJURY, DEATH
AND PROPERTY DAMAGE) AND UMBRELLA LIABILITY INSURANCE AGAINST ANY AND ALL
CLAIMS, IN NO EVENT FOR A COMBINED SINGLE

63


--------------------------------------------------------------------------------



LIMIT OF LESS THAN $15,000,000, NAMING THE ADMINISTRATIVE AGENT AS AN ADDITIONAL
INSURED, ON FORMS SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)                                  NOTIFY THE ADMINISTRATIVE AGENT IMMEDIATELY
WHENEVER ANY SEPARATE INSURANCE CONCURRENT IN FORM OR CONTRIBUTING IN THE EVENT
OF LOSS WITH THAT REQUIRED TO BE MAINTAINED UNDER THIS SECTION 5.2 IS TAKEN OUT
BY POLYPORE; AND PROMPTLY DELIVER TO THE ADMINISTRATIVE AGENT A DUPLICATE
ORIGINAL COPY OF SUCH POLICY OR POLICIES.

SECTION 5.3.  Taxes.  Pay all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge or levy so long as (a) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and Polypore
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien and,
in the case of a Mortgaged Property, there is no risk of forfeiture of such
property or (b) the nonpayment thereof could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.4.  Financial Statements, Reports, etc.  In the case of Polypore,
furnish to the Administrative Agent (either physically or through electronic
delivery reasonably acceptable to the Administrative Agent), which shall furnish
to each Lender:

(A)                                  WITHIN 90 DAYS AFTER THE END OF EACH FISCAL
YEAR, ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE FINANCIAL CONDITION OF POLYPORE
AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE
RESULTS OF ITS OPERATIONS AND THE OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH
YEAR, TOGETHER WITH COMPARATIVE FIGURES FOR THE IMMEDIATELY PRECEDING FISCAL
YEAR, ALL AUDITED BY ERNST & YOUNG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS
OF RECOGNIZED NATIONAL STANDING AND ACCOMPANIED BY AN OPINION OF SUCH
ACCOUNTANTS (WHICH SHALL NOT BE QUALIFIED IN ANY MATERIAL RESPECT) TO THE EFFECT
THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF POLYPORE AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED;

(B)                                 WITHIN 45 DAYS AFTER THE END OF EACH OF THE
FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR, ITS CONSOLIDATED BALANCE SHEET
AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING
THE FINANCIAL CONDITION OF POLYPORE AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE
CLOSE OF SUCH FISCAL QUARTER AND THE RESULTS OF ITS OPERATIONS AND THE
OPERATIONS OF SUCH SUBSIDIARIES DURING SUCH FISCAL QUARTER AND THE THEN ELAPSED
PORTION OF THE FISCAL YEAR, AND COMPARATIVE FIGURES FOR THE SAME PERIODS IN THE
IMMEDIATELY PRECEDING FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS FAIRLY PRESENTING THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS
OF POLYPORE AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS;

(C)                                  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER PARAGRAPH (A), OR (B) ABOVE, A CERTIFICATE OF THE ACCOUNTING
FIRM (IN THE CASE OF PARAGRAPH (A)) OR FINANCIAL OFFICER (IN THE CASE OF
PARAGRAPH (B)) OPINING ON OR CERTIFYING SUCH STATEMENTS (WHICH CERTIFICATE, WHEN
FURNISHED BY AN ACCOUNTING FIRM, MAY BE LIMITED TO ACCOUNTING MATTERS AND
DISCLAIM RESPONSIBILITY FOR LEGAL INTERPRETATIONS AND WHICH MAY BE PROVIDED BY A
FINANCIAL OFFICER IF ACCOUNTING FIRMS GENERALLY ARE NOT PROVIDING SUCH
CERTIFICATES) (I) CERTIFYING THAT NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED
OR, IF SUCH AN EVENT OF DEFAULT OR DEFAULT HAS OCCURRED, SPECIFYING THE NATURE
AND EXTENT THEREOF AND ANY CORRECTIVE ACTION TAKEN OR PROPOSED TO BE TAKEN WITH
RESPECT THERETO, (II) SETTING

64


--------------------------------------------------------------------------------


FORTH COMPUTATIONS IN REASONABLE DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT
DEMONSTRATING COMPLIANCE WITH SECTION 6.10, (III) SETTING FORTH COMPUTATIONS IN
REASONABLE DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT OF THE TOTAL LEVERAGE
RATIO AND THE SENIOR LEVERAGE RATIO AS OF THE LAST DAY OF THE RELEVANT FISCAL
PERIOD AND (IV) SETTING FORTH COMPUTATIONS IN REASONABLE DETAIL SATISFACTORY TO
THE ADMINISTRATIVE AGENT OF ANY SPECIFIED PAYMENT MADE DURING THE RELEVANT
FISCAL PERIOD (INCLUDING CALCULATIONS OF THE AVAILABLE AMOUNT AND, IF
APPLICABLE, THE CONSOLIDATED FIXED CHARGE COVERAGE RATIO AS OF EACH RELEVANT
DATE) AND, IN THE CASE OF A CERTIFICATE DELIVERED WITH THE FINANCIAL STATEMENTS
REQUIRED BY PARAGRAPH (A) ABOVE, (X) SETTING FORTH POLYPORE’S CALCULATION OF
EXCESS CASH FLOW AND (Y) PRIOR TO CONSUMMATION OF THE MERGER, CERTIFYING THAT
THERE HAS BEEN NO CHANGE IN THE BUSINESS ACTIVITIES, ASSETS OR LIABILITIES OF
HOLDINGS, OR IF THERE HAS BEEN ANY SUCH CHANGE, DESCRIBING SUCH CHANGE IN
REASONABLE DETAIL AND CERTIFYING THAT HOLDINGS IS IN COMPLIANCE WITH SECTION
6.8(A);

(D)                                 WITHIN 45 DAYS AFTER THE COMMENCEMENT OF
EACH FISCAL YEAR OF POLYPORE, A DETAILED CONSOLIDATED BUDGET FOR SUCH FISCAL
YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
PROJECTED OPERATIONS AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL YEAR);

(E)                                  PROMPTLY AFTER THE SAME BECOME PUBLICLY
AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER
MATERIALS FILED BY ANY GROUP MEMBER WITH THE SEC, OR ANY GOVERNMENTAL AUTHORITY
SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH ANY
NATIONAL SECURITIES EXCHANGE, OR, AFTER THE INITIAL PUBLIC EQUITY OFFERING
(DISREGARDING FOR PURPOSES OF THIS SECTION 5.4(E) THE NET CASH PROCEEDS DOLLAR
THRESHOLD CONTAINED IN THE DEFINITION OF SUCH TERM), DISTRIBUTED TO ITS
SHAREHOLDERS, AS THE CASE MAY BE;

(F)                                    PROMPTLY AFTER THE RECEIPT THEREOF BY ANY
GROUP MEMBER, A COPY OF ANY “MANAGEMENT LETTER” RECEIVED BY ANY SUCH PERSON FROM
ITS CERTIFIED PUBLIC ACCOUNTANTS AND THE MANAGEMENT’S RESPONSE THERETO; AND

(G)                                 PROMPTLY, FROM TIME TO TIME, SUCH OTHER
INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION
OF ANY GROUP MEMBER, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

Documents required to be delivered pursuant to Section 5.4(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Polypore posts such documents, or
provides a link thereto on Polypore’s website on the Internet at Polypore’s
website address; or (ii) on which such documents are posted on Polypore’s behalf
on IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

SECTION 5.5.  Litigation and Other Notices.  Furnish to the Administrative
Agent, the Issuing Bank and each Lender prompt written notice of the following:

(A)                                  ANY EVENT OF DEFAULT OR DEFAULT, SPECIFYING
THE NATURE AND EXTENT THEREOF AND THE CORRECTIVE ACTION (IF ANY) TAKEN OR
PROPOSED TO BE TAKEN WITH RESPECT THERETO;

(B)                                 THE FILING OR COMMENCEMENT OF, OR ANY THREAT
OR NOTICE OF INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR
PROCEEDING, WHETHER AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL
AUTHORITY, AGAINST POLYPORE OR ANY AFFILIATE THEREOF THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

65


--------------------------------------------------------------------------------


(C)                                  THE OCCURRENCE OF ANY ERISA EVENT THAT,
ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF POLYPORE AND ITS ERISA
AFFILIATES IN AN AGGREGATE AMOUNT EXCEEDING $2,500,000; AND

(D)                                 ANY DEVELOPMENT THAT HAS RESULTED IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

SECTION 5.6.  Information Regarding Collateral.  (a)  Furnish to the
Administrative Agent prompt written notice of any change in (i) any Loan Party’s
legal name, (ii) the jurisdiction of organization or formation of any Loan
Party, (iii) any Loan Party’s identity or corporate structure or (iv) any Loan
Party’s Federal Taxpayer Identification Number.  Holdings and Polypore agree not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.  Holdings and Polypore also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.


(B)                                 IN THE CASE OF POLYPORE, EACH YEAR, AT THE
TIME OF DELIVERY OF THE ANNUAL FINANCIAL STATEMENTS WITH RESPECT TO THE
PRECEDING FISCAL YEAR PURSUANT TO SECTION 5.4(A), DELIVER TO THE ADMINISTRATIVE
AGENT A CERTIFICATE OF A FINANCIAL OFFICER SETTING FORTH THE INFORMATION
REQUIRED PURSUANT TO SECTION 2 OF THE PERFECTION CERTIFICATE OR CONFIRMING THAT
THERE HAS BEEN NO CHANGE IN SUCH INFORMATION SINCE THE DATE OF THE PERFECTION
CERTIFICATE DELIVERED ON THE RESTATEMENT EFFECTIVE DATE OR THE DATE OF THE MOST
RECENT CERTIFICATE DELIVERED PURSUANT TO THIS SECTION 5.6.

SECTION 5.7.  Maintaining Records; Access to Properties and Inspections.  Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities.  Each Loan Party will,
and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of Holdings, Polypore or any Material
Subsidiary at reasonable times and as often as reasonably requested (but not,
except during the continuance of an Event of Default, more than two times per
fiscal year) and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances and condition of Holdings, Polypore or any
Material Subsidiary with the officers thereof and independent accountants
therefor.  Except following the occurrence and during the continuance of any
Default, Polypore shall be entitled to have a representative present at all such
discussions and to obtain a copy of all written requests for information
relating to any Loan Party made by the Administrative Agent or any Lender to any
third party.

SECTION 5.8.  Use of Proceeds.  Use the proceeds of (a) the Term Loans (other
than the Incremental Term Loans) to pay (i) a portion of the amounts owing under
the Existing Credit Agreement and other existing Indebtedness of Polypore and
(ii) transaction costs incurred in connection with the Transactions, (b) the
Revolving Loans and Swingline Loans for working capital and general corporate
purposes (including to pay (i) a portion of the amounts owing under the Existing
Credit Agreement and other existing Indebtedness of Polypore and (ii)
transaction costs incurred in connection with the Transactions), (c) the Letters
of Credit for general corporate purposes and (d) Incremental Term Loans for
general corporate purposes (including Permitted Acquisitions).

SECTION 5.9.  Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including (i) filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust and (ii) delivering duly executed deposit account
control agreements as contemplated by, and within the time period referred to
in, the Guarantee and

66


--------------------------------------------------------------------------------


Collateral Agreement) that may be required under applicable law, or that the
Required Lenders or the Administrative Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority of the
security interests created or intended to be created by the Security Documents. 
Polypore will cause any subsequently acquired or organized Domestic Subsidiary
(other than any Inactive Subsidiary) or any Domestic Subsidiary that ceases to
be an Inactive Subsidiary to become a Loan Party by executing the Guarantee and
Collateral Agreement and each other applicable Security Document in favor of the
Administrative Agent.   In addition, subject to the last sentence of this
Section 5.9, from time to time, Polypore will, at its cost and expense, promptly
secure the Obligations by pledging or creating, or causing to be pledged or
created, perfected security interests with respect to such of its assets and
properties as the Administrative Agent or the Required Lenders shall designate
(it being understood that it is the intent of the parties that the Obligations
shall be secured by substantially all the assets of Polypore and its
Subsidiaries (including real and other properties acquired subsequent to the
Restatement Effective Date, but excluding real property with a value of less
than $5,000,000, leasehold real property, other immaterial leasehold property,
and other Excluded Property (as defined in the Guarantee and Collateral
Agreement).  Such security interests and Liens will be created under the
Security Documents and other security agreements, mortgages, deeds of trust and
other instruments and documents in form and substance satisfactory to the
Administrative Agent, and Polypore shall deliver or cause to be delivered to the
Lenders all such instruments and documents (including legal opinions, title
insurance policies and lien searches) as the Administrative Agent shall
reasonably request to evidence compliance with this Section 5.9.  Polypore
agrees to provide such evidence as the Administrative Agent shall reasonably
request as to the perfection and priority status of each such security interest
and Lien.  In furtherance of the foregoing, Polypore will give prompt notice to
the Administrative Agent of the acquisition by it or any of the Domestic
Subsidiaries of any real property (or any interest in real property) having a
value in excess of $5,000,000.  The actions required under this Section 5.9
shall be taken with 30 days (or such later time as may be acceptable to the
Administrative Agent) after the event giving rise to the requirement to take
such action.  Notwithstanding the foregoing, (x) the Administrative Agent shall
not take a security interest in those assets as to which the Administrative
Agent shall determine, in its reasonable discretion, that the cost of obtaining
such Lien (including any mortgage, stamp, intangibles or other tax) are
excessive in relation to the benefit to the Lenders of the security afforded
thereby and (y) Liens required to be granted pursuant to this Section 5.9 shall
be subject to exceptions and limitations consistent with those set forth in the
Collateral Documents as in effect on the Restatement Effective Date (to the
extent appropriate in the applicable jurisdiction).

SECTION 5.10.  Certain Treasury Regulation Matters.  In the event the Borrower
determines to take any action inconsistent with its intention as set forth in
the first sentence of Section 3.24, it will promptly notify the Administrative
Agent thereof.

SECTION 5.11.  Hedging Agreements.  In the case of Polypore, maintain Hedging
Agreements with one or more Lenders (or Affiliates thereof) to the extent
necessary to provide that at least 50% of the aggregate principal amount of
Funded Debt of Polypore outstanding on the Restatement Effective Date is subject
to either a fixed interest rate or interest rate protection for a period of not
less than two years from the Restatement Effective Date, which Hedging
Agreements shall have terms and conditions reasonably satisfactory to the
Administrative Agent.

SECTION 5.12.  Environmental Laws.  Except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect:

(a)  Comply in all material respects with, and use reasonable efforts to ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and use reasonable efforts to ensure that all

67


--------------------------------------------------------------------------------


tenants and subtenants obtain and comply in all material respects with and
maintain, any and all Environmental Permits required of them by any applicable
Environmental Laws.  For purposes of this Section 5.12(a), noncompliance with
the foregoing shall be deemed not to constitute a breach of this covenant,
provided, that upon learning of any actual or suspected noncompliance, Polypore
shall promptly undertake reasonable efforts to achieve compliance.


(B)                               CONDUCT AND COMPLETE IN ALL MATERIAL RESPECTS
ALL INVESTIGATIONS, STUDIES, SAMPLING AND TESTING, AND ALL REMEDIAL, REMOVAL AND
OTHER ACTIONS REQUIRED TO BE UNDERTAKEN BY ANY GROUP MEMBER UNDER ENVIRONMENTAL
LAWS AND PROMPTLY COMPLY WITH ALL ORDERS AND DIRECTIVES APPLICABLE TO ANY GROUP
MEMBER OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL LAWS; PROVIDED,
HOWEVER, THAT THIS COVENANT SHALL BE DEEMED NOT VIOLATED IF THE RELEVANT GROUP
MEMBER PROMPTLY CHALLENGES IN GOOD FAITH ANY SUCH ORDER OR DIRECTIVE IN A MANNER
CONSISTENT WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND OTHER REQUIREMENTS OF LAW
AND PURSUES SUCH CHALLENGE OR CHALLENGES DILIGENTLY.


(C)                                GENERATE, USE, TREAT, STORE, RELEASE, DISPOSE
OF, AND OTHERWISE MANAGE MATERIALS OF ENVIRONMENTAL CONCERN IN A MANNER THAT
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY TO ANY GROUP
MEMBER OR TO MATERIALLY AFFECT ANY REAL PROPERTY OWNED OR LEASED BY ANY OF THEM;
AND TAKE REASONABLE EFFORTS TO PREVENT ANY OTHER PERSON FROM GENERATING, USING,
TREATING, STORING, RELEASING, DISPOSING OF, OR OTHERWISE MANAGING MATERIALS OF
ENVIRONMENTAL CONCERN IN A MANNER THAT COULD REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL LIABILITY TO, OR MATERIALLY AFFECT ANY REAL PROPERTY OWNED OR
OPERATED BY, ANY GROUP MEMBER.  FOR PURPOSES OF THIS SECTION 5.12(C),
NONCOMPLIANCE WITH THE FOREGOING SHALL BE DEEMED NOT TO CONSTITUTE A BREACH OF
THIS COVENANT, PROVIDED, THAT, UPON LEARNING OF ANY ACTUAL OR SUSPECTED
NONCOMPLIANCE, POLYPORE SHALL PROMPTLY UNDERTAKE REASONABLE EFFORTS TO REMOVE
SUCH MATERIALS OF ENVIRONMENTAL CONCERN OR OTHERWISE REMEDIATE THEM IN A MANNER
CONSISTENT WITH APPLICABLE ENVIRONMENTAL LAW.


(D)                               MAINTAIN, UPDATE AS APPROPRIATE, AND IMPLEMENT
IN ALL MATERIAL RESPECTS AN ONGOING PROGRAM REASONABLY DESIGNED TO ENSURE THAT
ALL THE PROPERTIES AND OPERATIONS OF THE GROUP MEMBERS ARE REGULARLY AND
REASONABLY REVIEWED BY COMPETENT PROFESSIONALS TO IDENTIFY AND PROMOTE
COMPLIANCE WITH AND TO REASONABLY AND PRUDENTLY MANAGE ANY LIABILITIES OR
POTENTIAL LIABILITIES UNDER ANY ENVIRONMENTAL LAW THAT MAY AFFECT ANY GROUP
MEMBER, INCLUDING, WITHOUT LIMITATION, COMPLIANCE AND LIABILITIES RELATING TO: 
DISCHARGES TO AIR AND WATER; ACQUISITION, TRANSPORTATION, STORAGE AND USE OF
HAZARDOUS MATERIALS; WASTE DISPOSAL; REPAIR, MAINTENANCE AND IMPROVEMENT OF
PROPERTIES; EMPLOYEE HEALTH AND SAFETY; SPECIES PROTECTION; AND RECORDKEEPING.


ARTICLE VI


NEGATIVE COVENANTS

Each of Holdings and Polypore covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders (or,
in the case of Sections 6.10 and 6.11, the Required Revolving Lenders) shall
otherwise consent in writing, neither Holdings nor Polypore will, nor will they
cause or permit any of the Material Subsidiaries (or, in the case of Section
6.1, any of the Subsidiaries) to:

SECTION 6.1.  INDEBTEDNESS.  DIRECTLY OR INDIRECTLY, CREATE, INCUR, ISSUE,
ASSUME, GUARANTEE, ACQUIRE, BECOME LIABLE, CONTINGENTLY OR OTHERWISE, WITH
RESPECT TO, OR OTHERWISE BECOME RESPONSIBLE FOR PAYMENT OF (COLLECTIVELY,
“INCUR”) ANY INDEBTEDNESS (OTHER THAN PERMITTED INDEBTEDNESS); PROVIDED,

68


--------------------------------------------------------------------------------


HOWEVER, THAT IF NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AT THE TIME OF OR AS A CONSEQUENCE OF THE INCURRENCE OF ANY SUCH
INDEBTEDNESS, POLYPORE AND THE GUARANTORS MAY INCUR INDEBTEDNESS (INCLUDING
ACQUIRED INDEBTEDNESS), AND SUBSIDIARIES OF POLYPORE THAT ARE NOT GUARANTORS MAY
INCUR ACQUIRED INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO EXCEED $20,000,000 AT
ANY TIME OUTSTANDING, IN EACH CASE IF ON THE DATE OF THE INCURRENCE OF SUCH
INDEBTEDNESS, AFTER GIVING EFFECT TO THE INCURRENCE THEREOF, THE CONSOLIDATED
FIXED CHARGE COVERAGE RATIO WOULD HAVE BEEN GREATER THAN 2.0 TO 1.0.  THE
MAXIMUM AMOUNT OF INDEBTEDNESS THAT POLYPORE AND ITS SUBSIDIARIES MAY INCUR
PURSUANT TO THIS COVENANT SHALL NOT BE DEEMED TO BE EXCEEDED, WITH RESPECT TO
ANY OUTSTANDING INDEBTEDNESS, SOLELY AS A RESULT OF FLUCTUATIONS IN THE EXCHANGE
RATE OF CURRENCIES.  WHEN CALCULATING CAPACITY FOR THE INCURRENCE OF ADDITIONAL
INDEBTEDNESS BY POLYPORE AND ITS SUBSIDIARIES PURSUANT TO THIS COVENANT THE
EXCHANGE RATE OF CURRENCIES SHALL BE MEASURED AS OF THE DATE OF SUCH
CALCULATION.

SECTION 6.2.  Liens.  Create, incur, assume or suffer to exist any Lien on any
property or assets (including Capital Stock or other securities of any Person,
including any Subsidiary) now owned or hereafter acquired by it or on any income
or revenues or rights in respect of any thereof, except:

(A)                                  LIENS ON PROPERTY OR ASSETS OF POLYPORE AND
ITS SUBSIDIARIES EXISTING ON THE RESTATEMENT EFFECTIVE DATE AND SET FORTH IN
SCHEDULE 6.2; PROVIDED, THAT SUCH LIENS SHALL SECURE ONLY THOSE OBLIGATIONS
WHICH THEY SECURE ON THE RESTATEMENT EFFECTIVE DATE AND ANY EXTENSIONS, RENEWALS
AND REPLACEMENTS THEREOF PERMITTED HEREUNDER;

(B)                                 ANY LIEN CREATED UNDER THE LOAN DOCUMENTS;

(C)                                  ANY LIEN EXISTING ON ANY PROPERTY OR ASSET
PRIOR TO THE ACQUISITION THEREOF BY POLYPORE OR ANY SUBSIDIARY; PROVIDED, THAT
(I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
ACQUISITION, (II) SUCH LIEN DOES NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
POLYPORE OR ANY SUBSIDIARY, (III) SUCH LIEN DOES NOT MATERIALLY INTERFERE WITH
THE USE, OCCUPANCY AND OPERATION OF ANY MORTGAGED PROPERTY AND (IV) THE
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED BY ALL LIENS INCURRED
PURSUANT TO THIS PARAGRAPH (C) DOES NOT EXCEED THE GREATER OF (A) $35,000,000
AND (B) 2.5% OF TOTAL ASSETS AT ANY ONE TIME;

(D)                                 LIENS FOR TAXES NOT YET DUE OR WHICH ARE
BEING CONTESTED IN COMPLIANCE WITH SECTION 5.3;

(E)                                  CARRIERS’, LANDLORDS’, WAREHOUSEMEN’S,
MECHANICS’, MATERIALMEN’S, REPAIRMEN’S OR OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT DUE AND
PAYABLE OR WHICH ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 5.3;

(F)                                    PLEDGES AND DEPOSITS MADE IN THE ORDINARY
COURSE OF BUSINESS IN COMPLIANCE WITH WORKMEN’S COMPENSATION, UNEMPLOYMENT
INSURANCE AND OTHER SOCIAL SECURITY LAWS OR REGULATIONS;

(G)                                 DEPOSITS TO SECURE THE PERFORMANCE OF BIDS,
TRADE CONTRACTS (OTHER THAN FOR INDEBTEDNESS), LEASES (OTHER THAN CAPITAL LEASE
OBLIGATIONS), STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS
AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF
BUSINESS;

(H)                                 ZONING RESTRICTIONS, EASEMENTS,
RIGHTS-OF-WAY, RESTRICTIONS ON USE OF REAL PROPERTY AND OTHER SIMILAR
ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH, IN THE
AGGREGATE, DO NOT MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT
THERETO OR INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF POLYPORE OR
ANY OF ITS SUBSIDIARIES AS CURRENTLY OPERATED;

69


--------------------------------------------------------------------------------


(I)                                     PURCHASE MONEY SECURITY INTERESTS IN
REAL PROPERTY, IMPROVEMENTS THERETO OR EQUIPMENT HEREAFTER ACQUIRED (OR, IN THE
CASE OF IMPROVEMENTS, CONSTRUCTED) BY POLYPORE OR ANY SUBSIDIARY; PROVIDED, THAT
(I) SUCH SECURITY INTERESTS SECURE INDEBTEDNESS EITHER (A) PERMITTED BY CLAUSE
(VI) OF THE DEFINITION OF “PERMITTED INDEBTEDNESS” OR (B) OTHERWISE PERMITTED BY
SECTION 6.1 SO LONG AS, IN THE CASE OF THIS CLAUSE (B), AFTER GIVING PRO FORMA
EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS, POLYPORE IS IN COMPLIANCE WITH
SECTION 6.11 (DETERMINED WHETHER OR NOT POLYPORE IS OTHERWISE REQUIRED TO COMPLY
WITH SECTION 6.11), (II) SUCH SECURITY INTERESTS ARE ORIGINALLY INCURRED WITHIN
180 DAYS AFTER SUCH ACQUISITION (OR CONSTRUCTION), (III) THE INDEBTEDNESS
SECURED THEREBY IS CREATED WITHIN 180 DAYS AFTER SUCH ACQUISITION (OR
CONSTRUCTION) OR IS REFINANCING INDEBTEDNESS OF SUCH INDEBTEDNESS, AND (IV) SUCH
SECURITY INTERESTS DO NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF POLYPORE OR
ANY SUBSIDIARY (IT BEING AGREED THAT TRANSACTIONS WITH THE SAME VENDOR OR ANY
AFFILIATE OF SUCH VENDOR MAY BE CROSS-COLLATERALIZED);

(J)                                     LIENS ARISING OUT OF JUDGMENTS OR AWARDS
IN RESPECT OF WHICH ANY GROUP MEMBER SHALL IN GOOD FAITH BE PROSECUTING AN
APPEAL OR PROCEEDINGS FOR REVIEW IN RESPECT OF WHICH THERE SHALL BE SECURED A
SUBSISTING STAY OF EXECUTION PENDING SUCH APPEAL OR PROCEEDINGS; PROVIDED, THAT
THE AGGREGATE AMOUNT OF ALL SUCH JUDGMENTS OR AWARDS (AND ANY CASH AND THE FAIR
MARKET VALUE OF ANY PROPERTY SUBJECT TO SUCH LIENS) DOES NOT EXCEED $20,000,000
AT ANY TIME OUTSTANDING;

(K)                                  ANY INTEREST OR TITLE OF A LICENSOR, LESSOR
OR SUBLESSOR UNDER ANY LICENSE OR LEASE AGREEMENT PURSUANT TO WHICH RIGHTS ARE
GRANTED TO POLYPORE OR ANY SUBSIDIARY;

(L)                                     LICENSES, LEASES OR SUBLEASES GRANTED BY
POLYPORE OR ANY SUBSIDIARY TO THIRD PERSONS IN THE ORDINARY COURSE OF BUSINESS
NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE BUSINESS OF POLYPORE OR ANY
SUBSIDIARY;

(M)                               LIENS IN FAVOR OF CUSTOMS OR REVENUE
AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN
CONNECTION WITH THE IMPORTATION OF GOODS;

(N)                                 RESTRICTIONS IMPOSED IN THE ORDINARY COURSE
OF BUSINESS ON THE SALE OR DISTRIBUTION OF DESIGNATED INVENTORY PURSUANT TO
AGREEMENTS WITH CUSTOMERS UNDER WHICH SUCH INVENTORY IS CONSIGNED BY THE
CUSTOMER OR SUCH INVENTORY IS DESIGNATED FOR SALE TO ONE OR MORE CUSTOMERS;

(O)                                 (I) LIENS ON THE ASSETS OF A FOREIGN
SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR SECURING INDEBTEDNESS PERMITTED TO
BE INCURRED BY SUCH FOREIGN SUBSIDIARY PURSUANT TO CLAUSE (XIV) OF THE
DEFINITION OF “PERMITTED INDEBTEDNESS” AND (II) OTHER LIENS ON THE ASSETS OF A
FOREIGN SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR SECURING INDEBTEDNESS BY
SUCH FOREIGN SUBSIDIARY NOT, IN THE CASE OF THIS CLAUSE (II), IN EXCESS OF
$1,000,000;

(P)                                 ANY INTEREST OF A LESSOR UNDER LIENS ARISING
FROM PRECAUTIONARY UCC FINANCING STATEMENT FILINGS REGARDING LEASES ENTERED INTO
BY POLYPORE OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

(Q)                                 LIENS ARISING OUT OF CONDITIONAL SALE, TITLE
RETENTION, CONSIGNMENT OR SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS ENTERED
INTO BY POLYPORE OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS;

(R)                                    LIENS DEEMED TO EXIST IN CONNECTION WITH
INVESTMENTS IN REPURCHASE AGREEMENTS PERMITTED UNDER THIS AGREEMENT;

70


--------------------------------------------------------------------------------


(S)                                  LIENS THAT ARE CONTRACTUAL OR STATUTORY
SETOFF RIGHTS ARISING IN THE ORDINARY COURSE OF BUSINESS WITH FINANCIAL
INSTITUTIONS, RELATING TO POOLED DEPOSIT ACCOUNTS OR SWEEP ACCOUNTS OF ANY GROUP
MEMBER TO PERMIT SATISFACTION OF OVERDRAFT OR SIMILAR OBLIGATIONS INCURRED IN
THE ORDINARY COURSE OF BUSINESS OR RELATING TO PURCHASE ORDERS OR OTHER
AGREEMENTS ENTERED INTO WITH CUSTOMERS OF ANY GROUP MEMBER IN THE ORDINARY
COURSE OF BUSINESS;

(T)                                    LIENS SOLELY ON ANY CASH EARNEST MONEY
DEPOSITS BY POLYPORE OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF
INTENT OR PURCHASE AGREEMENT PERMITTED UNDER THIS AGREEMENT;

(U)                                 LIENS ON ACCOUNTS RECEIVABLE AND RELATED
ASSETS OR EQUIPMENT AND RELATED ASSETS INCURRED IN CONNECTION WITH QUALIFIED
SECURITIZATION TRANSACTIONS; AND

(V)                                 OTHER LIENS SECURING OBLIGATIONS INCURRED IN
THE ORDINARY COURSE OF BUSINESS THAT DO NOT, INDIVIDUALLY OR IN THE AGGREGATE,
SECURE OBLIGATIONS (OR ENCUMBER PROPERTY WITH A FAIR MARKET VALUE) IN EXCESS OF
THE GREATER OF (I) $50,000,000 AND (II) 3.5% OF TOTAL ASSETS AT ANY ONE TIME.

SECTION 6.3.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.5 and (b) any Capital Lease Obligations, Synthetic Lease
Obligations or Liens arising in connection therewith are permitted by clause
(vi) of the definition of “Permitted Indebtedness” and Section 6.2, as
applicable.

SECTION 6.4.  Investments, Loans and Advances.  Purchase, hold or acquire any
Capital Stock, evidences of indebtedness or other securities of, make or permit
to exist any loans or advances to, or make or permit to exist any investment or
any other interest in, any other Person (each, an “Investment” or an
“investment”), except:

(A)                                  PERMITTED INVESTMENTS;

(B)                                 LOANS OR ADVANCES MADE BY POLYPORE OR ANY
SUBSIDIARY TO POLYPORE OR ANY OTHER SUBSIDIARY; PROVIDED, THAT (I) ANY SUCH
LOANS AND ADVANCES MADE BY A LOAN PARTY SHALL BE EVIDENCED BY A PROMISSORY NOTE
PLEDGED TO THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT AND (II) THE
OUTSTANDING AMOUNT OF SUCH LOANS AND ADVANCES MADE BY LOAN PARTIES TO
SUBSIDIARIES THAT ARE NOT LOAN PARTIES SHALL NOT EXCEED THE GREATER OF (A)
$35,000,000 AND (B) 2.5% OF TOTAL ASSETS;

(C)                                  INVESTMENTS RECEIVED IN CONNECTION WITH THE
BANKRUPTCY OR REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND
DISPUTES WITH, CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS;

(D)                                 POLYPORE AND THE SUBSIDIARIES MAY MAKE LOANS
AND ADVANCES IN THE ORDINARY COURSE OF BUSINESS TO THEIR RESPECTIVE EMPLOYEES SO
LONG AS THE AGGREGATE PRINCIPAL AMOUNT THEREOF AT ANY TIME OUTSTANDING
(DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS OF SUCH LOANS AND
ADVANCES) SHALL NOT EXCEED $10,000,000 AT ANY TIME AND ADVANCES IN THE ORDINARY
COURSE OF BUSINESS OF PAYROLL PAYMENTS TO EMPLOYEES;

(E)                                  POLYPORE MAY ENTER INTO HEDGING AGREEMENTS
THAT ARE NOT SPECULATIVE IN NATURE;

71


--------------------------------------------------------------------------------


(F)                                    POLYPORE AND ITS SUBSIDIARIES MAY ACQUIRE
AND HOLD RECEIVABLES OWING TO IT, IF CREATED OR ACQUIRED IN THE ORDINARY COURSE
OF BUSINESS AND PAYABLE OR DISCHARGEABLE IN ACCORDANCE WITH CUSTOMARY TRADE
TERMS (INCLUDING THE DATING OF RECEIVABLES) OF POLYPORE OR SUCH SUBSIDIARY;

(G)                                 HOLDINGS (OR, AFTER THE MERGER, POLYPORE)
MAY ACQUIRE AND HOLD OBLIGATIONS OF ONE OR MORE OFFICERS OR OTHER EMPLOYEES OF
HOLDINGS (OR, AFTER THE MERGER, POLYPORE) OR ITS SUBSIDIARIES IN CONNECTION WITH
SUCH OFFICERS’ OR EMPLOYEES’ ACQUISITION OF CAPITAL STOCK OF HOLDINGS (OR, AFTER
THE MERGER, POLYPORE);

(H)                                 POLYPORE AND ITS SUBSIDIARIES MAY ACQUIRE
AND HOLD NON-CASH CONSIDERATION ISSUED BY THE PURCHASER OF ASSETS IN CONNECTION
WITH A SALE OF SUCH ASSETS TO THE EXTENT PERMITTED BY SECTION 6.5;

(I)                                     INVESTMENTS, LOANS AND ADVANCES EXISTING
ON THE RESTATEMENT EFFECTIVE DATE AND SET FORTH IN SCHEDULE 6.4;

(J)                                     PRIOR TO CONSUMMATION OF THE MERGER,
POLYPORE AND HOLDINGS MAY MAKE LOANS AND ADVANCES TO HOLDINGS AND/OR THE PARENT
(X) THE PROCEEDS OF WHICH SHALL BE APPLIED BY HOLDINGS AND/OR THE PARENT (A) TO
PAY ITS FRANCHISE TAXES AND OTHER FEES REQUIRED TO MAINTAIN ITS CORPORATE
EXISTENCE AND (B) TO PAY OUT OF POCKET GENERAL CORPORATE AND OVERHEAD EXPENSES
INCURRED BY HOLDINGS AND/OR THE PARENT NOT TO EXCEED IN THE CASE OF THIS CLAUSE
(B) (TOGETHER WITH THE TOTAL AMOUNT OF RESTRICTED PAYMENTS MADE FOR SUCH PURPOSE
UNDER SECTION 6.6(C)) $5,000,000 DURING ANY FISCAL YEAR OF POLYPORE AND (Y) IN
THE FORM OF TAX PAYMENTS, TO THE EXTENT DIRECTLY ATTRIBUTABLE TO (OR ARISING AS
A RESULT OF) THE OPERATIONS OF POLYPORE AND THE SUBSIDIARIES; PROVIDED, HOWEVER,
IN THE CASE OF THIS CLAUSE (Y), THAT (A) THE AMOUNT OF SUCH LOANS AND ADVANCES
(TOGETHER WITH DIVIDENDS MADE PURSUANT TO SECTION 6.6(C) FOR THE PURPOSE OF
FUNDING TAX PAYMENTS) SHALL NOT EXCEED THE AMOUNT THAT POLYPORE AND THE
SUBSIDIARIES WOULD BE REQUIRED TO PAY IN RESPECT OF FEDERAL, STATE AND LOCAL
TAXES WERE POLYPORE AND THE SUBSIDIARIES TO PAY SUCH TAXES AS STAND-ALONE
TAXPAYERS, (B) ALL LOANS AND ADVANCES MADE TO HOLDINGS AND/OR THE PARENT
PURSUANT TO THIS CLAUSE (J) ARE USED BY HOLDINGS AND/OR THE PARENT FOR THE
PURPOSES SPECIFIED HEREIN WITHIN 20 DAYS OF THE RECEIPT THEREOF AND (C) IN THE
CASE OF ANY LOAN OR ADVANCE MADE TO HOLDINGS PURSUANT TO THIS CLAUSE (J),
HOLDINGS OWNS, BENEFICIALLY AND OF RECORD, 100% OF THE ISSUED AND OUTSTANDING
CAPITAL STOCK OF POLYPORE AT THE TIME OF SUCH INVESTMENT;

(K)                                  INVESTMENTS THAT ARE MADE WITH THE PROCEEDS
OF SUBSTANTIALLY CONCURRENT EXCLUDED CONTRIBUTIONS;

(L)                                     INVESTMENTS MADE USING THE AVAILABLE
AMOUNT;

(M)                               THE SALE OR TRANSFER OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF DARAMIC LLC RELATED TO ITS OPERATIONS IN NORDERSTEDT,
GERMANY, TO A NEWLY-FORMED PRIVATE GERMAN LIMITED LIABILITY COMPANY
(GESELLSCHAFT MIT BESCHRÄNKTER HAFTUNG) THAT IS A WHOLLY OWNED SUBSIDIARY OF
POLYPORE ACQUISITION GMBH;

(N)                                 ADDITIONAL INVESTMENTS HAVING AN AGGREGATE
FAIR MARKET VALUE, TAKEN TOGETHER WITH ALL OTHER INVESTMENTS MADE PURSUANT TO
THIS CLAUSE (R) THAT ARE AT THAT TIME OUTSTANDING, NOT TO EXCEED THE GREATER OF
(A) $50,000,000 AND (B) 3.5% OF TOTAL ASSETS (PROVIDED THAT ANY INVESTMENTS IN
JOINT VENTURES PURSUANT TO THIS CLAUSE (N) WILL NOT EXCEED THE GREATER OF (A)
$25,000,000 AND (B) 1.75% OF TOTAL ASSETS;

72


--------------------------------------------------------------------------------


(O)                                 INVESTMENTS IN A SECURITIZATION ENTITY OR
ANY INVESTMENT BY A SECURITIZATION ENTITY IN ANY OTHER PERSON IN CONNECTION WITH
A QUALIFIED SECURITIZATION TRANSACTION; PROVIDED THAT ANY INVESTMENT IN A
SECURITIZATION ENTITY IS IN THE FORM OF A PURCHASE MONEY NOTE OR AN EQUITY
INTEREST OR INTERESTS IN RECEIVABLES AND RELATED ASSETS GENERATED BY POLYPORE OR
A SUBSIDIARY AND TRANSFERRED TO ANY PERSON IN CONNECTION WITH A QUALIFIED
SECURITIZATION TRANSACTION OR ANY SUCH PERSON OWNING SUCH RECEIVABLES;

(P)                                 INVESTMENTS THE PAYMENT FOR WHICH CONSISTS
EXCLUSIVELY OF QUALIFIED CAPITAL STOCK;

(Q)                                 ANY INVESTMENT IN ANY PERSON TO THE EXTENT
IT CONSISTS OF PREPAID EXPENSES, NEGOTIABLE INSTRUMENTS HELD FOR COLLECTION AND
LEASE, UTILITY AND WORKERS’ COMPENSATION, PERFORMANCE AND OTHER SIMILAR DEPOSITS
MADE IN THE ORDINARY COURSE OF BUSINESS; AND

(R)                                    INVESTMENTS IN UNRESTRICTED SUBSIDIARIES
NOT TO EXCEED $5,000,000 AT ANY ONE TIME OUTSTANDING.

SECTION 6.5.  Mergers, Consolidations and Sales of Assets.  (a)  In the case of
Polypore, in a single transaction or series of related transactions, consolidate
or merge with or into any Person, or sell, assign, transfer, lease, convey or
otherwise dispose of (or cause or permit any Subsidiary to sell, assign,
transfer, lease, convey or otherwise dispose of) all or substantially all of
Polypore’s assets (determined on a consolidated basis for Polypore and the
Subsidiaries) to any Person unless:

(I)   EITHER: (A) POLYPORE SHALL BE THE SURVIVING OR CONTINUING CORPORATION; OR
(B) THE PERSON (IF OTHER THAN POLYPORE) FORMED BY SUCH CONSOLIDATION OR INTO
WHICH POLYPORE IS MERGED OR THE PERSON WHICH ACQUIRES BY SALE, ASSIGNMENT,
TRANSFER, LEASE, CONVEYANCE OR OTHER DISPOSITION THE PROPERTIES AND ASSETS OF
POLYPORE AND OF THE SUBSIDIARIES SUBSTANTIALLY AS AN ENTIRETY (THE “SURVIVING
ENTITY”): (X) SHALL BE A CORPORATION ORGANIZED AND VALIDLY EXISTING UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF OR THE DISTRICT OF
COLUMBIA; AND (Y) SHALL EXPRESSLY ASSUME PURSUANT TO SUPPLEMENTS TO THE LOAN
DOCUMENTS OR OTHER DOCUMENTS OR INSTRUMENTS IN FORM REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT,
THE OBLIGATIONS;

(II)   EXCEPT IN THE CASE OF A MERGER OF POLYPORE WITH OR INTO A WHOLLY OWNED
SUBSIDIARY THAT IS NOT A SECURITIZATION ENTITY OR UNRESTRICTED SUBSIDIARY OF
POLYPORE AND EXCEPT IN THE CASE OF A MERGER ENTERED INTO SOLELY FOR THE PURPOSE
OF REINCORPORATING POLYPORE IN ANOTHER JURISDICTION, IMMEDIATELY AFTER GIVING
EFFECT TO SUCH TRANSACTION AND THE ASSUMPTION CONTEMPLATED BY CLAUSE (I)(B)(Y)
ABOVE (INCLUDING GIVING EFFECT TO ANY INDEBTEDNESS AND ACQUIRED INDEBTEDNESS
INCURRED IN CONNECTION WITH OR IN RESPECT OF SUCH TRANSACTION), POLYPORE OR SUCH
SURVIVING ENTITY, AS THE CASE MAY BE, SHALL BE ABLE TO INCUR AT LEAST $1.00 OF
ADDITIONAL INDEBTEDNESS (OTHER THAN PERMITTED INDEBTEDNESS) PURSUANT TO SECTION
6.1 HEREOF,

(III)   EXCEPT IN THE CASE OF A MERGER OF POLYPORE WITH OR INTO A WHOLLY OWNED
SUBSIDIARY THAT IS NOT A SECURITIZATION ENTITY OR UNRESTRICTED SUBSIDIARY AND
EXCEPT IN THE CASE OF A MERGER ENTERED INTO SOLELY FOR THE PURPOSE OF
REINCORPORATING POLYPORE IN ANOTHER JURISDICTION, IMMEDIATELY AFTER GIVING
EFFECT TO SUCH TRANSACTION AND THE ASSUMPTION CONTEMPLATED BY CLAUSE (I)(B)(Y)
ABOVE (INCLUDING, WITHOUT LIMITATION, GIVING EFFECT TO ANY INDEBTEDNESS AND
ACQUIRED INDEBTEDNESS INCURRED AND ANY LIEN GRANTED IN CONNECTION WITH OR IN
RESPECT OF THE TRANSACTION), NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
OR BE CONTINUING;

73


--------------------------------------------------------------------------------


(IV)   POLYPORE OR THE SURVIVING ENTITY SHALL HAVE DELIVERED TO THE
ADMINISTRATIVE AGENT AN OFFICERS’ CERTIFICATE AND AN OPINION OF COUNSEL, EACH
STATING THAT SUCH CONSOLIDATION, MERGER, SALE, ASSIGNMENT, TRANSFER, LEASE,
CONVEYANCE OR OTHER DISPOSITION AND, IF SUPPLEMENTS TO THE LOAN DOCUMENTS ARE
REQUIRED IN CONNECTION WITH SUCH TRANSACTION, SUCH SUPPLEMENTS COMPLY WITH THE
APPLICABLE PROVISIONS OF THE LOAN DOCUMENTS AND THAT ALL CONDITIONS PRECEDENT IN
THIS AGREEMENT RELATING TO SUCH TRANSACTION HAVE BEEN SATISFIED.


FOR PURPOSES OF THE FOREGOING, THE TRANSFER (BY LEASE, ASSIGNMENT, SALE OR
OTHERWISE, IN A SINGLE TRANSACTION OR SERIES OF TRANSACTIONS) OF ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES OR ASSETS OF ONE OR MORE SUBSIDIARIES THE
CAPITAL STOCK OF WHICH CONSTITUTES ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES
AND ASSETS OF POLYPORE, SHALL BE DEEMED TO BE THE TRANSFER OF ALL OR
SUBSTANTIALLY ALL OF THE PROPERTIES AND ASSETS OF POLYPORE. HOWEVER, TRANSFER OF
ASSETS (I) BETWEEN OR AMONG POLYPORE AND THE SUBSIDIARIES, (II) BETWEEN AND
AMONG FOREIGN SUBSIDIARIES OR (III) FROM FOREIGN SUBSIDIARIES TO POLYPORE OR A
LOAN PARTY WILL NOT BE SUBJECT TO THIS SECTION 6.5(A).


NOTWITHSTANDING ANYTHING IN THIS SECTION 6.5 TO THE CONTRARY, THE MERGER MAY BE
CONSUMMATED IF, AND ONLY IF, (I) THE PARENT NOTES SHALL HAVE BEEN PAID IN FULL,
(II) THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III HEREOF AND IN
EACH OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE DATE OF THE MERGER WITH THE SAME EFFECT AS THOUGH MADE ON AND AS
OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE AND (III) THE OTHER CONDITIONS
SET FORTH IN SECTION 6.5(A) HAVE BEEN SATISFIED.  FOR THE PURPOSES OF THIS
PARAGRAPH, IN DETERMINING WHETHER A DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND WHETHER THE REPRESENTATIONS AND WARRANTIES
DESCRIBED IN THIS PARAGRAPH CAN BE MADE, EACH TRANSACTION, CIRCUMSTANCE OR EVENT
RELATING TO THE PARENT OR HOLDINGS THAT IS IN EXISTENCE AT THE TIME OF THE
MERGER SHALL BE DEEMED TO BE IN EXISTENCE WITH RESPECT TO POLYPORE.


UPON ANY CONSOLIDATION, COMBINATION OR MERGER, OR ANY TRANSFER OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF POLYPORE IN ACCORDANCE WITH SECTION 6.5
HEREOF, IN WHICH POLYPORE IS NOT THE CONTINUING CORPORATION, THE SUCCESSOR
PERSON FORMED BY SUCH CONSOLIDATION OR INTO WHICH POLYPORE IS MERGED OR TO WHICH
SUCH CONVEYANCE, LEASE OR TRANSFER IS MADE SHALL SUCCEED TO, AND BE SUBSTITUTED
FOR, AND MAY EXERCISE EVERY RIGHT AND POWER OF POLYPORE UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS WITH THE SAME EFFECT AS IF SUCH SURVIVING ENTITY HAD
BEEN NAMED AS SUCH AND THAT, IN THE EVENT OF A CONVEYANCE OR TRANSFER (BUT NOT A
LEASE), THE CONVEYOR OR TRANSFEROR (BUT NOT A LESSOR) SHALL BE RELEASED FROM THE
PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


(B)                                 IN THE CASE OF ANY GUARANTOR, CONSOLIDATE OR
MERGE WITH OR INTO, OR SELL, ASSIGN, TRANSFER, LEASE, CONVEY OR OTHERWISE
DISPOSE OF, IN A SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS, ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON UNLESS:

(I)   (EXCEPT IN THE CASE OF SUCH GUARANTOR THAT HAS BEEN DISPOSED OF IN ITS
ENTIRETY TO ANOTHER PERSON (OTHER THAN TO POLYPORE OR AN AFFILIATE OF POLYPORE),
WHETHER THROUGH A MERGER, CONSOLIDATION OR SALE OF CAPITAL STOCK OR THROUGH THE
SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (SUCH SALE CONSTITUTING THE
DISPOSITION OF SUCH GUARANTOR IN ITS ENTIRETY), IF IN CONNECTION THEREWITH
POLYPORE PROVIDES AN OFFICERS’ CERTIFICATE TO THE ADMINISTRATIVE AGENT TO THE
EFFECT THAT POLYPORE WILL COMPLY WITH ITS OBLIGATIONS UNDER SECTION 2.13 HEREOF
IN RESPECT OF SUCH DISPOSITION) THE RESULTING, SURVIVING OR TRANSFEREE PERSON
(IF NOT SUCH GUARANTOR) SHALL BE A PERSON ORGANIZED AND VALIDLY EXISTING UNDER
THE LAWS OF THE JURISDICTION UNDER WHICH SUCH GUARANTOR WAS ORGANIZED OR UNDER
THE LAWS OF THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR THE DISTRICT OF
COLUMBIA, AND SUCH PERSON SHALL EXPRESSLY ASSUME, PURSUANT TO SUPPLEMENTS TO THE
LOAN DOCUMENTS OR OTHER

74


--------------------------------------------------------------------------------


DOCUMENTS OR INSTRUMENTS IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT, THE GUARANTEE OF SUCH
GUARANTOR;

(II)   EXCEPT IN THE CASE OF A MERGER OF SUCH GUARANTOR WITH OR INTO POLYPORE OR
ANOTHER GUARANTOR AND EXCEPT IN THE CASE OF A MERGER ENTERED INTO SOLELY FOR THE
PURPOSE OF REINCORPORATING SUCH GUARANTOR IN ANOTHER JURISDICTION, IMMEDIATELY
AFTER GIVING EFFECT TO SUCH TRANSACTION AND THE ASSUMPTION CONTEMPLATED BY THE
IMMEDIATELY PRECEDING CLAUSE (B)(I) (INCLUDING, WITHOUT LIMITATION, GIVING
EFFECT TO ANY INDEBTEDNESS AND ACQUIRED INDEBTEDNESS INCURRED AND ANY LIEN
GRANTED IN CONNECTION WITH OR IN RESPECT OF THE TRANSACTION), NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND

(III)   POLYPORE SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT SUCH CONSOLIDATION,
MERGER, SALE, ASSIGNMENT, TRANSFER, LEASE, CONVEYANCE OR OTHER DISPOSITION AND,
IF SUPPLEMENTS TO THE LOAN DOCUMENTS ARE REQUIRED IN CONNECTION WITH SUCH
TRANSACTION, SUCH SUPPLEMENTS COMPLY WITH THE APPLICABLE PROVISIONS OF THE LOAN
DOCUMENTS AND THAT ALL CONDITIONS PRECEDENT IN THIS AGREEMENT RELATING TO SUCH
TRANSACTION HAVE BEEN SATISFIED


IN CASE OF ANY SUCH CONSOLIDATION, MERGER, SALE OR CONVEYANCE AND UPON THE
ASSUMPTION BY THE SUCCESSOR PERSON, BY SUPPLEMENTS TO THE LOAN DOCUMENTS,
EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT AND REASONABLY SATISFACTORY
IN FORM TO THE ADMINISTRATIVE AGENT, OF THE GUARANTEE OF THE RELEVANT GUARANTOR,
SUCH SUCCESSOR PERSON SHALL SUCCEED TO AND BE SUBSTITUTED FOR THE GUARANTOR WITH
THE SAME EFFECT AS IF IT HAD BEEN NAMED HEREIN AS A GUARANTOR.


(C)                                  CONSUMMATE ANY ASSET SALE UNLESS (I) SUCH
ASSET SALE IS FOR CONSIDERATION AT LEAST 75% OF WHICH IS CASH OR PERMITTED
INVESTMENTS (OTHER THAN IN THE CASE OF A LIKE-KIND EXCHANGE OR TRADE-IN OF ONE
ASSET FOR ANOTHER ASSET USED OR USEFUL IN THE BUSINESS OF POLYPORE AND ITS
SUBSIDIARIES) AND (II) SUCH CONSIDERATION IS AT LEAST EQUAL TO THE FAIR MARKET
VALUE OF THE ASSETS BEING SOLD, TRANSFERRED, LEASED OR DISPOSED OF.

SECTION 6.6.  Restricted Payments.  Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent (unless the
contingency is the repayment of the Obligations or receipt of consent from the
requisite Lenders under this Agreement) or otherwise) to do so; provided,
however, that the following Restricted Payments shall be permitted:


(A)                                  ANY SUBSIDIARY MAY DECLARE AND PAY
DIVIDENDS OR MAKE OTHER DISTRIBUTIONS RATABLY TO ITS EQUITY HOLDERS;


(B)                                 SO LONG AS NO EVENT OF DEFAULT OR DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, HOLDINGS MAY
(AND POLYPORE MAY MAKE DISTRIBUTIONS TO HOLDINGS TO ENABLE HOLDINGS TO
REPURCHASE OR MAKE DISTRIBUTIONS TO PARENT TO ENABLE IT TO) REPURCHASE CAPITAL
STOCK OF HOLDINGS OR PARENT OWNED BY EMPLOYEES OF HOLDINGS OR PARENT, POLYPORE
OR THE SUBSIDIARIES OR MAKE PAYMENTS TO EMPLOYEES OF HOLDINGS OR PARENT,
POLYPORE OR THE SUBSIDIARIES UPON TERMINATION OF EMPLOYMENT OF SUCH EMPLOYEES
(INCLUDING AS A RESULT OF RETIREMENT OR SEVERANCE) IN CONNECTION WITH THE
EXERCISE OF STOCK OPTIONS, STOCK APPRECIATION RIGHTS OR SIMILAR EQUITY
INCENTIVES OR EQUITY BASED INCENTIVES PURSUANT TO MANAGEMENT INCENTIVE PLANS OR
IN CONNECTION WITH THE DEATH OR DISABILITY OF SUCH EMPLOYEES IN AN AGGREGATE
AMOUNT NOT TO EXCEED $5,000,000 IN ANY FISCAL YEAR (IT BEING AGREED THAT (I) ANY
AMOUNT NOT UTILIZED IN ANY FISCAL YEAR MAY BE CARRIED FORWARD AND UTILIZED IN
ANY SUBSEQUENT FISCAL YEAR, (II) SUCH AMOUNT SHALL BE INCREASED BY THE AMOUNT OF
CASH PROCEEDS RECEIVED BY HOLDINGS FROM THE SALE OF CAPITAL STOCK OF HOLDINGS OR
PARENT TO SUCH EMPLOYEES AFTER THE RESTATEMENT EFFECTIVE DATE TO THE EXTENT SUCH
PROCEEDS ARE CONTRIBUTED

75


--------------------------------------------------------------------------------



DIRECTLY OR INDIRECTLY TO POLYPORE AS COMMON EQUITY AND (III) ANY PROCEEDS OF
KEY MAN LIFE INSURANCE ACTUALLY RECEIVED BY POLYPORE OR HOLDINGS MAY BE USED OR
DISTRIBUTED BY POLYPORE OR HOLDINGS FOR PURPOSES OF SUCH REPURCHASES WITHOUT
REGARD TO SUCH AMOUNT); PROVIDED, THAT AFTER CONSUMMATION OF THE MERGER, ALL
REFERENCES IN THIS CLAUSE (B) TO THE PARENT OR HOLDINGS SHALL BE DEEMED TO BE
REFERENCES TO POLYPORE;


(C)                                  PRIOR TO CONSUMMATION OF THE MERGER,
POLYPORE AND HOLDINGS MAY MAKE RESTRICTED PAYMENTS TO HOLDINGS AND/OR PARENT (X)
THE PROCEEDS OF WHICH SHALL BE APPLIED BY HOLDINGS AND/OR THE PARENT (A) TO PAY
ITS FRANCHISE TAXES AND OTHER FEES REQUIRED TO MAINTAIN ITS CORPORATE EXISTENCE
AND (B) TO PAY OUT OF POCKET GENERAL CORPORATE AND OVERHEAD EXPENSES INCURRED BY
HOLDINGS AND/OR THE PARENT NOT TO EXCEED IN THE CASE OF THIS CLAUSE (B)
(TOGETHER WITH THE TOTAL AMOUNT OF INVESTMENTS MADE FOR SUCH PURPOSE UNDER
SECTION 6.4(J)) $5,000,000 DURING ANY FISCAL YEAR OF POLYPORE AND (Y) IN THE
FORM OF TAX PAYMENTS, TO THE EXTENT DIRECTLY ATTRIBUTABLE TO (OR ARISING AS A
RESULT OF) THE OPERATIONS OF POLYPORE AND THE SUBSIDIARIES; PROVIDED, HOWEVER,
THAT (A) THE AMOUNT OF SUCH DIVIDENDS (TOGETHER WITH LOANS AND ADVANCES MADE
PURSUANT TO SECTION 6.4(J) FOR THE PURPOSE OF FUNDING TAX PAYMENTS) SHALL NOT
EXCEED THE AMOUNT THAT POLYPORE AND THE SUBSIDIARIES WOULD BE REQUIRED TO PAY IN
RESPECT OF FEDERAL, STATE AND LOCAL TAXES WERE POLYPORE AND THE SUBSIDIARIES TO
PAY SUCH TAXES AS STAND-ALONE TAXPAYERS, (B) ALL RESTRICTED PAYMENTS MADE TO
HOLDINGS AND/OR PARENT PURSUANT TO THIS CLAUSE (C) ARE USED BY HOLDINGS AND/OR
PARENT FOR THE PURPOSES SPECIFIED HEREIN WITHIN 20 DAYS OF THE RECEIPT THEREOF
AND (C) IN THE CASE OF ANY RESTRICTED PAYMENT MADE TO HOLDINGS PURSUANT TO THIS
CLAUSE (C), HOLDINGS OWNS, BENEFICIALLY AND OF RECORD, 100% OF THE ISSUED AND
OUTSTANDING CAPITAL STOCK OF POLYPORE AT THE TIME OF SUCH RESTRICTED PAYMENT;


(D)                                 THE PAYMENT OF ANY DIVIDEND OR THE
CONSUMMATION OF ANY IRREVOCABLE REDEMPTION WITHIN 60 DAYS AFTER THE DATE OF
DECLARATION OF SUCH DIVIDEND OR NOTICE OF SUCH REDEMPTION IF THE DIVIDEND OR
PAYMENT OF THE REDEMPTION PRICE, AS THE CASE MAY BE, WOULD HAVE BEEN PERMITTED
ON THE DATE OF DECLARATION OR NOTICE;


(E)                                  ANY RESTRICTED PAYMENT MADE OUT OF THE NET
CASH PROCEEDS OF THE SUBSTANTIALLY CONCURRENT SALE OF, OR MADE BY EXCHANGE FOR,
QUALIFIED CAPITAL STOCK OF POLYPORE (OTHER THAN CAPITAL STOCK ISSUED OR SOLD TO
A SUBSIDIARY OF POLYPORE OR AN EMPLOYEE STOCK OWNERSHIP PLAN OR TO A TRUST
ESTABLISHED BY POLYPORE OR ANY SUBSIDIARY FOR THE BENEFIT OF THEIR RESPECTIVE
EMPLOYEES) OR A SUBSTANTIALLY CONCURRENT CASH CAPITAL CONTRIBUTION RECEIVED BY
POLYPORE FROM ITS SHAREHOLDERS; PROVIDED, HOWEVER, THAT THE NET CASH PROCEEDS
FROM SUCH SALE OR SUCH CASH CAPITAL CONTRIBUTION (TO THE EXTENT SO USED FOR SUCH
RESTRICTED PAYMENT) SHALL BE EXCLUDED FROM THE CALCULATION OF THE AVAILABLE
AMOUNT;


(F)                                    IF NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING OR WOULD OCCUR AS A CONSEQUENCE THEREOF, THE
DECLARATION AND PAYMENT OF DIVIDENDS TO HOLDERS OF ANY CLASS OR SERIES OF
DESIGNATED PREFERRED STOCK (OTHER THAN DISQUALIFIED CAPITAL STOCK), ISSUED AFTER
THE RESTATEMENT EFFECTIVE DATE; PROVIDED THAT, AT THE TIME OF THE DECLARATION OF
SUCH DIVIDEND, POLYPORE, AFTER GIVING EFFECT TO THE PAYMENT OF SUCH DIVIDEND ON
A PRO FORMA BASIS, WOULD HAVE HAD A CONSOLIDATED FIXED CHARGE COVERAGE RATIO OF
AT LEAST 2.0 TO 1.0;


(G)                                 PAYMENTS TO HOLDINGS FOR THE PURPOSE OF
PERMITTING, AND IN AN AMOUNT EQUAL TO THE AMOUNT REQUIRED TO PERMIT, HOLDINGS TO
REDEEM OR REPURCHASE HOLDINGS’ COMMON EQUITY OR OPTIONS IN RESPECT THEREOF, IN
EACH CASE IN CONNECTION WITH THE REPURCHASE PROVISIONS OF EMPLOYEE STOCK OPTION
OR STOCK PURCHASE AGREEMENTS OR OTHER AGREEMENTS TO COMPENSATE MANAGEMENT
EMPLOYEES OR UPON THE DEATH, DISABILITY, RETIREMENT, SEVERANCE OR TERMINATION OF
EMPLOYMENT OF MANAGEMENT EMPLOYEES; PROVIDED THAT ALL SUCH REDEMPTIONS OR
REPURCHASES PURSUANT TO THIS CLAUSE (G) SHALL NOT EXCEED IN ANY FISCAL YEAR THE
SUM OF (I) $5,000,000 PLUS (II) ANY AMOUNTS NOT UTILIZED IN ANY PRECEDING FISCAL
YEAR FOLLOWING THE RESTATEMENT EFFECTIVE DATE THAT WERE OTHERWISE AVAILABLE
UNDER THIS CLAUSE FOR SUCH PURCHASES (WHICH AGGREGATE

76


--------------------------------------------------------------------------------



AMOUNT SHALL BE INCREASED BY THE AMOUNT OF ANY NET CASH PROCEEDS RECEIVED FROM
THE SALE SINCE THE RESTATEMENT EFFECTIVE DATE OF CAPITAL STOCK (OTHER THAN
DISQUALIFIED CAPITAL STOCK) TO MEMBERS OF POLYPORE’S MANAGEMENT TEAM THAT HAVE
NOT OTHERWISE BEEN APPLIED TO THE PAYMENT OF RESTRICTED PAYMENTS THROUGH
APPLICATION OF THE AVAILABLE AMOUNT OR CLAUSE (E) OF THIS SECTION 6.6 AND BY THE
CASH PROCEEDS OF ANY “KEY-MAN” LIFE INSURANCE POLICIES WHICH ARE USED TO MAKE
SUCH REDEMPTIONS OR REPURCHASES); PROVIDED, FURTHER, THAT THE CANCELLATION OF
INDEBTEDNESS OWING TO POLYPORE FROM MEMBERS OF MANAGEMENT OF POLYPORE OR ANY
SUBSIDIARY IN CONNECTION WITH ANY REPURCHASE OF CAPITAL STOCK OF HOLDINGS (OR
WARRANTS OR OPTIONS OR RIGHTS TO ACQUIRE SUCH CAPITAL STOCK) WILL NOT BE DEEMED
TO CONSTITUTE A RESTRICTED PAYMENT;


(H)                                 REPURCHASES OF CAPITAL STOCK DEEMED TO OCCUR
UPON THE EXERCISE OF STOCK OPTIONS, WARRANTS OR OTHER CONVERTIBLE SECURITIES IF
SUCH CAPITAL STOCK REPRESENTS A PORTION OF THE EXERCISE PRICE THEREOF;


(I)                                     PAYMENTS OF DIVIDENDS ON DISQUALIFIED
CAPITAL STOCK ISSUED IN COMPLIANCE WITH SECTION 6.1 HEREOF;


(J)                                     SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD BE CAUSED THEREBY, THE PAYMENT
OF DIVIDENDS ON POLYPORE’S COMMON STOCK (OR, PRIOR TO THE MERGER, DIVIDENDS,
DISTRIBUTIONS OR ADVANCES TO HOLDINGS OR THE PARENT TO ALLOW THE PARENT TO PAY
DIVIDENDS ON ITS COMMON STOCK), OF UP TO 6% PER ANNUM OF THE NET CASH PROCEEDS
RECEIVED BY THE PARENT IN THE PUBLIC EQUITY OFFERING; AND


(K)                                  IN ADDITION TO THE FOREGOING RESTRICTED
PAYMENTS, POLYPORE (AND, PRIOR TO THE MERGER, HOLDINGS) MAY MAKE ADDITIONAL
RESTRICTED PAYMENTS USING THE AVAILABLE AMOUNT.


SECTION 6.7.  TRANSACTIONS WITH AFFILIATES.


(A)                                  POLYPORE SHALL NOT, AND SHALL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO OR PERMIT TO
OCCUR ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS (INCLUDING, WITHOUT
LIMITATION, THE PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE
RENDERING OF ANY SERVICE) WITH, OR FOR THE BENEFIT OF, ANY OF ITS AFFILIATES
INVOLVING AGGREGATE CONSIDERATION IN EXCESS OF $3,000,000 (AN “AFFILIATE
TRANSACTION”), OTHER THAN AFFILIATE TRANSACTIONS ON TERMS THAT ARE NOT
MATERIALLY LESS FAVORABLE THAN THOSE THAT MIGHT REASONABLY HAVE BEEN OBTAINED IN
A COMPARABLE TRANSACTION AT SUCH TIME ON AN ARM’S-LENGTH BASIS FROM A PERSON
THAT IS NOT AN AFFILIATE OF POLYPORE; PROVIDED, HOWEVER, THAT FOR A TRANSACTION
OR SERIES OF RELATED TRANSACTIONS WITH AN AGGREGATE VALUE OF $10,000,000 OR
MORE, AT POLYPORE’S OPTION, EITHER: (I) A MAJORITY OF THE DISINTERESTED MEMBERS
OF THE BOARD OF DIRECTORS OF POLYPORE SHALL DETERMINE IN GOOD FAITH THAT SUCH
AFFILIATE TRANSACTION IS ON TERMS THAT ARE NOT MATERIALLY LESS FAVORABLE THAN
THOSE THAT MIGHT REASONABLY HAVE BEEN OBTAINED IN A COMPARABLE TRANSACTION AT
SUCH TIME ON AN ARM’S-LENGTH BASIS FROM A PERSON THAT IS NOT AN AFFILIATE OF
POLYPORE, OR (II) THE BOARD OF DIRECTORS OF POLYPORE OR ANY SUCH SUBSIDIARY
PARTY TO SUCH AFFILIATE TRANSACTION SHALL HAVE RECEIVED AN OPINION FROM A
NATIONALLY RECOGNIZED INVESTMENT BANKING, APPRAISAL OR ACCOUNTING FIRM THAT SUCH
AFFILIATE TRANSACTION IS EITHER FAIR, FROM A FINANCIAL STANDPOINT, TO POLYPORE
AND ITS SUBSIDIARIES OR IS ON TERMS NOT MATERIALLY LESS FAVORABLE THAN THOSE
THAT MIGHT REASONABLY HAVE BEEN OBTAINED IN A COMPARABLE TRANSACTION AT SUCH
TIME ON AN ARM’S-LENGTH BASIS FROM A PERSON THAT IS NOT AN AFFILIATE OF
POLYPORE; AND PROVIDED, FURTHER, THAT FOR AN AFFILIATE TRANSACTION WITH AN
AGGREGATE VALUE OF $20,000,000 OR MORE THE BOARD OF DIRECTORS OF POLYPORE OR ANY
SUCH SUBSIDIARY PARTY TO SUCH AFFILIATE TRANSACTION SHALL HAVE RECEIVED A
WRITTEN OPINION FROM A NATIONALLY RECOGNIZED INVESTMENT BANKING, APPRAISAL OR
ACCOUNTING FIRM THAT SUCH AFFILIATE TRANSACTION IS EITHER FAIR, FROM A FINANCIAL
STANDPOINT, TO POLYPORE AND ITS SUBSIDIARIES OR IS ON TERNS NOT MATERIALLY LESS
FAVORABLE THAN THOSE THAT MIGHT REASONABLY HAVE BEEN OBTAINED IN A COMPARABLE
TRANSACTION AT SUCH TIME ON AN ARM’S-LENGTH BASIS FROM A PERSON THAT IS NOT AN
AFFILIATE OF POLYPORE.

77


--------------------------------------------------------------------------------



(B)                                 THE RESTRICTIONS SET FORTH IN SECTION 6.7(A)
HEREOF SHALL NOT APPLY TO: (I) REASONABLE FEES AND COMPENSATION PAID TO, AND
INDEMNITY PROVIDED ON BEHALF OF, OFFICERS, DIRECTORS, EMPLOYEES OR CONSULTANTS
OF POLYPORE OR ANY SUBSIDIARY OF POLYPORE AS DETERMINED IN GOOD FAITH BY
POLYPORE’S BOARD OF DIRECTORS OR SENIOR MANAGEMENT; (II) TRANSACTIONS
EXCLUSIVELY BETWEEN OR AMONG POLYPORE AND ANY OF ITS SUBSIDIARIES OR ANY ENTITY
THAT BECOMES A SUBSIDIARY AS A RESULT OF SUCH TRANSACTION (OTHER THAN A
SECURITIZATION ENTITY) OR EXCLUSIVELY BETWEEN OR AMONG SUCH SUBSIDIARIES OR ANY
ENTITY THAT BECOMES A SUBSIDIARY AS A RESULT OF SUCH TRANSACTION, PROVIDED THAT
SUCH TRANSACTIONS ARE NOT OTHERWISE PROHIBITED BY THIS AGREEMENT; (III) ANY
AGREEMENT AS IN EFFECT AS OF THE RESTATEMENT EFFECTIVE DATE AND DESCRIBED ON
SCHEDULE 6.7 OR ANY AMENDMENT THERETO OR ANY TRANSACTION CONTEMPLATED THEREBY
(INCLUDING PURSUANT TO ANY AMENDMENT THERETO) OR BY ANY REPLACEMENT AGREEMENT
THERETO SO LONG AS ANY SUCH AMENDMENT OR REPLACEMENT AGREEMENT IS NOT MORE
DISADVANTAGEOUS TO THE LENDERS IN ANY MATERIAL RESPECT THAN THE ORIGINAL
AGREEMENT AS IN EFFECT ON THE RESTATEMENT EFFECTIVE DATE AS DETERMINED IN GOOD
FAITH BY THE BOARD OF DIRECTORS OF POLYPORE; (IV) RESTRICTED PAYMENTS OR
INVESTMENTS (OTHER THAN INVESTMENTS MADE PURSUANT TO SECTION 6.4(L)) PERMITTED
BY THIS AGREEMENT; (V) TRANSACTIONS EFFECTED AS PART OF A QUALIFIED
SECURITIZATION TRANSACTION; (VI) THE PAYMENT OF CUSTOMARY ANNUAL MANAGEMENT,
CONSULTING AND ADVISORY FEES AND RELATED EXPENSES TO THE PERMITTED INVESTORS AND
THEIR AFFILIATES MADE PURSUANT TO ANY FINANCIAL ADVISORY, FINANCING,
UNDERWRITING OR PLACEMENT AGREEMENT OR IN RESPECT OF OTHER INVESTMENT BANKING
ACTIVITIES, INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ACQUISITIONS OR
DIVESTITURES WHICH ARE APPROVED BY THE BOARD OF DIRECTORS OF POLYPORE OR SUCH
SUBSIDIARY IN GOOD FAITH; (VII) PAYMENTS OR LOANS ALLOWED BY LAW TO EMPLOYEES OR
CONSULTANTS THAT ARE APPROVED BY THE BOARD OF DIRECTORS OF POLYPORE IN GOOD
FAITH; (VIII) SALES OF QUALIFIED CAPITAL STOCK; (IX) THE EXISTENCE OF, OR THE
PERFORMANCE BY POLYPORE OR ANY OF ITS SUBSIDIARIES OF ITS OBLIGATIONS UNDER THE
TERMS OF, ANY STOCKHOLDERS’ AGREEMENT (INCLUDING ANY REGISTRATION RIGHTS
AGREEMENT OR PURCHASE AGREEMENT RELATED THERETO) TO WHICH IT IS A PARTY AS OF
THE RESTATEMENT EFFECTIVE DATE AND ANY SIMILAR AGREEMENTS WHICH IT MAY ENTER
INTO THEREAFTER; PROVIDED, HOWEVER, THAT THE EXISTENCE OF, OR THE PERFORMANCE BY
POLYPORE OR ANY OF ITS SUBSIDIARIES OF OBLIGATIONS UNDER, ANY FUTURE AMENDMENT
TO ANY SUCH EXISTING AGREEMENT OR UNDER ANY SIMILAR AGREEMENT ENTERED INTO AFTER
THE RESTATEMENT EFFECTIVE DATE SHALL ONLY BE PERMITTED BY THIS CLAUSE (IX) TO
THE EXTENT THAT THE TERMS OF ANY SUCH AMENDMENT OR NEW AGREEMENT ARE NOT
DISADVANTAGEOUS TO THE LENDERS IN ANY MATERIAL RESPECT; (X) TRANSACTIONS
PERMITTED BY, AND COMPLYING WITH, THE PROVISIONS OF SECTION 6.5; (XI) ANY
ISSUANCE OF SECURITIES OR OTHER PAYMENTS, AWARDS, GRANTS IN CASH, SECURITIES OR
OTHERWISE PURSUANT TO, OR THE FUNDING OF, EMPLOYMENT ARRANGEMENTS, STOCK OPTIONS
AND STOCK OWNERSHIP PLANS APPROVED BY THE BOARD OF DIRECTORS OF POLYPORE; (XII)
TRANSACTIONS IN WHICH POLYPORE OR ANY SUBSIDIARY DELIVERS TO THE ADMINISTRATIVE
AGENT A LETTER FROM A NATIONALLY RECOGNIZED INVESTMENT BANKING, APPRAISAL OR
ACCOUNTING FIRM STATING THAT SUCH TRANSACTION IS FAIR TO POLYPORE OR SUCH
SUBSIDIARY FROM A FINANCIAL POINT OF VIEW; AND (XIII) TRANSACTIONS WITH
CUSTOMERS, CLIENTS, SUPPLIERS, OR PURCHASERS OR SELLERS OF GOODS OR SERVICES, IN
EACH CASE IN THE ORDINARY COURSE OF BUSINESS AND OTHERWISE IN COMPLIANCE WITH
THE TERMS OF THIS AGREEMENT THAT ARE FAIR TO POLYPORE OR THE SUBSIDIARIES, IN
THE REASONABLE DETERMINATION OF THE MEMBERS OF THE BOARD OF DIRECTORS OF
POLYPORE, WHICH DETERMINATIONS SHALL BE CONCLUSIVE, OR ARE ON TERMS AT LEAST AS
FAVORABLE AS MIGHT REASONABLY HAVE BEEN OBTAINED AT SUCH TIME FROM AN
UNAFFILIATED PARTY.

SECTION 6.8.  Business of Holdings, Polypore and Subsidiaries.  (a)  With
respect to Holdings, engage in any business activities or have any assets or
liabilities other than (i) its ownership of the Capital Stock of Polypore and
liabilities incidental thereto, including its liabilities hereunder and pursuant
to the Guarantee and Collateral Agreement and (ii) Indebtedness permitted under
Section 6.1.  This covenant shall automatically cease to be effective if the
Merger is consummated.


(B)                                 WITH RESPECT TO POLYPORE AND ITS
SUBSIDIARIES, ENGAGE IN ANY BUSINESSES A MAJORITY OF WHOSE REVENUES ARE NOT
DERIVED FROM BUSINESSES THAT ARE THE SAME OR REASONABLY SIMILAR, ANCILLARY OR
RELATED TO, OR A REASONABLE EXTENSION, DEVELOPMENT OR EXPANSION OF, THE
BUSINESSES IN WHICH POLYPORE AND ITS SUBSIDIARIES ARE ENGAGED ON THE RESTATEMENT
EFFECTIVE DATE (WHICH SHALL INCLUDE, WITHOUT LIMITATION, BUSINESS OR OPERATIONS
OF POLYPORE’S SUPPLIERS AND CUSTOMERS).

78


--------------------------------------------------------------------------------


SECTION 6.9.  Amendments to Senior Subordinated Note Indenture; Certain Payments
of Subordinated Debt.  (a)  Permit any supplement, modification or amendment of
the Senior Subordinated Note Indenture if the effect of such supplement,
modification or amendment as a whole would materially increase the obligations
(including, without limitation, the pricing thereof) of the obligor or confer
additional material rights on the holders of the Indebtedness outstanding
thereunder in a manner that would be, or could reasonably be expected to be,
materially detrimental to Polypore or materially adverse to the interests of the
Lenders, as determined in good faith by Polypore.


(B)                                 MAKE ANY DISTRIBUTION, WHETHER IN CASH,
PROPERTY, SECURITIES OR A COMBINATION THEREOF IN EXCESS OF $15,000,000 IN THE
AGGREGATE DURING THE TERM OF THIS AGREEMENT, OTHER THAN REGULAR SCHEDULED
PAYMENTS OF PRINCIPAL AND INTEREST AS AND WHEN DUE (TO THE EXTENT NOT PROHIBITED
BY APPLICABLE SUBORDINATION PROVISIONS), IN RESPECT OF, OR PAY, OR OFFER OR
COMMIT TO PAY, OR DIRECTLY OR INDIRECTLY (INCLUDING PURSUANT TO ANY SYNTHETIC
PURCHASE AGREEMENT) REDEEM, REPURCHASE, RETIRE OR OTHERWISE ACQUIRE FOR
CONSIDERATION, OR SET APART ANY SUM FOR THE AFORESAID PURPOSES, ANY SUBORDINATED
INDEBTEDNESS (PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT PROHIBIT (I) ANY
REFINANCINGS OF INDEBTEDNESS IN ACCORDANCE WITH SECTION 6.1, (II) THE CONVERSION
OF ANY SUCH INDEBTEDNESS INTO EQUITY SECURITIES OR (III) ANY SUCH TRANSACTION
FUNDED WITH THE AVAILABLE AMOUNT).

SECTION 6.10.  Capital Expenditures.  (a)  Permit the aggregate amount of
Capital Expenditures made by Polypore and the Subsidiaries in any fiscal year of
Polypore to exceed the sum of (i) $60,000,000 and (ii) the Acquired CapEx Amount
(the “CapEx Basket”).  For purposes of this Section 6.10, the “Acquired CapEx
Amount”, with respect to any Acquired Entity, shall equal the product of (x) the
aggregate amount of Capital Expenditures made by the Acquired Entity in the two
fiscal years prior to the date of the Permitted Acquisition and (y) 0.50.


(B)                                 THE AMOUNT OF PERMITTED CAPITAL EXPENDITURES
SET FORTH IN PARAGRAPH (A) ABOVE (AS ADJUSTED IN ACCORDANCE WITH THE TERMS
THEREOF) IN RESPECT OF ANY FISCAL YEAR (I) SHALL BE INCREASED (BUT NOT
DECREASED) BY THE AMOUNT OF UNUSED PERMITTED CAPITAL EXPENDITURES FOR THE TWO
IMMEDIATELY PRECEDING FISCAL YEARS; PROVIDED, THAT CAPITAL EXPENDITURES MADE
PURSUANT TO THIS SECTION DURING ANY FISCAL YEAR SHALL BE DEEMED MADE, FIRST, IN
RESPECT OF AMOUNTS CARRIED OVER FROM THE FISCAL YEAR TWO YEARS PRIOR THERETO
PURSUANT TO THE PRECEDING SENTENCE, SECOND, IN RESPECT OF AMOUNTS CARRIED OVER
FROM THE IMMEDIATELY PRIOR FISCAL YEAR PURSUANT TO THE PRECEDING SENTENCE, AND,
THIRD, IN RESPECT OF AMOUNTS PERMITTED FOR SUCH FISCAL YEAR AS PROVIDED ABOVE
AND (II) MAY, AT THE OPTION OF POLYPORE, BE INCREASED BY UP TO 50% OF THE CAPEX
BASKET THEN IN EFFECT (IN WHICH CASE THERE SHALL BE A CORRESPONDING REDUCTION IN
THE CAPEX BASKET FOR THE NEXT SUCCEEDING FISCAL YEAR).


(C)                                  IN ADDITION TO THE FOREGOING, (I) POLYPORE
AND ITS SUBSIDIARIES MAY MAKE CAPITAL EXPENDITURES IN AN AGGREGATE AMOUNT NOT TO
EXCEED $10,000,000 DURING THE TERM OF THIS AGREEMENT, (II) POLYPORE AND ITS
SUBSIDIARIES MAY MAKE CAPITAL EXPENDITURES USING THE AVAILABLE AMOUNT AND (III)
IF NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, CAPITAL
EXPENDITURES MADE WITH THE NET CASH PROCEEDS FROM ANY SPECIFIED DISPOSITION (SO
LONG AS SUCH EXPENDITURES ARE MADE OR COMMITTED TO BE MADE WITHIN 365 DAYS AFTER
RECEIPT OF SUCH PROCEEDS).


(D)                                 THIS SECTION 6.10 SHALL AUTOMATICALLY CEASE
TO BE EFFECTIVE IF THE REVOLVING COMMITMENTS HAVE BEEN TERMINATED AND ALL
AMOUNTS OWING IN RESPECT OF THE REVOLVING FACILITY HAVE BEEN PAID IN FULL (OR,
IN THE CASE OF LETTERS OF CREDIT, CASH COLLATERALIZED AT 105% OF THE FACE AMOUNT
THEREOF).

SECTION 6.11.  Financial Condition Covenant.  With respect to the Revolving
Facility, for so long as and solely to the extent that (a) the Revolving
Commitments are outstanding and (b) any Revolving Loans, Letters of Credit
(unless cash collateralized at 105% of the face amount thereof) or Swingline
Loans are

79


--------------------------------------------------------------------------------


outstanding, permit the Senior Leverage Ratio as at the last day of any fiscal
quarter of Polypore ending during any period set forth below to exceed the ratio
set forth below opposite such day.

Fiscal Quarter Ending

 

Ratio

 

 

 

 

 

Restatement Effective Date through and including June 28, 2008

 

3.25 to 1.00

 

Thereafter

 

3.00 to 1.00

 

 

SECTION 6.12.  Fiscal Year.  With respect to Polypore, change its fiscal
year-end to a date other than the end of the 52 or 53-week period ending the
Saturday nearest to December 31.


ARTICLE VII


EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):


(A)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR THE BORROWINGS OR
ISSUANCES OF LETTERS OF CREDIT HEREUNDER, OR ANY REPRESENTATION, WARRANTY,
STATEMENT OR INFORMATION CONTAINED IN ANY REPORT, CERTIFICATE, FINANCIAL
STATEMENT OR OTHER INSTRUMENT FURNISHED IN CONNECTION WITH OR PURSUANT TO ANY
LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL
RESPECT WHEN SO MADE, DEEMED MADE OR FURNISHED;


(B)                                 DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY
PRINCIPAL OF ANY LOAN OR THE REIMBURSEMENT WITH RESPECT TO ANY L/C DISBURSEMENT
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE
THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR BY ACCELERATION THEREOF OR
OTHERWISE;


(C)                                  DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY
INTEREST ON ANY LOAN OR L/C DISBURSEMENT OR OF ANY FEE OR ANY OTHER AMOUNT
(OTHER THAN AN AMOUNT REFERRED TO IN (B) ABOVE) DUE UNDER ANY LOAN DOCUMENT,
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 10 DAYS;


(D)                                 DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE
OR PERFORMANCE BY ANY GROUP MEMBER OF ANY COVENANT, CONDITION OR AGREEMENT
CONTAINED IN SECTION 5.1(A), 5.5(A) OR IN ARTICLE VI; PROVIDED THAT THE FAILURE
TO COMPLY WITH THE FINANCIAL PERFORMANCE COVENANT OR THE CAPEX COVENANT SHALL
NOT CONSTITUTE AN EVENT OF DEFAULT WITH RESPECT TO THE TERM FACILITY UNTIL THE
EARLIER OF (I) THE DATE THAT IS 30 DAYS AFTER THE DATE THE COMPLIANCE
CERTIFICATE DEMONSTRATING SUCH BREACH IS REQUIRED TO BE DELIVERED TO THE LENDERS
UNDER THE REVOLVING FACILITY AND (II) THE DATE ON WHICH THE REVOLVING CREDIT
LENDERS ACCELERATE THEIR REVOLVING LOANS, TERMINATE THEIR REVOLVING CREDIT
COMMITMENTS OR FORECLOSE UPON THE COLLATERAL WITH RESPECT TO THE REVOLVING
FACILITY IN ACCORDANCE WITH ARTICLE VII; AND PROVIDED, FURTHER, THAT PRIOR TO
THE TIME IT BECOMES AN EVENT OF DEFAULT WITH RESPECT TO THE TERM FACILITY, ANY
EVENT OF DEFAULT UNDER SECTION 6.10 OR 6.11 MAY BE WAIVED, AMENDED, TERMINATED
OR OTHERWISE MODIFIED FROM TIME TO TIME BY THE REQUIRED REVOLVING LENDERS;


(E)                                  DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE
OR PERFORMANCE BY ANY GROUP MEMBER OF ANY COVENANT, CONDITION OR AGREEMENT
CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN (B), (C) OR (D)
ABOVE) AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER
NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT OR ANY LENDER TO POLYPORE;

80


--------------------------------------------------------------------------------



(F)                                    (I)  HOLDINGS, POLYPORE OR ANY MATERIAL
SUBSIDIARY SHALL FAIL TO PAY ANY PRINCIPAL OR INTEREST, REGARDLESS OF AMOUNT,
DUE IN RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME
DUE AND PAYABLE, OR (II) ANY OTHER EVENT OR CONDITION OCCURS THAT RESULTS IN ANY
MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT
ENABLES OR PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR
BOTH) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT
ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO
REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO
ITS SCHEDULED MATURITY; PROVIDED, THAT THIS CLAUSE (II) SHALL NOT APPLY TO
SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR
TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;


(G)                                 AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION
SEEKING (I) RELIEF IN RESPECT OF HOLDINGS, POLYPORE OR ANY MATERIAL SUBSIDIARY,
OR OF A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF HOLDINGS, POLYPORE OR A
MATERIAL SUBSIDIARY, UNDER TITLE 11 OF THE UNITED STATES CODE, AS NOW
CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW, (II) THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR
HOLDINGS, POLYPORE OR ANY MATERIAL SUBSIDIARY OR FOR A SUBSTANTIAL PART OF THE
PROPERTY OR ASSETS OF HOLDINGS, POLYPORE OR A MATERIAL SUBSIDIARY OR (III) THE
WINDING-UP OR LIQUIDATION OF HOLDINGS, POLYPORE OR ANY MATERIAL SUBSIDIARY; AND
SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER
OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


(H)                                 HOLDINGS, POLYPORE OR ANY MATERIAL
SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION
SEEKING RELIEF UNDER TITLE 11 OF THE UNITED STATES CODE, AS NOW CONSTITUTED OR
HEREAFTER AMENDED, OR ANY OTHER FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW, (II) CONSENT TO THE INSTITUTION OF, OR
FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING
OF ANY PETITION DESCRIBED IN (G) ABOVE, (III) APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR HOLDINGS, POLYPORE OR ANY MATERIAL SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF HOLDINGS, POLYPORE OR ANY MATERIAL
SUBSIDIARY, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, (VI) BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE OR (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;


(I)                                     ONE OR MORE JUDGMENTS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $20,000,000 (NET OF AMOUNTS COVERED BY
INDEPENDENT THIRD PARTY INSURANCE AS TO WHICH THE INSURER HAS BEEN NOTIFIED OF
SUCH JUDGMENT OR ORDER AND DOES NOT DENY COVERAGE AND OF AMOUNTS COVERED BY AN
INDEMNITY FROM A PERSON THAT, IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE
AGENT, IS CREDITWORTHY) FROM A PARTY  SHALL BE RENDERED AGAINST HOLDINGS,
POLYPORE, ANY MATERIAL SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL
REMAIN UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION
SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A
JUDGMENT CREDITOR TO LEVY UPON ASSETS OR PROPERTIES OF HOLDINGS, POLYPORE OR ANY
MATERIAL SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;


(J)                                     AN ERISA EVENT SHALL HAVE OCCURRED THAT,
IN THE OPINION OF THE REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA
EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


(K)                                  ANY GUARANTEE UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT FOR ANY REASON SHALL CEASE TO BE IN FULL FORCE AND EFFECT
(OTHER THAN IN ACCORDANCE WITH ITS TERMS), OR ANY GUARANTOR SHALL DENY IN
WRITING THAT IT HAS ANY FURTHER LIABILITY UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT (OTHER THAN AS A RESULT OF THE DISCHARGE OF SUCH GUARANTOR IN
ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS);

81


--------------------------------------------------------------------------------



(L)                                     ANY SECURITY INTEREST IN ANY MATERIAL
ITEM OF COLLATERAL PURPORTED TO BE CREATED BY ANY SECURITY DOCUMENT SHALL CEASE
TO BE, OR SHALL BE ASSERTED BY POLYPORE OR ANY OTHER LOAN PARTY NOT TO BE, A
VALID, PERFECTED, FIRST PRIORITY (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR SUCH SECURITY DOCUMENT) SECURITY INTEREST IN THE SECURITIES, ASSETS
OR PROPERTIES COVERED THEREBY, EXCEPT TO THE EXTENT THAT ANY SUCH LOSS OF
PERFECTION OR PRIORITY RESULTS FROM THE FAILURE OF THE ADMINISTRATIVE AGENT TO
MAINTAIN POSSESSION OF CERTIFICATES REPRESENTING SECURITIES PLEDGED UNDER THE
GUARANTEE AND COLLATERAL AGREEMENT AND EXCEPT TO THE EXTENT THAT SUCH LOSS IS
COVERED BY A LENDER’S TITLE INSURANCE POLICY AND THE RELATED INSURER SHALL NOT
HAVE DENIED OR DISCLAIMED IN WRITING THAT SUCH LOSS IS COVERED BY SUCH TITLE
INSURANCE POLICY;


(M)                               THE INDEBTEDNESS UNDER THE SENIOR SUBORDINATED
NOTES OR ANY GUARANTEES THEREOF SHALL CEASE, FOR ANY REASON, TO BE VALIDLY
SUBORDINATED TO THE OBLIGATIONS, AS PROVIDED IN THE SENIOR SUBORDINATED NOTE
INDENTURE, OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT;
OR


(N)                                 THERE SHALL HAVE OCCURRED A CHANGE IN
CONTROL;

then, and in every such event (other than an event with respect to Holdings or
Polypore described in paragraph (g) or (h) (i) - (v) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Polypore, take
either or both of the following actions, at the same or different times:  (i)
terminate forthwith the Commitments and (ii) declare the Loans then outstanding
to be forthwith due and payable in whole or in part, whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of Polypore
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Polypore, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to Holdings, Polypore or Daramic Holding described in
paragraph (g) or (h) (i) - (v) above, the Commitments shall automatically
terminate and the principal of the Loans (or, in the case of any such event
relating solely to Daramic Holding, the Euro Term Loans) then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of Polypore or Daramic Holding, as applicable, accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Polypore and Daramic Holding, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Notwithstanding anything to the contrary contained in this Article VII, in the
event that Polypore would otherwise fail to comply with the requirements of
Sections 6.11 (the “Financial Performance Covenant”) at the end of any fiscal
quarter, at any time within ten days after the date on which a compliance
certificate must be delivered for the end of such fiscal quarter, Polypore shall
have the right (the “Cure Right”) to include the net cash proceeds of Permitted
Cure Securities (as defined below) received by Polypore during such period in
the calculation of Consolidated EBITDA to the extent provided below (provided
that (a) in each four fiscal quarter period there shall be a period of at least
one fiscal quarter during which no Cure Right is exercised and (b) in each eight
fiscal quarter period there shall be a period of at least four fiscal quarters
during which no Cure Right is exercised), and upon the receipt by Polypore of
such net cash proceeds (which shall be in the form of a common equity
contribution from Holdings if such Permitted Cure Securities are issued by
Holdings) (the “Cure Amount”), the Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustments:

(i)                     Consolidated EBITDA shall be increased solely for the
purpose of measuring the Financial Performance Covenant and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; and

82


--------------------------------------------------------------------------------


(ii)                  if, after giving effect to the foregoing recalculations,
Polypore shall then be in compliance with the requirements of all Financial
Performance Covenant, Polypore shall be deemed to have satisfied the
requirements of the Financial Performance Covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenant that would have otherwise occurred on such date but for the
application of the foregoing recalculations shall be deemed not to have
occurred.

As used in this Article VII, the term “Permitted Cure Securities” shall mean an
equity security (which shall be deemed to include any common equity
contribution) of Holdings (or, after the Merger, Polypore) having no mandatory
redemption, repurchase, repayment or similar requirements prior to the six-month
anniversary of the Term Loan Maturity Date and upon which all dividends or
distributions, at the election of Holdings or Polypore, as applicable, may be
payable in additional shares of such equity security.


ARTICLE VIII


THE AGENTS

SECTION 8.1.  Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

SECTION 8.2.  Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

SECTION 8.3.  Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or

83


--------------------------------------------------------------------------------


conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.

SECTION 8.4.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to Holdings or Polypore),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

SECTION 8.5.  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, Holdings or
Polypore referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

SECTION 8.6.  Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any

84


--------------------------------------------------------------------------------


Loan Party or any affiliate of a Loan Party that may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

SECTION 8.7.  Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by Holdings or Polypore and
without limiting the obligation of Holdings or Polypore to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

SECTION 8.8.  Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

SECTION 8.9.  Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and
Polypore.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7(b), (c), (g)
or (h) with respect to Polypore shall have occurred and be continuing) be
subject to approval by Polypore (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

SECTION 8.10.  Co-Documentation Agents and Syndication Agent.  Neither the
Co-Documentation Agents nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.

85


--------------------------------------------------------------------------------



ARTICLE IX


MISCELLANEOUS

SECTION 9.1.  Notices.  Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(A)                                  IF TO POLYPORE OR HOLDINGS, TO IT AT 13800
SOUTH LAKES DRIVE, CHARLOTTE, NC  28273, ATTENTION: LYNN AMOS, FAX NO. (704)
587-8722, WITH A COPY TO WARBURG PINCUS, 466 LEXINGTON AVENUE, NEW YORK, NY
10017, ATTENTION: JAMIE DIMITRI, FAX NO. (212) 922-0933

(B)                                 IF TO DARAMIC HOLDING, TO IT AT 13800 SOUTH
LAKES DRIVE, CHARLOTTE, NC  28273, ATTENTION: LYNN AMOS, FAX NO. (704) 587-8722,
WITH A COPY TO WARBURG PINCUS, 466 LEXINGTON AVENUE, NEW YORK, NY 10017,
ATTENTION: JAMIE DIMITRI, FAX NO. (212) 922-0933;

(C)                                  IF TO THE ADMINISTRATIVE AGENT OR THE
SWINGLINE LENDER, TO JPMORGAN CHASE BANK, LOAN AND AGENCY SERVICES GROUP, 1111
FANNIN, 10TH FLOOR, HOUSTON, TX, 77002 ATTENTION: JAMES DELEON, FAX NO. (713)
750-2666, WITH A COPY TO JPMORGAN CHASE BANK, 270 PARK AVENUE, NEW YORK, NY,
10017, ATTENTION: PETER DEDOUSIS, FAX NO. (212) 270-5100;

(D)                                 IF TO THE FUNDING OFFICE WITH RESPECT TO
EURO TERM LOANS, TO                , ATTENTION:                , FAX NO.
               ; AND

(E)                                  IF TO A LENDER, TO IT AT ITS ADDRESS (OR
FAX NUMBER) SET FORTH ON SCHEDULE 2.1 OR IN THE ASSIGNMENT AND ASSUMPTION
PURSUANT TO WHICH SUCH LENDER SHALL HAVE BECOME A PARTY HERETO.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.1 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.1.  As agreed
to among Polypore, the Administrative Agent, the Swingline Lender and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

SECTION 9.2.  Survival of Agreement.  All covenants, agreements, representations
and warranties made by Polypore, Daramic Holding or Holdings herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated.  The provisions of Sections 2.14, 2.15, 2.19 and 9.5
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan

86


--------------------------------------------------------------------------------


Document, or any investigation made by or on behalf of the Administrative Agent,
any Lender or the Issuing Bank.

SECTION 9.3.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by Polypore, Daramic Holding, Holdings and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

SECTION 9.4.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) Polypore may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by Polypore without such consent shall be null and void), (ii)
Daramic Holding may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Euro Term Lender
(and any attempted assignment or transfer by Daramic Holding without such
consent shall be null and void) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.


(B)         (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW,
ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

(A)  Polypore, provided that no consent of Polypore shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person;

(B)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)  the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii)  Assignments shall be subject to the following additional conditions:

(A)  except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of (x) US$ Term Loans and Incremental Term Loans,
$1,000,000 or (y) Euro Term Loans, €1,000,000) unless each of Polypore and the
Administrative Agent otherwise consent, provided that (1) no such consent of
Polypore shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

(B)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

87


--------------------------------------------------------------------------------


(C)  the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Polypore and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.4, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga­tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.19 and 9.5).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.4
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(C)          (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF POLYPORE OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE
LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO
APPROVE ANY

88


--------------------------------------------------------------------------------



AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED
THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT
OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT (1)
REQUIRES THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO
SECTION 9.8(B) AND (2) DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH
(C)(II) OF THIS SECTION, POLYPORE AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED
TO THE BENEFITS OF SECTIONS 2.14, 2.15 AND 2.19 TO THE SAME EXTENT AS IF IT WERE
A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B)
OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 2.17 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT SHALL BE SUBJECT TO SECTION 9.6 AS THOUGH IT WERE A LENDER.

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Polypore’s prior
written consent.  Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.19 unless such Participant complies with
Section 2.19(e).


(D)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


(E)                                  NOTWITHSTANDING THE FOREGOING, ANY CONDUIT
LENDER MAY ASSIGN ANY OR ALL OF THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS
DESIGNATING LENDER WITHOUT THE CONSENT OF POLYPORE OR THE ADMINISTRATIVE AGENT
AND WITHOUT REGARD TO THE LIMITATIONS SET FORTH IN SECTION 9.4(B).  EACH OF
HOLDINGS, THE BORROWER, EACH LENDER AND THE ADMINISTRATIVE AGENT HEREBY CONFIRMS
THAT IT WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST A CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR
SIMILAR LAW, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST
MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER,
THAT EACH LENDER DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE
AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE
ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT
LENDER DURING SUCH PERIOD OF FORBEARANCE.

SECTION 9.5.  Expenses; Indemnity.  (a)  Polypore and Holdings agree, jointly
and severally, to pay all reasonable documented out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank and the Swingline Lender in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP,
counsel for the Administrative Agent, and, in connection with any such
enforcement or protection, the fees, charges and disbursements of any other
counsel for the Administrative Agent or any Lender.


(B)                                 POLYPORE AND HOLDINGS AGREE, JOINTLY AND
SEVERALLY, TO INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER, THE ISSUING BANK
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS FROM, ANY
AND ALL

89


--------------------------------------------------------------------------------



LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING REASONABLE
COUNSEL FEES, CHARGES AND DISBURSEMENTS, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) THE USE OF THE PROCEEDS OF THE LOANS OR
ISSUANCE OF LETTERS OF CREDIT, (III) ANY CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A
PARTY THERETO, OR (IV) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY POLYPORE OR
ANY OF THE SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
POLYPORE OR THE SUBSIDIARIES; PROVIDED, THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR FOR A BREACH OF THE LOAN
DOCUMENTS BY SUCH INDEMNITEE.


(C)                                  TO THE EXTENT THAT HOLDINGS AND POLYPORE
FAIL TO PAY ANY AMOUNT REQUIRED TO BE PAID BY THEM TO THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR THE SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS
SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA
SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR
INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED, THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER IN ITS CAPACITY
AS SUCH.  FOR PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” SHALL BE DETERMINED
BASED UPON ITS SHARE OF THE SUM OF THE AGGREGATE REVOLVING CREDIT EXPOSURE,
OUTSTANDING TERM LOANS AND UNUSED COMMITMENTS AT THE TIME.


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NEITHER HOLDINGS NOR POLYPORE SHALL ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


(E)                                  THE PROVISIONS OF THIS SECTION 9.5 SHALL
REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF
THE TERM OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OF ANY OF THE LOANS, THE EXPIRATION OF THE COMMITMENTS,
THE EXPIRATION OF ANY LETTER OF CREDIT, THE INVALIDITY OR UNENFORCEABILITY OF
ANY TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT, ANY LENDER OR
THE ISSUING BANK.  ALL AMOUNTS DUE UNDER THIS SECTION 9.5 SHALL BE PAYABLE ON
WRITTEN DEMAND THEREFOR.

SECTION 9.6.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Polypore, Daramic Holding or Holdings against any of
and all the obligations of Polypore, Daramic Holding or Holdings now or
hereafter existing under this Agreement and other Loan Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Loan Document and although such obligations
may be unmatured.  The rights of each Lender under this Section 9.6 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

90


--------------------------------------------------------------------------------


SECTION 9.7.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.8.  Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent, any Lender or the Issuing Bank in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Polypore or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on Polypore, Daramic Holding or Holdings in any case shall entitle Polypore,
Daramic Holding or Holdings to any other or further notice or demand in similar
or other circumstances.


(B)                                 NEITHER THIS AGREEMENT NOR ANY OF THE
SECURITY DOCUMENTS NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY POLYPORE, HOLDINGS, THE REQUIRED LENDERS AND, IF DIRECTLY AFFECTED THEREBY,
DARAMIC HOLDING; PROVIDED, HOWEVER, THAT (W) POLYPORE, HOLDINGS AND THE
ADMINISTRATIVE AGENT MAY ENTER INTO AN AMENDMENT TO EFFECT THE PROVISIONS OF
SECTION 2.23(B) UPON THE EFFECTIVENESS OF ANY INCREMENTAL TERM LOAN ASSUMPTION
AGREEMENT (AND ANY SUCH AMENDMENT SHALL IN ANY EVENT BE DEEMED TO HAVE OCCURRED
UPON SUCH EFFECTIVENESS); (X) NO SUCH AGREEMENT UNDER THIS SECTION 9.8(B) SHALL
(I) DECREASE THE PRINCIPAL AMOUNT OF, OR EXTEND THE MATURITY OF OR ANY SCHEDULED
PRINCIPAL PAYMENT DATE OR DATE FOR THE PAYMENT OF ANY INTEREST ON ANY LOAN OR
ANY DATE FOR REIMBURSEMENT OF AN L/C DISBURSEMENT, OR WAIVE OR EXCUSE ANY SUCH
PAYMENT OR ANY PART THEREOF, OR DECREASE THE RATE OF INTEREST ON ANY LOAN OR L/C
DISBURSEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, (II) INCREASE OR EXTEND THE COMMITMENT OR DECREASE OR EXTEND THE DATE
FOR PAYMENT OF ANY FEES OF OR ANY OTHER AMOUNT ACTUALLY DUE AND PAYABLE
HEREUNDER TO ANY LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER, (III)
AMEND OR MODIFY THE PRO RATA REQUIREMENTS OF SECTION 2.16, THE PROVISIONS OF
THIS SECTION 9.8, OR RELEASE ANY GUARANTOR OR ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, (IV) CHANGE THE PROVISIONS OF ANY LOAN DOCUMENT IN A MANNER THAT BY ITS
TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS DUE TO LENDERS HOLDING
LOANS OF ONE CLASS DIFFERENTLY FROM THE RIGHTS OF LENDERS HOLDING LOANS OF ANY
OTHER CLASS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDERS HOLDING A MAJORITY IN
INTEREST OF THE OUTSTANDING LOANS AND UNUSED COMMITMENTS OF EACH ADVERSELY
AFFECTED CLASS, (V) AMEND, MODIFY OR WAIVE COMPLIANCE BY HOLDINGS OR POLYPORE
WITH THE PROVISIONS OF SECTION 4.1, AS IT RELATES TO AN EVENT OF DEFAULT
FOLLOWING A BREACH OF ANY PROVISION OF THIS AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF THE REQUIRED REVOLVING LENDERS, (VI) REDUCE THE PERCENTAGE CONTAINED
IN THE DEFINITION OF THE TERM “REQUIRED LENDERS” WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER OR REDUCE THE PERCENTAGE CONTAINED IN THE DEFINITION OF
THE TERM “REQUIRED REVOLVING LENDERS” WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
REVOLVING CREDIT LENDER (IT BEING UNDERSTOOD THAT WITH THE CONSENT OF THE

91


--------------------------------------------------------------------------------



REQUIRED LENDERS, ADDITIONAL EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT MAY
BE INCLUDED IN THE DETERMINATION OF THE REQUIRED LENDERS ON SUBSTANTIALLY THE
SAME BASIS AS THE TERM LOAN COMMITMENTS AND REVOLVING CREDIT COMMITMENTS ON THE
RESTATEMENT EFFECTIVE DATE) OR (VII) WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY, AMEND THE DEFINITION OF THE TERM “INTEREST
PERIOD” IN ANY WAY WHICH WOULD PERMIT INTEREST PERIODS TO BE IN EXCESS OF SIX
MONTHS WITHOUT REGARD TO AVAILABILITY TO LENDERS; (Y) AMENDMENTS, WAIVERS AND
OTHER MODIFICATIONS MAY BE MADE TO SECTIONS 6.10, 6.11 AND THE LAST TWO
PARAGRAPHS OF ARTICLE VII WITH ONLY THE WRITTEN CONSENT OF THE REQUIRED
REVOLVING LENDERS (UNLESS AN EVENT OF DEFAULT UNDER SECTION 6.10 OR 6.11 HAS
OCCURRED WITH RESPECT TO THE TERM FACILITY AS PROVIDED IN PARAGRAPH (D) OF
ARTICLE VII, IN WHICH CASE THIS CLAUSE (Y) SHALL CEASE TO APPLY IN RESPECT OF
SUCH EVENT OF DEFAULT); AND (Z) AMENDMENTS, WAIVERS AND OTHER MODIFICATIONS TO
THE DEFINITION OF “TOTAL LEVERAGE RATIO” SHALL NOT AFFECT THE DETERMINATION OF
THE APPLICABLE PERCENTAGE FOR THE REVOLVING FACILITY OR THE TERM LOANS WITHOUT
THE PRIOR WRITTEN CONSENT OF THE REQUIRED REVOLVING LENDERS OR THE HOLDERS OF
MORE THAN 50% OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE AFFECTED TERM
LOANS THEN OUTSTANDING, RESPECTIVELY; PROVIDED, FURTHER, THAT NO SUCH AGREEMENT
SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, NO DEFAULTING LENDER SHALL HAVE ANY RIGHT TO
APPROVE OR DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT HEREUNDER, EXCEPT THAT
THE COMMITMENT OF SUCH LENDER MAY NOT BE INCREASED OR EXTENDED WITHOUT THE
CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT ANY COMMITMENTS OR LOANS HELD
OR DEEMED HELD BY ANY DEFAULTING LENDER SHALL BE EXCLUDED FOR A VOTE OF THE
LENDERS HEREUNDER REQUIRING ANY CONSENT OF THE LENDERS).

SECTION 9.9.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.9 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.10.  Entire Agreement.  This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Bank and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT

92


--------------------------------------------------------------------------------


OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.

SECTION 9.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.3. 
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15.  Jurisdiction; Consent to Service of Process.  (a)  Each of
Holdings, Polypore and Daramic Holding hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that the Administrative Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against Polypore, Daramic Holding,
Holdings or their respective properties in the courts of any jurisdiction.


(B)                                 EACH OF HOLDINGS, POLYPORE AND DARAMIC
HOLDING HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY NEW YORK STATE OR
FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(C)                                  EACH OF HOLDINGS, POLYPORE AND DARAMIC
HOLDING IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 9.1.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

93


--------------------------------------------------------------------------------


SECTION 9.16.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(A) any actual or prospective assignee or pledgee of or participant in any of
its rights or obligations under this Agreement and the other Loan Documents or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Polypore or any Subsidiary or any of their
respective obligations, (vi) with the consent of Polypore or (vii) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 9.16.  For the purposes of this Section, “Information” shall
mean all information received from Polypore or Holdings and related to Polypore
or Holdings or their business, other than any such information that was
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by Polypore or Holdings; provided
that, in the case of Information received from Polypore or Holdings after the
Restatement Effective Date, such information is clearly identified at the time
of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning Polypore and its Affiliates and their related parties or
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by any
Loan Party or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about Polypore and its Affiliates and their related parties or their respective
securities.  Accordingly, each Lender represents to Polypore and the
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

SECTION 9.17.  USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

SECTION 9.18.  Releases of Guarantees and Liens.  (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 9.8) to take any action requested by Polypore having the effect of
releasing any Collateral or guarantee

94


--------------------------------------------------------------------------------


obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.8 or (ii) under the circumstances described in
paragraph (b) below.

(b)  At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Hedging Agreements and Cash Management Agreements) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

SECTION 9.19.  Judgment Currency.  (a) The Borrower’s obligations hereunder and
under the other Loan Documents to make payments in a specified currency (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or such Lender under this Agreement or the other Loan
Documents.  If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the date on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b)  If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

(c)  For purposes of determining any rate of exchange or currency equivalent for
this Section, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.


SECTION 9.20.   TAUX EFFECTIF GLOBAL.   IN ORDER TO COMPLY WITH THE PROVISIONS
OF ARTICLES L. 313-4 AND L. 313-5 OF THE FRENCH CODE MONÉTAIRE ET FINANCIER, THE
EFFECTIVE GLOBAL RATE (“TAUX EFFECTIF GLOBAL”) CALCULATED IN ACCORDANCE WITH THE
ARTICLES REFERRED TO ABOVE IS AS SET OUT IN A LETTER DATED THE DATE OF THIS
AGREEMENT FROM THE ORIGINAL LENDERS TO DARAMIC HOLDING SUBSTANTIALLY IN THE FORM
OF EXHIBIT H. SUCH RATE IS GIVEN ON AN INDICATIVE BASIS AND SHALL NOT BE BINDING
ON THE LENDERS IN THE FUTURE.

95


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

PP HOLDING CORPORATION

 

 

 

By:

 

/s/ Lynn K. Amos

 

 

 

Name:

Lynn K. Amos

 

 

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

 

 

 

POLYPORE, INC.

 

 

 

By:

 

/s/ Lynn K. Amos

 

 

 

Name:

Lynn K. Amos

 

 

 

Title:

Chief Financial Officer, Executive Vice

 

 

 

 

President, Secretary and Treasurer

 

 

 

 

DARAMIC HOLDING SAS

 

 

 

By

 

/s/ Jean-François Gsell

 

 

 

Name:

Jean François Gsell

 

 

 

Title:

President

 

 

96


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., individually and as
Administrative Agent

 

 

 

By:

 

/s/ Peter A. Dedousis

 

 

 

Name:

Peter A. Dedousis

 

 

 

Title:

Managing Director

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC,
individually and as Syndication Agent

 

 

 

By:

 

/s/ Jon Moneypenny

 

 

 

Name:

Jon Moneypenny

 

 

 

Title:

Director

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,
individually and as Co-Documentation Agent

 

 

 

By:

 

/s/ Robert M. Kadlick

 

 

 

Name:

Robert M. Kadlick

 

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

BEAR, STEARNS & CO. INC., individually and as Co-
Documentation Agent

 

 

 

By:

 

/s/ Keith C. Barnish

 

 

 

Name:

Keith C. Barnish

 

 

 

Title:

Senior Managing Director

 

 

97


--------------------------------------------------------------------------------


 

JPMORGAN EUROPE LTD

 

 

 

By:

 

/s/ Denis J. Hurley

 

 

 

Name:

Denis J. Hurley

 

 

 

Title:

Vice President

 

 

98


--------------------------------------------------------------------------------


SIGNATURE PAGE TO

POLYPORE, INC.

CREDIT AGREEMENT

Name of Institution:  

Credit Suisse, Cayman Islands Branch

 

 

 

 

 

By:

 

/s/ Vanessa Gomez

 

 

 

Name:

Vanessa Gomez

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

By:

 

/s/ James Neira

 

 

 

Name:

James Neira

 

 

 

Title:

Associate

 

 

99


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

POLYPORE, INC.

CREDIT AGREEMENT

Name of Institution:  

Bear Sterns Corporate Lending, Inc.

 

 

 

 

 

By:

 

/s/ Linda A. Carper

 

 

 

Name:

Linda A. Carper

 

 

 

Title:

Vice President

 

 

 

100


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

POLYPORE, INC.

CREDIT AGREEMENT

Name of Institution:  

National City Bank

 

 

 

 

 

By:

 

/s/ Tom Gurbach

 

 

 

Name:

Tom Gurbach

 

 

 

Title:

Vice President

 

 

101


--------------------------------------------------------------------------------